TABLE OF CONTENTS

Exhibit 10.7

 

--------------------------------------------------------------------------------

 

MEZZANINE LOAN AGREEMENT

 

Dated as of May 10, 2005

 

Among

 

PATRIOT MEZZ BORROWER #2, LLC

 

and

 

IHC MEZZ BORROWER #2, LLC,

 

collectively, as Borrower

 

and

 

JPMORGAN CHASE BANK, N.A.,

 

and

 

BEAR STEARNS COMMERCIAL MORTGAGE, INC.,

collectively, as Lender

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

TABLE OF CONTENTS

TABLE OF CONTENTS

 

               Page


--------------------------------------------------------------------------------

I.    DEFINITIONS; PRINCIPLES OF CONSTRUCTION           Section 1.1.   
Definitions.      3      Section 1.2.    Principles of Construction.    30 II.
  

GENERAL TERMS

          Section 2.1.   

Loan Commitment; Disbursement to Borrower.

   31      Section 2.2.   

Interest Rate.

   31      Section 2.3.   

Loan Payment.

   37      Section 2.4.   

Prepayments.

   38      Section 2.5.   

Release of Collateral.

   41      Section 2.6.   

Intentionally Omitted.

   42      Section 2.7.   

Extension of the Initial Maturity Date.

   42      Section 2.8.   

Intentionally Omitted.

   42      Section 2.9.   

Intentionally Omitted.

   42 III.   

CONDITIONS PRECEDENT

          Section 3.1.    Conditions Precedent to Closing.    42 IV.   

REPRESENTATIONS AND WARRANTIES

          Section 4.1.    Borrower Representations.    45      Section 4.2.   
Survival of Representations.    54 V.   

BORROWER COVENANTS

          Section 5.1.    Affirmative Covenants.    55      Section 5.2.   
Negative Covenants.    72 VI.   

INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

          Section 6.1.    Insurance.    81      Section 6.2.    Casualty.    82
     Section 6.3.    Condemnation.    82      Section 6.4.    Restoration.    83
VII.   

RESERVE FUNDS

          Section 7.1.    Required Repairs.    84      Section 7.2.    Tax and
Insurance Escrow Fund.    85      Section 7.3.    Replacements and Replacement
Reserve.    86      Section 7.4.    Intentionally Omitted.    89      Section
7.5.    Reserve Funds, Generally.    89

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

VIII.   

DEFAULTS

          Section 8.1.   

Event of Default.

   91      Section 8.2.   

Remedies.

   94 IX.   

SPECIAL PROVISIONS

          Section 9.1.   

Sale of Notes and Securitization.

   96      Section 9.2.   

Securitization Indemnification.

   97      Section 9.3.   

Intentionally Omitted.

   101      Section 9.4.   

Exculpation.

   101      Section 9.5.   

Matters Concerning Manager.

   104      Section 9.6.   

Servicer.

   104      Section 9.7.   

Matters Concerning Franchisor.

   105 X.   

MISCELLANEOUS

          Section 10.1.   

Survival.

   105      Section 10.2.   

Lender’s Discretion.

   105      Section 10.3.   

Governing Law.

   105      Section 10.4.   

Modification, Waiver in Writing.

   107      Section 10.5.   

Delay Not a Waiver.

   107      Section 10.6.   

Notices.

   107      Section 10.7.   

Trial by Jury.

   108      Section 10.8.   

Headings.

   109      Section 10.9.   

Severability.

   109      Section 10.10.   

Preferences.

   109      Section 10.11.   

Waiver of Notice.

   109      Section 10.12.   

Remedies of Borrower.

   109      Section 10.13.   

Expenses; Indemnity.

   109      Section 10.14.   

Schedules Incorporated.

   111      Section 10.15.   

Offsets, Counterclaims and Defenses.

   111      Section 10.16.   

No Joint Venture or Partnership; No Third Party Beneficiaries.

   111      Section 10.17.   

Publicity.

   111      Section 10.18.   

Cross Default; Cross Collateralization; Waiver of Marshalling of Assets.

   111      Section 10.19.   

Waiver of Counterclaim.

   112      Section 10.20.   

Conflict; Construction of Documents; Reliance.

   112      Section 10.21.   

Brokers and Financial Advisors.

   112      Section 10.22.   

Prior Agreements.

   113      Section 10.23.   

Joint and Several Liability.

   113      Section 10.24.   

Co-Lenders.

   113      Section 10.25.   

Certain Additional Rights of Lender (VCOC).

   114      Section 10.26.   

Lender Cure Rights.

   114      Section 10.27.   

Lehman Cushion Entity.

   115

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

SCHEDULES

 

Schedule 1.1    –   

Ground Leases

Schedule 1.2    –   

Pre-approved Qualified Franchisor

Schedule 1.3    –   

Pre-approved Qualified Manager

Schedule 1.4    –   

Properties – Allocated Loan Amounts

Schedule 4.1.1    –   

Organizational Structure

Schedule 4.1.4    –   

Litigation

Schedule 4.1.5    –   

Material Agreements

Schedule 4.1.12    –   

Condemnation

Schedule 4.1.17    –   

Assessments

Schedule 4.1.20    –   

Insurance Claims

Schedule 4.1.26    –   

Rent Roll

Schedule 5.1.11    –   

Smith Travel Research Report

Schedule 5.1.22    –   

Minimum Capital Expenditures

Schedule 5.2.1    –   

Permitted Brands

Schedule 5.2.10H    –   

Permitted FF&E Financing

Schedule 7.1.1    –   

Required Repairs – Deadlines for Completion

Schedule 9.6    –   

Servicers

Schedule 10.24    –   

Ratable Share for each Co-Lender

 

EXHIBITS

 

Exhibit A    –   

Original Lehman Mortgage Borrowers

Exhibit B    –   

Original Lehman Senior Mezzanine Borrowers

Exhibit C    –   

Original Lehman Junior Mezzanine Borrowers

Exhibit D    –   

Original Released Lehman Borrowers

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MEZZANINE LOAN AGREEMENT

 

THIS MEZZANINE LOAN AGREEMENT, dated as of May 10, 2005 (as amended, restated,
replaced, supplemented or otherwise modified from time to time, this
“Agreement”), is made among JPMORGAN CHASE BANK, N.A., a national banking
association, having an address at 270 Park Avenue, New York, New York 10017-2014
and BEAR STEARNS COMMERCIAL MORTGAGE, INC., a New York corporation, having an
address at 383 Madison Avenue, New York, New York 10179 (each, a “Co-Lender” and
collectively, “Lender”), and PATRIOT MEZZ BORROWER #2, LLC and IHC MEZZ BORROWER
#2, LLC, each having an address c/o Wyndham International, Inc., 1950 Stemmons
Freeway, Suite 6001, Dallas, Texas 75207 (each, an “Individual Borrower” and
collectively, “Borrower”).

 

W I T N E S S E T H:

 

WHEREAS, LEHMAN ALI INC., a Delaware corporation, (“Lehman Mortgage Lender”),
made a mortgage loan in the original principal amount of Two Hundred Eighty
Million and No/100 Dollars ($280,000,000.00) (the “Lehman Mortgage Loan”) to
those entities more particularly described on Exhibit “A” hereto (collectively,
“Lehman Mortgage Borrower”) pursuant to that certain Loan Agreement, dated as of
June 11, 2003, among Lehman Mortgage Lender and Lehman Mortgage Borrower (the
“Lehman Mortgage Loan Agreement” as amended, supplemented or otherwise modified
from time to time) and evidenced by that certain Promissory Note given by Lehman
Mortgage Borrower to Lehman Mortgage Lender, dated as of June 11, 2003 (the
“Lehman Mortgage Note” as amended, supplemented or otherwise modified from time
to time), and secured by, among other things, the Lehman Mortgage (as
hereinafter defined) by Lehman Mortgage Borrower, in favor of Lehman Mortgage
Lender pursuant to which the Lehman Mortgage Borrower has granted to Lehman
Mortgage Lender a first priority mortgage on, among other things, the real
property and other collateral as more fully described in such Mortgage
(collectively, the “Properties”); (together with the Lehman Mortgage Note and
the Lehman Original Mortgage Loan Agreement, the “Original Lehman Mortgage Loan
Documents”);

 

WHEREAS, LBREP Wyndham Mezzanine LLC, a Delaware limited liability (“Lehman
Senior Mezzanine Lender”), made a mezzanine loan in the original principal
amount of One Hundred Forty-Five Million and No/100 Dollars ($145,000,000.00)
(the “Lehman Original Mezzanine Loan”) to those entities more particularly
described on Exhibit “B” hereto (collectively, “Lehman Senior Mezzanine
Borrower”), pursuant to that certain Mezzanine Loan Agreement, dated as of June
11, 2003, among Lehman Senior Mezzanine Lender and Lehman Senior Mezzanine
Borrower (the “Original Mezzanine Loan Agreement” as amended, supplemented or
otherwise modified from time to time) and evidenced by that certain Mezzanine
Promissory Note given by Lehman Senior Mezzanine Borrower to Lehman Senior
Mezzanine Lender, dated as of June 11, 2003 (the “Original Mezzanine Note” as
amended, supplemented or otherwise modified from time to time) and further
evidenced, secured or governed by other instruments and documents executed in
connection with the Original Mezzanine Loan (together with the Original
Mezzanine Note and the Original Mezzanine Loan Agreement, the “Original Lehman
Mezzanine Loan Documents”);



--------------------------------------------------------------------------------

TABLE OF CONTENTS

WHEREAS, pursuant to (i) that certain First Amendment to Loan Agreement and
Other Loan Documents dated as of July 10, 2003 between Lehman Mortgage Borrower
and Lehman Mortgage Lender and (ii) that certain First Amendment to Loan
Documents (Mezzanine Documents) dated as of July 10, 2003 between Lehman Senior
Mezzanine Borrower and Lehman Senior Mezzanine Lender, the Lehman Mortgage Loan
and the Lehman Original Mezzanine Loan were each resized such that $5,000,000.00
of the Lehman Mortgage Loan was reallocated to the Lehman Original Mezzanine
Loan;

 

WHEREAS, pursuant to the terms of that certain Mezzanine Note Splitter and
Severance Agreement dated November 23, 2003, the Original Mezzanine Note was
severed into a separate and distinct senior mezzanine note in the original
principal amount of $42,124,339.00 (the “Lehman Senior Mezzanine Loan”) and a
separate and distinct junior mezzanine note in the original principal amount of
$98,290,124.00 (the “Lehman Junior Mezzanine Loan”) and the Original Lehman
Mezzanine Loan Documents were amended and restated in order to create the Lehman
Senior Mezzanine Loan Documents (as more particularly defined herein) and the
Lehman Junior Mezzanine Loan Documents (as more particularly defined herein);

 

WHEREAS, the terms of the Lehman Loans (as hereinafter defined) mature on July
8, 2006 and are locked out from prepayment by the respective Lehman Borrower
prior to July 8, 2005;

 

WHEREAS, Borrower has requested Lender to make a loan to it in the original
principal amount of One Hundred Million and No/100 Dollars ($100,000,000.00)
(the “Loan”); and

 

WHEREAS, Patriot Mezz Owner #2, LLC and IHC Mezz Owner #2, LLC (collectively,
“Lehman Cushion Entity”) are the legal and beneficial owners of all the
membership interests in Lehman Junior Mezzanine Borrower;

 

WHEREAS, Borrower is the direct legal and beneficial owner of all of the
membership interests in Lehman Cushion Entity;

 

WHEREAS, as a condition precedent to the obligation of Lender to make the Loan
to Borrower, Borrower has entered into that certain Pledge and Security
Agreement, dated as of the date hereof, in favor of Lender (as amended,
supplemented or otherwise modified from time to time, the “Pledge Agreement”),
pursuant to which Borrower has granted to Lender a first priority security
interest in the Collateral (as defined in the Pledge Agreement) as collateral
security for the Debt (as defined below).

 

-2-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

NOW THEREFORE, in consideration of the making of the Loan by Lender and the
covenants, agreements, representations and warranties set forth in this
Agreement, the parties hereto hereby covenant, agree, represent and warrant as
follows:

 

I. DEFINITIONS; PRINCIPLES OF CONSTRUCTION

 

Section 1.1. Definitions. For all purposes of this Agreement, except as
otherwise expressly required or unless the context clearly indicates a contrary
intent:

 

“Acceptable Bank” shall mean a bank or other financial institution which (a) has
a long term unsecured debt rating of at least “A” (or its equivalent) by each of
the Rating Agencies, which rating shall not include a “t” or otherwise reflect a
termination risk or (b) is otherwise acceptable to the Rating Agencies.
Notwithstanding the foregoing, JPMorgan Chase Bank, N.A. shall be an Acceptable
Bank from and after the occurrence of a Securitization.

 

“Acceptable Counterparty” shall mean any counterparty to the Interest Rate Cap
Agreement that (a) has and shall maintain (or who has a guarantor of its
obligations as counterparty which has and shall maintain), until the expiration
of the applicable Interest Rate Cap Agreement a long-term unsecured debt rating
of at least “A” (or its equivalent) by each of the Rating Agencies, which rating
shall not include a “t” or otherwise reflect a termination risk or (b) is
otherwise acceptable to the Rating Agencies; provided, however, if the
Acceptable Counterparty has a long-term unsecured debt rating of at least “AAA”
by S&P (or its equivalent by Moody’s), no additional rating shall be required by
Fitch if Fitch is one of the Rating Agencies rating the Securities.

 

“Actual Amount” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Additional Insolvency Opinion” shall have the meaning set forth in Section
4.1.30(c) hereof.

 

“Adjusted Release Amount” shall mean, for each Individual Property, one hundred
twenty percent (120%) of the Release Amount for such Individual Property.

 

“Affiliate” shall mean, as to any Person, any other Person that, directly or
indirectly, is in Control of, is Controlled by or is under common Control with
such Person or is a director or executive officer of such Person or of an
Affiliate of such Person.

 

“Affiliated Franchisor” shall mean any Franchisor which is an Affiliate of
Lehman Borrowers, Lehman Cushion Entity, Borrower or Guarantor.

 

“Affiliated Loans” shall mean a loan made by Lender to an Affiliate of Borrower
or Guarantor.

 

“Affiliated Manager” shall mean any Manager which is an Affiliate of Lehman
Mortgage Borrower, Lehman Cushion Entity, Borrower or Guarantor.

 

“ALTA” shall mean American Land Title Association, or any successor thereto.

 

-3-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Alteration Threshold Amount” shall have the meaning set forth in Section 5.1.21
hereof.

 

“Annual Budget” shall mean the operating budget, including all planned Capital
Expenditures, for the Properties prepared by the Lehman Mortgage Borrower for
the applicable Fiscal Year or other period, a copy of which has been provided to
Lender.

 

“Applicable Interest Rate” shall mean the rate or rates at which the outstanding
principal amount of the Loan bears interest from time to time in accordance with
the provisions of Section 2.2.3 hereof.

 

“Applicable Month” shall have the meaning set forth in Section 7.3.1(a) hereof.

 

“Approved Annual Budget” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Assumed Note Rate” shall have the meaning set forth in Section 2.4.1 hereof.

 

“Award” shall mean any compensation paid by any Governmental Authority in
connection with a Condemnation with respect to all or any part of any Individual
Property.

 

“Bankruptcy Action” shall mean with respect to any Person (a) such Person filing
a voluntary petition under the Bankruptcy Code or any other Federal or state
bankruptcy or insolvency law; (b) the filing of an involuntary petition against
such Person under the Bankruptcy Code or any other Federal or state bankruptcy
or insolvency law, or soliciting or causing to be solicited petitioning
creditors for any involuntary petition against such Person; (c) such Person
filing an answer consenting to or otherwise acquiescing in or joining in any
involuntary petition filed against it, by any other Person under the Bankruptcy
Code or any other Federal or state bankruptcy or insolvency law, or soliciting
or causing to be solicited petitioning creditors for any involuntary petition
from any Person; (d) such Person consenting to or acquiescing in or joining in
an application for the appointment of a custodian, receiver, trustee, or
examiner for such Person or any portion of any Individual Property; or (e) such
Person making an assignment for the benefit of creditors, or admitting, in
writing or in any legal proceeding, its insolvency or inability to pay its debts
as they become due.

 

“Bankruptcy Code” shall mean Title 11 of the United States Code, 11 U.S.C. §101,
et seq., as the same may be amended from time to time, and any successor statute
or statutes and all rules and regulations from time to time promulgated
thereunder, and any comparable foreign laws relating to bankruptcy, insolvency
or creditors’ rights or any other Federal or state bankruptcy or insolvency law.

 

“Basic Carrying Costs” shall mean, for any period, with respect to each
Individual Property, the sum of the following costs associated with such
Individual Property for such period: (a) Taxes, (b) Insurance Premiums and (c)
Ground Rents.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and permitted assigns.

 

-4-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Breakage Costs” shall have the meaning set forth in Section 2.2.3(h) hereof.

 

“Business Day” shall mean any day other than a Saturday, Sunday or any other day
on which national banks in New York, New York or the place of business of any
Servicer are not open for business.

 

“Capital Expenditures” shall mean, for any period, the amount expended for items
capitalized under GAAP and the Uniform System of Accounts (including, without
limitation, expenditures for building improvements or major repairs, leasing
commissions and tenant improvements).

 

“Cash Expenses” shall mean, for any period, the Operating Expenses for the
operation of the Properties to the extent that such expenses are actually
incurred by Lehman Mortgage Borrower minus any payments into the Tax and
Insurance Escrow Fund.

 

“Casualty” shall have the meaning set forth in Section 6.2 hereof.

 

“Closing Date” shall mean the date of the funding of the Loan.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended, as it may be
further amended from time to time, and any successor statutes thereto, and
applicable U.S. Department of Treasury regulations issued pursuant thereto in
temporary or final form.

 

“Co-Lender” shall have the meaning set forth in the introductory paragraph
hereto, together with its successors and assigns.

 

“Collateral” shall mean the “Pledged Collateral” as defined in the Pledge
Agreement and shall also include the Reserve Funds, if any, and all other
security interests granted to Lender under the Loan Documents.

 

“Collateral Assignment of Interest Rate Cap Agreement” shall mean that certain
Collateral Assignment of Interest Rate Cap Agreement, dated as of the date
hereof, executed by Borrower in connection with the Loan for the benefit of
Lender, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Commitment Letter” shall have the meaning set forth in Section 10.22 hereof.

 

“Condemnation” shall mean a temporary or permanent taking by any Governmental
Authority as the result or in lieu or in anticipation of the exercise of the
right of condemnation or eminent domain, of all or any part of any Individual
Property, or any interest therein or right accruing thereto, including any right
of access thereto or any change of grade affecting such Individual Property or
any part thereof.

 

“Condemnation Proceeds” shall have the meaning set forth in the Lehman Mortgage
Loan Agreement.

 

“Contractual Obligation” shall mean as to any Person, any provision of any
security issued by such Person or of any material agreement, instrument or
undertaking to which such Person is a party or by which it or any of its
property is bound, or any provision of the foregoing.

 

-5-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Contribution Agreement” shall mean that certain Contribution Agreement, dated
as of the date hereof, among each Individual Borrower and Lender, as the same
may be amended, restated, replaced, supplemented or otherwise modified from time
to time.

 

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of voting securities, by contract or otherwise.
“Controlled” and “Controlling” shall have correlative meanings.

 

“Counterparty” shall mean, with respect to the Interest Rate Cap Agreement Bear
Stearns Financial Products Inc. and with respect to any Replacement Interest
Rate Cap Agreement, any substitute Acceptable Counterparty.

 

“Covered Disclosure Information” shall have the meaning set forth in Section
9.2(b) hereof.

 

“Debt” shall mean the outstanding principal amount set forth in, and evidenced
by, this Agreement and the Note together with all interest accrued and unpaid
thereon and all other sums due to Lender in respect of the Loan under the Note,
this Agreement, the Pledge Agreement and the other Loan Documents.

 

“Debt Service” shall mean, with respect to any particular period of time,
scheduled principal and/or interest payments due under this Agreement and the
Note for such period.

 

“Default” shall mean the occurrence of any event hereunder or under any other
Loan Document which, but for the giving of notice or passage of time, or both,
would be an Event of Default.

 

“Default Rate” shall mean a rate per annum equal to the lesser of (a) the
Maximum Legal Rate and (b) five percent (5%) above the Applicable Interest Rate.

 

“Determination Date” shall mean the date that is two (2) London Business Days
prior to the fifteenth (15th) day of the calendar month in which such Interest
Period commences.

 

“Disapproved Budget Category” shall have the meaning set forth in Section
5.1.11(d).

 

“Disclosure Document” shall mean a private placement memorandum, offering
memorandum, offering circular, term sheet, road show presentation materials or
other offering documents or marketing materials, in each case in preliminary or
final form, used to offer Securities in connection with a Securitization.

 

-6-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Eligible Account” shall mean a separate and identifiable account from all other
funds held by the holding institution that is either (a) an account or accounts
maintained with a federal or state-chartered depository institution or trust
company which complies with the definition of Eligible Institution or (b) a
segregated trust account or accounts maintained with a federal or state
chartered depository institution or trust company acting in its fiduciary
capacity which, in the case of a state chartered depository institution or trust
company, is subject to regulations substantially similar to 12 C.F.R. §9.10(b),
having in either case a combined capital and surplus of at least $50,000,000 and
subject to supervision or examination by federal and state authority. An
Eligible Account will not be evidenced by a certificate of deposit, passbook or
other instrument.

 

“Eligible Institution” shall mean a depository institution or trust company, the
short term unsecured debt obligations or commercial paper of which are rated at
least “A-1+” by S&P, “P-1” by Moody’s and “F-1+” by Fitch in the case of
accounts in which funds are held for thirty (30) days or less (or, in the case
of accounts in which funds are held for more than thirty (30) days, the long
term unsecured debt obligations of which are rated at least “AA” by Fitch and
S&P and “Aa2” by Moody’s).

 

“Embargoed Person” shall have the meaning set forth in Section 4.1.35 hereof.

 

“Environmental Indemnity” shall mean, for each Individual Property, that certain
Environmental Indemnity Agreement, dated as of the date hereof, executed by
Borrower for the benefit of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Equipment” shall have the meaning set forth in Section 5.2.10(g) hereof.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and the rulings
issued thereunder.

 

“Event of Default” shall have the meaning set forth in Section 8.1(a) hereof.

 

“Excess” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

“Exchange Act” shall have the meaning set forth in Section 9.2(a) hereof.

 

“Exit Fee” shall mean two percent (2%) of the principal amount of the Loan being
prepaid for any prepayment made on or prior to October 1, 2005.

 

“Extended Maturity Date” shall have the meaning set forth in Section 2.7 hereof.

 

“Extension Option” shall have the meaning set forth in Section 2.7 hereof.

 

“Extraordinary Expense” shall have the meaning set forth in Section 5.1.11(e)
hereof.

 

“FF&E” shall mean all fixtures, furniture, furnishings, equipment (including
operating equipment, operating supplies and fixtures attached to and forming
part of the Improvements), apparatus and other personal property used in, or
held in storage for use in (or if

 

-7-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the context so dictates, required in connection with), or required for the
operation of the Improvements in accordance with this Agreement and the Lehman
Mortgage Loan Agreement, including, without limitation, (i) office furnishings
and equipment, (ii) specialized hotel, spa and casino equipment necessary for
the operation of any portion of the Improvements, including equipment for
kitchens, laundries, dry cleaning facilities, bars, restaurants, public rooms,
commercial and parking space, spa, casino and recreational facilities, and (iii)
all other furnishings and equipment as the applicable Lehman Mortgage Borrower
or Manager deems necessary or desirable for the operation of the Improvements in
accordance with the Mortgage Loan Agreement.

 

“Fiscal Year” shall mean each twelve (12) month period commencing on January 1
and ending on December 31 during each year of the term of the Loan.

 

“Fitch” shall mean Fitch, Inc.

 

“Foreign Taxes” shall have the meaning set forth in Section 2.2.3(e) hereof.

 

“Franchise Agreement” shall have the meaning set forth in the Lehman Mortgage
Loan Agreement, as the same may be amended or modified from time to time in
accordance with the terms and provisions of this Agreement, or, if the context
requires, the applicable Replacement Franchise Agreement executed in accordance
with the terms and provisions of this Agreement.

 

“Franchisor” shall have the meaning set forth in the Lehman Mortgage Loan
Agreement, or, if the context requires, a Qualified Franchisor.

 

“GAAP” shall mean generally accepted accounting principles in the United States
of America as of the date of the applicable financial report.

 

“Governmental Authority” shall mean any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (federal,
state, county, district, municipal, city or otherwise) whether now or hereafter
in existence.

 

“Gross Income from Operations” shall mean all income, revenue and proceeds
computed in accordance with GAAP and the Uniform System of Accounts and derived
by Lehman Cushion Entity, Lehman Borrowers, Borrower or Manager from the use,
occupancy or enjoyment of the Properties, or any part thereof, or received by
Lehman Cushion Entity, Lehman Borrowers, Borrower or Manager from the sale of
any goods, services or other items sold on or provided from the Properties in
the ordinary course of the Properties operation, including without limitation:
(a) all income and proceeds received from rental of rooms, Leases and commercial
space, meeting, conference and/or banquet space within the Properties including
net parking revenue and net casino wins; (b) all income and proceeds received
from food and beverage operations and from catering services conducted from the
Properties even though rendered outside of the Properties; (c) all income and
proceeds from business interruption, rental interruption and use and occupancy
insurance with respect to the operation of the Properties (after deducting
therefrom all necessary costs and expenses incurred in the adjustment or
collection thereof); and (d) interest on credit accounts, rent concessions or
credits, and other required pass-throughs and interest on Reserve Funds; but
excluding, (1) gross receipts received

 

-8-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

by lessees, licensees or concessionaires of the Properties; (2) consideration
received at the Properties for hotel accommodations, goods and services to be
provided at other hotels, although arranged by, for or on behalf of Lehman
Borrowers, Lehman Cushion Entity, Borrower or Manager; (3) income and proceeds
from the sale or other disposition of goods, capital assets and other items not
in the ordinary course of the Properties operation; (4) federal, state,
commonwealth and municipal excise, sales, use, occupancy and other taxes
collected directly from patrons or guests of the Properties as a part of or
based on the sales price of any goods, services or other items, such as gross
receipts, room, admission, cabaret or equivalent taxes; (5) Awards; (6) refunds
of amounts not included in Operating Expenses at any time and uncollectible
accounts; (7) gratuities collected by the Properties employees; (8) the proceeds
of any financing; (9) other income or proceeds resulting other than from the use
or occupancy of the Properties, or any part thereof, or other than from the sale
of goods, services or other items sold on or provided from the Properties in the
ordinary course of business; (10) any credits or refunds made to customers,
guests or patrons in the form of allowances or adjustments to previously
recorded revenues; (11) payments made to Borrower, Lehman Borrowers and Lehman
Cushion Entity pursuant to the Interest Rate Cap Agreement and payments made to
Lehman Borrowers under any interest rate cap agreements entered into in
connection with the Lehman Loans, and (12) all income and proceeds from
judgments, settlements and other resolutions of disputes, except to the extent
payable on account of or in lieu of items otherwise includable in Gross Income
from Operations.

 

“Gross Revenue Percentage Increase” shall have the meaning set forth in Section
5.1.11(d) hereof.

 

“Ground Lease” shall mean, the collectively, those certain leases described on
Schedule 1.1 hereof.

 

“Guarantor” shall mean Wyndham International, Inc.

 

“Guaranty” shall mean that certain Guaranty Agreement, dated as of the date
hereof, from Guarantor to Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“Improvements” shall have the meaning set forth in the Lehman Mortgage Loan
Agreement.

 

“Indebtedness” of a Person, at a particular date, means the sum (without
duplication) at such date of (a) all indebtedness or liability of such Person
for borrowed money including indebtedness in the form of mezzanine debt and in
the form of preferred equity if such preferred equity is treated as debt under
GAAP; (b) obligations evidenced by bonds, debentures, notes, or other similar
instruments; (c) obligations for the deferred purchase price of property or
services (including trade obligations); (d) obligations under letters of credit;
(e) obligations under acceptance facilities; (f) all guaranties, endorsements
(other than for collection or deposit in the ordinary course of business) and
other contingent obligations to purchase, to provide funds for payment, to
supply funds, to invest in any Person or entity, or otherwise to assure a
creditor against loss; and (g) obligations secured by any Liens, whether or not
the obligations have been assumed.

 

-9-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Indemnified Person” shall have the meaning set forth in Section 9.2(b) hereof.

 

“Indemnifying Person” shall mean each of Borrower and Guarantor.

 

“Independent Director” or “Independent Manager” shall mean a Person who is not
at the time of initial appointment, or at any time while serving as a director
or manager, as applicable, and has not been at any time during the preceding
five (5) years: (a) a stockholder, director (with the exception of serving as
the Independent Director or Independent Manager of an Individual Borrower),
officer, employee, partner, member, trustee, attorney or counsel of Borrower,
Lehman Cushion Entity, Lehman Borrowers or any Affiliate of any of them; (b) a
creditor, customer (other than as a hotel guest or patron), supplier or other
person who derives any of its income or revenues from its activities with
Borrower, Lehman Cushion Entity, Lehman Borrowers or any Affiliate of either of
them (other than the receipt of fees for serving as an Independent Director or
Manager); (c) a Person Controlling or under common Control with any such
stockholder, director, officer, partner, member, customer, supplier or other
Person; or (d) a member of the immediate family of any such stockholder,
director, officer, employee, partner, member, customer, supplier or other
Person. A natural person who satisfies the foregoing definition other than
subparagraph (b) shall not be disqualified from serving as an Independent
Director or Independent Manager if such individual is an Independent Director or
Independent Manager provided by a nationally-recognized company that provides
professional independent directors or managers (a “Professional Independent
Director”) and other corporate services in the ordinary course of its business.
A natural person who otherwise satisfies the foregoing definition other than
subparagraph (a) by reason of being the independent director or independent
manager of a “special purpose entity” affiliated with a Borrower shall not be
disqualified from serving as an Independent Director or Independent Manager if
such individual is either (i) a Professional Independent Director or (ii) the
fees that such individual earns from serving as independent director of
affiliates in any given year constitute in the aggregate less than five percent
(5%) of such individual’s annual income for that year. Except as set forth in
(a) above, notwithstanding the immediately preceding sentence, an Independent
Director or Independent Manager may not simultaneously serve as Independent
Director or Independent Manager of a Borrower and also as an independent
director or independent manager of a special purpose entity that owns a direct
or indirect equity interest in such Borrower, or a direct or indirect interest
in any co-borrower with such Borrower.

 

“Individual Borrower” shall have the meaning set forth in the introductory
paragraph hereto, together with its successors and permitted assigns.

 

“Individual Property” shall mean each parcel of real property, the Improvements
thereon and all personal property owned by Lehman Mortgage Borrower and
encumbered by the applicable Mortgage, together with all rights pertaining to
such property and Improvements, as more particularly described in the Granting
Clauses of such Mortgage and referred to therein as the “Property”.

 

“Initial Maturity Date” shall mean July 31, 2005.

 

-10-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Insolvency Opinion” shall mean that certain non-consolidation opinion letter
dated the date hereof delivered by Akin Gump Strauss Hauer & Feld LLP or another
firm reasonably acceptable to Lender in connection with the Loan.

 

“Insurance Premiums” shall have the meaning set forth in the Lehman Mortgage
Loan Agreement.

 

“Insurance Proceeds” shall have the meaning set forth in the Lehman Mortgage
Loan Agreement.

 

“Interest Period” shall mean the period from the ninth (9th) day of each month
through and including the eighth (8th) day of the immediately following month;
provided that the first Interest Period hereunder shall commence on and include
the date that principal is advanced hereunder and shall end on and include the
eighth (8th) day of the month immediately following the month in which the
Closing Date occurs.

 

“Interest Rate Cap Agreement” shall mean, as applicable, an Interest Rate Cap
Agreement (together with the confirmation and schedules relating thereto) in
form and substance reasonably satisfactory to Lender between Borrower and an
Acceptable Counterparty or a Replacement Interest Rate Cap Agreement.

 

“Lease” shall mean any lease, sublease or subsublease, letting, license,
concession or other agreement (whether written or oral and whether now or
hereafter in effect) pursuant to which any Person is granted a possessory
interest in, or right to use or occupy all or any portion of any space in any
Individual Property, and (a) every modification, amendment or other agreement
relating to such lease, sublease, subsublease, or other agreement entered into
in connection with such lease, sublease, subsublease, or other agreement and (b)
every guarantee of the performance and observance of the covenants, conditions
and agreements to be performed and observed by the other party thereto.

 

“Legal Requirements” shall mean all federal, state, county, municipal and other
governmental statutes, laws, rules, orders, regulations, ordinances, judgments,
decrees and injunctions of Governmental Authorities affecting Borrower, the
Collateral, the Lehman Borrowers, Lehman Cushion Entity, or any Individual
Property or any part thereof, or which are applicable to Borrower, the
Collateral, the Lehman Borrowers and Lehman Cushion Entity, or the construction,
use, alteration or operation of any Individual Property, or any part thereof,
whether now or hereafter enacted and in force, and all permits, licenses and
authorizations and regulations relating thereto, and all material covenants,
agreements, restrictions and encumbrances contained in any instruments, either
of record or known to Borrower, at any time in force affecting Borrower, the
Lehman Borrowers, Lehman Cushion Entity, the Collateral or the Properties or any
part thereof, including, without limitation, any which may (a) require repairs,
modifications or alterations in or to the Properties or any part thereof, or (b)
in any way limit the use and enjoyment thereof.

 

“Lehman Borrowers” shall mean, collectively, the Lehman Mortgage Borrower, the
Lehman Senior Mezzanine Borrower and the Lehman Junior Mezzanine Borrower.

 

-11-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lehman Cushion Entity” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Lehman Guaranty” shall mean, collectively, those certain Guaranty of Recourse
Obligations of Borrowers given by Guarantor for the benefit of the Lehman
Lenders in connection with the Lehman Loans.

 

“Lehman Junior Mezzanine Borrower” shall have the meaning set forth on Exhibit
“C” hereto.

 

“Lehman Junior Mezzanine Lender” shall mean LBREP Wyndham Mezzanine LLC, a
Delaware limited liability company.

 

“Lehman Junior Mezzanine Loan” shall have the meaning set forth in the Recitals
to this Agreement.

 

“Lehman Junior Mezzanine Loan Agreement” shall have the meaning set forth on
Exhibit “C” hereto.

 

“Lehman Lenders” shall mean, collectively Lehman Mortgage Lender, Lehman Senior
Mezzanine Lender and Lehman Junior Mezzanine Lender.

 

“Lehman Loan Agreement” shall mean, collectively the Lehman Mortgage Loan
Agreement, the Lehman Senior Mezzanine Loan Agreement and the Lehman Junior
Mezzanine Loan Agreement.

 

“Lehman Loan Default” shall mean an “Event of Default” under any of the Lehman
Loans.

 

“Lehman Loan Documents” shall mean any and all of the agreements, documents and
instruments executed and delivered in connection with the Lehman Loans, as the
same have been amended, severed and restated.

 

“Lehman Loans” shall mean collectively, the Lehman Mortgage Loan, the Lehman
Senior Mezzanine Loan and the Lehman Junior Mezzanine Loan.

 

“Lehman Mortgage Borrower” shall have the meaning set forth in the Recitals to
this Agreement.

 

“Lehman Mortgage Lender” shall have the meaning set forth in the Recitals to
this Agreement.

 

“Lehman Mortgage Loan” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Lehman Mortgage Loan Agreement” shall have the meaning set forth in the
Recitals to this Agreement.

 

-12-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Lehman Mortgage Loan Documents” shall have the meaning set forth in the
Recitals to this Agreement.

 

“Lehman Mortgage Note” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Lehman Senior Mezzanine Borrower” shall have the meaning set forth in the
Recitals to this Agreement.

 

“Lehman Senior Mezzanine Lender” shall have the meaning set forth in the
Recitals to this Agreement.

 

“Lehman Senior Mezzanine Loan” shall have the meaning set forth in the Recitals
to this Agreement.

 

“Lehman Senior Mezzanine Loan Agreement” shall have the meaning set forth in the
Recitals to this Agreement.

 

“Lender” shall have the meaning set forth in the introductory paragraph hereto,
together with its successors and assigns.

 

“Letter of Credit” shall mean an irrevocable, unconditional, transferable, clean
sight draft letter of credit reasonably acceptable to Lender, which Letter of
Credit (a) shall be issued in favor of Lender, (b) shall be either an evergreen
letter of credit or one which has an initial expiration date not earlier than
one (1) year from the date of its issuance, (c) shall entitle Lender to draw
thereon in New York, New York, and (d) shall be issued by a domestic Acceptable
Bank or the U.S. agency or branch of a foreign Acceptable Bank.

 

“Liabilities” shall have the meaning set forth in Section 9.2(b) hereof.

 

“LIBOR” shall mean, with respect to each Interest Period, the rate (expressed as
a percentage per annum and rounded upward, if necessary, to the next nearest
1/1000 of 1%) for deposits in U.S. dollars, for a one-month period, that appears
on Telerate Page 3750 (or the successor thereto) as of 11:00 a.m., London time,
on the related Determination Date. If such rate does not appear on Telerate Page
3750 as of 11:00 a.m., London time, on such Determination Date, LIBOR shall be
the arithmetic mean of the offered rates (expressed as a percentage per annum)
for deposits in U.S. dollars for a one-month period that appear on the Reuters
Screen Libor Page as of 11:00 a.m., London time, on such Determination Date, if
at least two such offered rates so appear. If fewer than two such offered rates
appear on the Reuters Screen Libor Page as of 11:00 a.m., London time, on such
Determination Date, Lender shall request the principal London office of any four
major reference banks in the London interbank market selected by Lender to
provide such bank’s offered quotation (expressed as a percentage per annum) to
prime banks in the London interbank market for deposits in U.S. dollars for a
one-month period as of 11:00 a.m., London time, on such Determination Date for
the amounts of not less than U.S. $1,000,000. If at least two such offered
quotations are so provided, LIBOR shall be the arithmetic mean of such
quotations. If fewer than two such quotations are so provided, Lender shall
request any three major banks in New York City selected by Lender to provide
such bank’s rate (expressed as a percentage per annum) for loans in U.S. dollars
to leading European

 

-13-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

banks for a one-month period as of approximately 11:00 a.m., New York City time
on the applicable Determination Date for amounts of not less than U.S.
$1,000,000. If at least two such rates are so provided, LIBOR shall be the
arithmetic mean of such rates. LIBOR shall be determined conclusively, absent
manifest error, by Lender or its agent.

 

“LIBOR Loan” shall mean the Loan at such time as interest thereon accrues at a
rate of interest based upon LIBOR.

 

“Licenses” shall have the meaning set forth in the Lehman Mortgage Loan
Agreement.

 

“Lien” shall mean, with respect to each Individual Property, any mortgage, deed
of trust, lien, pledge, hypothecation, assignment, security interest, or any
other encumbrance, charge or transfer of, on or affecting Borrower, Lehman
Borrowers, Lehman Cushion Entity, the Collateral, the related Individual
Property, any portion thereof or any interest therein, including, without
limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, the filing of any financing statement, and mechanic’s, materialmen’s
and other similar liens and encumbrances.

 

“Liquidation Event” shall have the meaning set forth in Section 2.4.2(a) hereof.

 

“Loan” shall mean the loan made by Lender to Borrower pursuant to this
Agreement.

 

“Loan Documents” shall mean, collectively, this Agreement, the Note, the Pledge
Agreement, the Environmental Indemnity, the O&M Agreement, the Subordination of
Management Agreement, the Guaranty, the Collateral Assignment of Interest Rate
Cap Agreement and all other documents executed and/or delivered in connection
with the Loan.

 

“London Business Day” shall mean any day other than a Saturday, Sunday or any
other day on which commercial banks in London, England are not open for
business.

 

“Losses” shall have the meaning set forth in Section 9.4(b) hereof.

 

“Management Agreement” shall mean, with respect to each Individual Property, the
management agreement entered into by and between the applicable Lehman Mortgage
Borrower and Manager, pursuant to which Manager is to provide management and
other services with respect to such Individual Property, or, if the context
requires, the applicable Replacement Management Agreement.

 

“Manager” shall mean Wyndham International, Inc. (or any of its Affiliates), or,
if the context requires, a Qualified Manager who is managing the Properties in
accordance with the terms and provisions of this Agreement.

 

“Material Lease” shall mean a Lease demising in excess of 2,500 square feet or
for parking operations and/or facilities.

 

-14-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Maturity Date” shall mean the Initial Maturity Date or, if the Mortgage Loan
does not close for any reason, July 8, 2006 unless extended pursuant to Section
2.7 hereof, or such other date on which the final payment of principal of the
Note becomes due and payable as therein or herein provided, whether at such
stated maturity date, by declaration of acceleration, or otherwise.

 

“Maximum Legal Rate” shall mean the maximum non-usurious interest rate, if any,
that at any time or from time to time may be contracted for, taken, reserved,
charged or received on the indebtedness evidenced by the Note and as provided
for herein or the other Loan Documents, under the laws of such state or states
whose laws are held by any court of competent jurisdiction to govern the
interest rate provisions of the Loan.

 

“Mezzanine Entities” shall have the meaning set forth in Section
5.2.10(f)(iii)(L) hereof.

 

“Minimum Aggregate Cap Ex Amount” shall mean $17,000,000, as such amount may be
reduced in accordance with the provisions of Section 5.1.22(c) hereof.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgage Loan” shall mean that certain mortgage loan in the amount of
$171,000,000.00 to be made by Lender to Affiliates of Borrower pursuant to the
terms and conditions of the Commitment Letter.

 

“Mortgage Loan Closing Date” shall mean the date of the funding of the Mortgage
Loan pursuant to the terms and conditions of the Commitment Letter.

 

“Mortgage Reserve Funds” shall mean the “Reserve Funds” as defined in the Lehman
Mortgage Loan Agreement.

 

“Net Cash Flow” shall mean, with respect to the applicable Properties, the
amount obtained by subtracting Operating Expenses and payments to the
Replacement Reserve Fund from Gross Income from Operations during the trailing
twelve (12) month period.

 

“Net Cash Flow Schedule” shall have the meaning set forth in Section 5.1.11(b)
hereof.

 

“Net Liquidation Proceeds After Debt Service” shall mean, with respect to any
Liquidation Event, all amounts paid to or received by or on behalf of the Lehman
Borrowers or Lehman Cushion Entity in connection with such Liquidation Event,
including, without limitation, proceeds of any sale, refinancing or other
disposition or liquidation, less (i) Lender’s and/or Lehman Lender’s (and/or,
except with respect to clause (vi) below, Lehman Mortgage Borrower’s) reasonable
costs incurred in connection with the recovery thereof, (ii) the costs incurred
by Lehman Mortgage Borrower in connection with a restoration of all or any
portion of the Properties made in accordance with the Lehman Mortgage Loan
Documents, (iii) amounts required or permitted to be deducted therefrom and
amounts paid pursuant to the Lehman Mortgage Loan Documents to Lehman Mortgage
Lender or otherwise applied pursuant to the Lehman Mortgage Loan Documents, (iv)
in the case of a foreclosure sale, disposition or Transfer

 

-15-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

of any Individual Property in connection with realization thereon following an
Event of Default under the Lehman Mortgage Loan Agreement, such reasonable and
customary costs and expenses of sale or other disposition (including attorneys’
fees and brokerage commissions), (v) in the case of a foreclosure sale, such
reasonable costs and expenses incurred by Lehman Mortgage Lender under the
Lehman Mortgage Loan Documents as Lehman Mortgage Lender shall be entitled to
receive reimbursement for under the terms of the Lehman Mortgage Loan Documents
and (vi) in the case of a refinancing of the Lehman Mortgage Loan, such
reasonable costs and expenses (including attorneys’ fees) of such refinancing as
shall be reasonably approved by Lehman Mortgage Lender.

 

“Net Operating Income” shall mean, for any period, the amount obtained by
subtracting Operating Expenses for such period from Gross Income from Operations
for such period.

 

“Net Proceeds” shall have the meaning set forth in the Lehman Mortgage Loan
Agreement.

 

“Net Proceeds Deficiency” shall have the meaning set forth in the Lehman
Mortgage Loan Agreement.

 

“New Mezzanine Borrower” shall have the meaning set forth in Section 5.1.33
hereof.

 

“New Mezzanine Loan” shall have the meaning set forth in Section 5.1.33 hereof.

 

“Note” shall mean that certain Promissory Note of even date herewith in the
principal amount of One Hundred Million and No/100 Dollars ($100,000,000.00),
made by Borrower in favor of Lender, as the same may be amended, restated,
replaced, supplemented or otherwise modified from time to time.

 

“O&M Agreement” shall mean, with respect to each Individual Property, that
certain Operations and Maintenance Agreement, dated as of the date hereof,
between Borrower, Lehman Cushion Entity and Lehman Lender given in connection
with the Lehman Loans, as the same may be amended, restated, replaced,
supplemented or otherwise modified from time to time.

 

“Officer’s Certificate” shall mean a certificate delivered to Lender by an
Individual Borrower which is signed by an authorized senior officer of the
general partner or managing member of such Individual Borrower.

 

“Operating Expenses” shall mean the sum of all costs and expenses of operating,
maintaining, directing, managing and supervising the Properties, computed in
accordance with GAAP and the Uniform System of Accounts, that are incurred on a
regular monthly or other periodic basis, including without limitation,
utilities, ordinary repairs and maintenance, insurance, license fees, property
taxes and assessments, advertising expenses, franchise and management fees,
payroll and related taxes, computer processing charges, operational equipment or
other lease payments, ground rents, and other similar costs, but excluding
depreciation and similar non-cash items, Debt Service, Capital Expenditures and
contributions to the Reserve Funds and Mortgage Loan Reserve Funds.

 

-16-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Organizational Documents” means as to any Person, the certificate of
incorporation and by-laws with respect to a corporation; the certificate of
organization and operating agreement with respect to a limited liability
company; the certificate of limited partnership and partnership agreement with
respect to a limited partnership, or any other organizational or governing
documents of such Person.

 

“Other Charges” shall have the meaning set forth in the Lehman Loan Agreement.

 

“Payment Date” shall mean the ninth (9th) day of each month, or if such day is
not a Business Day, the immediately succeeding Business Day.

 

“Permitted Encumbrances” shall mean, with respect to an Individual Property,
collectively (a) the Liens and security interests created by the Lehman Loan
Documents, (b) all Liens, encumbrances and other matters disclosed in the Title
Insurance Policies (including matters for which affirmative coverage has been
provided) relating to such Individual Property or any part thereof, (c) Liens,
if any, for Taxes or Other Charges not yet delinquent or being contested in good
faith and by appropriate proceedings in accordance with the terms of the Lehman
Mortgage Loan Agreement and this Agreement, (d) any and all easements, licenses,
covenants, restrictions or other agreements which may hereafter be granted by
Lehman Mortgage Borrower in accordance with the terms hereof, (e) rights of
existing and future tenants, licensees and concessionaires only, pursuant to
Leases in effect as of the date of this Agreement or entered into in accordance
with the terms hereof, (f) any lien or security interest expressly permitted by
the terms of the Lehman Mortgage Loan Agreement, (g) all Liens of record for
which the underlying indebtedness or obligations secured by such Liens have been
paid or discharged and which Liens have been insured against under the Title
Policies by omission of such Liens from Schedule B thereto and with respect to
which the applicable Lehman Mortgage Borrower or Borrower is using commercially
reasonable efforts to discharge, and (h) such other title and survey exceptions
as Lender has approved or may approve in writing in Lender’s sole discretion.

 

“Permitted Investments” shall mean any one or more of the following obligations
or securities acquired at a purchase price of not greater than par, including
those issued by Servicer, the trustee under any Securitization or any of their
respective Affiliates, payable on demand or having a maturity date not later
than the Business Day immediately prior to the first Payment Date following the
date of acquiring such investment and meeting one of the appropriate standards
set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business

 

-17-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Administration (guaranteed participation certificates and guaranteed pool
certificates), the U.S. Department of Housing and Urban Development (local
authority bonds) and the Washington Metropolitan Area Transit Authority
(guaranteed transit bonds); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated system-wide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause must (A) have a predetermined fixed dollar of principal due at
maturity that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(v) fully Federal Deposit Insurance Corporation-insured demand and time deposits
in, or certificates of deposit of, or bankers’ acceptances issued by, any bank
or trust company, savings and loan association or savings bank, the short term
obligations of which at all times are rated in the highest short term rating
category by each Rating Agency (or, if not rated by all Rating Agencies, rated
by at least one Rating Agency in the highest short term rating category and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in

 

-18-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities); provided, however, that the
investments described in this clause must (A) have a predetermined fixed dollar
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
must not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, such interest rate must be tied to
a single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) such investments must not be subject to
liquidation prior to their maturity;

 

(vi) debt obligations with maturities of not more than 365 days and at all times
rated by each Rating Agency (or, if not rated by all Rating Agencies, rated by
at least one Rating Agency and otherwise acceptable to each other Rating Agency,
as confirmed in writing that such investment would not, in and of itself, result
in a downgrade, qualification or withdrawal of the initial, or, if higher, then
current ratings assigned to the Securities) in its highest long-term unsecured
rating category; provided, however, that the investments described in this
clause must (A) have a predetermined fixed dollar of principal due at maturity
that cannot vary or change, (B) if rated by S&P, must not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, such interest rate must be tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) such investments must not be subject to liquidation prior to
their maturity;

 

(vii) commercial paper (including both non-interest-bearing discount obligations
and interest-bearing obligations payable on demand or on a specified date not
more than one year after the date of issuance thereof) with maturities of not
more than 365 days and that at all times is rated by each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause must (A) have a
predetermined fixed dollar of principal due at maturity that cannot vary or
change, (B) if rated by S&P, must not have an “r” highlighter affixed to their
rating, (C) if such investments have a variable rate of interest, such interest
rate must be tied to a single interest rate index plus a fixed spread (if any)
and must move proportionately with that index, and (D) such investments must not
be subject to liquidation prior to their maturity;

 

(viii) units of taxable money market funds, which funds are regulated investment
companies, seek to maintain a constant net asset value per share and invest
solely in obligations backed by the full faith and credit of the United States,
which funds have the highest rating available from each Rating Agency (or, if
not rated by all Rating Agencies, rated by at least one Rating Agency and
otherwise acceptable to each other Rating Agency, as confirmed in writing that
such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial, or, if higher, then current ratings
assigned to the Securities) for money market funds; and

 

-19-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ix) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Lender and (b) each Rating Agency, as
evidenced by a written confirmation that the designation of such security,
obligation or investment as a Permitted Investment will not, in and of itself,
result in a downgrade, qualification or withdrawal of the initial, or, if
higher, then current ratings assigned to the Securities by such Rating Agency;

 

provided, however, that no obligation or security shall be a Permitted
Investment if (A) such obligation or security evidences a right to receive only
interest payments or (B) the right to receive principal and interest payments on
such obligation or security are derived from an underlying investment that
provides a yield to maturity in excess of 120% of the yield to maturity at par
of such underlying investment.

 

“Person” shall mean any individual, corporation, partnership, joint venture,
limited liability company, estate, trust, unincorporated association, any
federal, state, county or municipal government or any bureau, department or
agency thereof and any fiduciary acting in such capacity on behalf of any of the
foregoing.

 

“Personal Property” shall have the meaning set forth in the granting clauses of
the Mortgage with respect to each Individual Property.

 

“Physical Conditions Report” shall mean, with respect to each Individual
Property, a report prepared by a company satisfactory to Lender regarding the
physical condition of such Individual Property, satisfactory in form and
substance to Lender in its sole discretion.

 

“Pledge Agreement” shall have the meaning set forth in the Recitals to this
Agreement.

 

“Pledgor” shall have the meaning as set forth in the Pledge Agreement.

 

“Policy” or “Policies” shall have the meaning specified in the Mortgage Loan
Agreement.

 

“Prepayment Release Date” shall mean July 9, 2006.

 

“Prepayment Spread Maintenance Payment” shall mean, with respect to any
repayment of any principal amount of the Loan on or prior to the Prepayment
Release Date, a payment to Lender in an amount equal to the sum of the present
values of each future installment of interest that would be payable under the
Loan on the principal amount of the Loan being prepaid from the date of such
prepayment through and including the Payment Date occurring in July, 2006
(without duplication for any interest paid to Lender in connection with such
repayment in accordance with the terms of this Agreement), assuming an interest
rate equal to the difference between (a) the Applicable Interest Rate in effect
as of the date of such prepayment (taking into account the effect of any floors
on such Applicable Interest Rate) and (b) LIBOR in effect as of the date of such
prepayment, such future installments of interest to be discounted at an interest
rate per annum equal to the Reinvestment Yield.

 

-20-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Prime Rate” shall mean the annual rate of interest publicly announced by
JPMorgan Chase Bank, N.A. in New York, New York, as its base rate, as such rate
shall change from time to time. If JPMorgan Chase Bank, N.A. ceases to announce
a base rate, Prime Rate shall mean the rate of interest published in The Wall
Street Journal from time to time as the “Prime Rate.” If more than one “Prime
Rate” is published in The Wall Street Journal for a day, the average of such
“Prime Rates” shall be used, and such average shall be rounded up to the nearest
one-eighth of one percent (0.125%). If The Wall Street Journal ceases to publish
the “Prime Rate,” the Lender shall select an equivalent publication that
publishes such “Prime Rate,” and if such “Prime Rates” are no longer generally
published or are limited, regulated or administered by a governmental or
quasigovernmental body, then Lender shall select a comparable interest rate
index.

 

“Prime Rate Loan” shall mean the Loan at such time as interest thereon accrues
at a rate of interest based upon the Prime Rate.

 

“Prime Rate Spread” shall mean the difference (expressed as the number of basis
points) between (a) LIBOR plus the Spread on the date LIBOR was last applicable
to the Loan and (b) the Prime Rate on the date that LIBOR was last applicable to
the Loan; provided, however, in no event shall such difference be a negative
number.

 

“Prescribed Laws” shall mean, collectively, (a) the Uniting and Strengthening
America by Providing Appropriate Tools Required to Intercept and Obstruct
Terrorism Act of 2001 (Public Law 107-56) (The USA PATRIOT Act), (b) Executive
Order No. 13224 on Terrorist Financing, effective September 24, 2001, and
relating to Blocking Property and Prohibiting Transactions With Persons Who
Commit, Threaten to Commit, or Support Terrorism, (c) the International
Emergency Economic Power Act, 50 U.S.C. §1701 et. seq. and (d) all other Legal
Requirements relating to money laundering or terrorism.

 

“Properties” shall mean, collectively, each and every Individual Property which
is subject to the terms of the Lehman Mortgage Loan Agreement.

 

“Provided Information” shall mean any and all financial and other written
information provided to Lender at any time by, or on behalf of, any Indemnifying
Person with respect to the Properties, the Collateral, Lehman Cushion Entity,
Lehman Borrowers, Guarantor, Manager, Borrower and/or Franchisor.

 

“Public Company” shall mean a corporation or other Person whose (i) stock or
ownership interests or (ii) depository receipts or their equivalent are publicly
traded on a nationally recognized stock exchange, including, without limitation,
NASDAQ or on the leading recognized stock exchange in Spain, Germany, Italy,
Canada, France, Tokyo, Australia, Singapore, England or Hong Kong, or in another
country which requires companies publicly traded on such leading exchange to
provide public information reasonably comparable to that required in the United
States.

 

“Qualified Franchisor” shall mean an entity (a) appearing on Schedule 1.2
attached hereto or (b) an entity that has a national reservation system or
global distribution system and which, together with any Affiliates of such
entity, franchises at least twenty-five (25)

 

-21-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

full service upscale and upper upscale urban and resort hotel properties in the
United States, provided, that, if such Person is an Affiliate of Borrower,
Lehman Borrowers or Lehman Cushion Entity, Borrower shall have obtained an
Additional Insolvency Opinion. For purposes of clause (b) of this definition,
the term “Affiliate” shall mean, with respect to any Person, any other Person
that (i) Controls and (ii) owns, directly or indirectly, not less than fifty-one
percent (51%) of the legal and beneficial ownership interests in such Person.

 

“Qualified Manager” shall mean (a) Wyndham International, Inc. or an Affiliate
thereof, (b) an entity appearing on Schedule 1.3 attached hereto or (c) an
entity that, together with any Affiliates of such entity, operates or manages at
least twenty-five (25) full service upscale and upper upscale urban and resort
hotel properties in the United States, provided, that, if such Person is an
Affiliate of Borrower, Borrower shall have obtained an Additional Insolvency
Opinion. For purposes of clause (c) of this definition, the term “Affiliate”
shall mean, with respect to any Person, any other Person that (i) Controls and
(ii) owns, directly or indirectly, not less than fifty-one percent (51%) of the
legal and beneficial ownership interests in such Person.

 

“Qualified Transferee” shall mean any one of the following Persons:

 

(a) a pension fund, pension trust or pension account that (i) has total real
estate assets of at least $1 billion or (ii) has total real estate assets of at
least $500 million that are managed by a Person who controls or manages at least
$1 billion of real estate equity assets; or

 

(b) a pension fund advisor who (i) immediately prior to such transfer, controls
or manages at least $1 billion of real estate equity assets and (ii) is acting
on behalf of one or more pension funds that, in the aggregate, satisfy the
requirements of clause (a) of this definition; or

 

(c) an insurance company which is subject to supervision by the insurance
commissioner, or a similar official or agency, of a state or territory of the
United States (including the District of Columbia) (i) with a net worth, as of a
date no more than six (6) months prior to the date of the transfer of at least
$500 million and (ii) who, immediately prior to such transfer, controls real
estate equity assets of at least $1 billion; or

 

(d) a corporation organized under the banking laws of the United States or any
state or territory of the United States (including the District of Columbia) (i)
with a combined capital and surplus of at least $500 million and (ii) who,
immediately prior to such transfer, controls real estate equity assets of at
least $1 billion; or

 

(e) a newly formed real estate fund that has not yet made any acquisitions but
otherwise has committed capital of at least $1 billion;

 

(f) any Person who (i) has a long-term unsecured debt rating from the Rating
Agencies of at least investment grade, or (ii) has a net worth, as of a date no
more than six (6) months prior to the date of such transfer of at least $500
million and immediately prior to such transfer controls, together with its
affiliates, real estate equity assets of at least $1 billion; or

 

(g) an entity appearing on Schedule 1.9 attached hereto, provided that, in each
case, such entity is not then subject to a Bankruptcy Action.

 

-22-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Ratable Share” shall mean, with respect to any Co-Lender, its share of the
Loan, or any portion thereof, based on the proportion of the outstanding
principal of the Loan advanced by such Co-Lender to the total outstanding
principal amount of the Loan.

 

“Rating Agencies” shall mean, prior to the initial Securitization of the Loan or
any portion thereof, each of S&P, Moody’s and Fitch, or any other
nationally-recognized statistical rating agency which has been designated by
Lender and, after the Securitization of the Loan or any portion thereof, shall
mean only those of the foregoing that have rated any of the Securities in
connection with any such Securitization.

 

“Reinvestment Yield” means the yield calculated by the linear interpolation of
the yields, as reported in the Federal Reserve Statistical Release H.15-Selected
Interest Rates under the heading “U.S. government securities” and the
sub-heading “Treasury constant maturities” during the second full week preceding
the date of which the applicable Prepayment Spread Maintenance Payment is
payable, of the U.S. Treasury constant maturities with maturity dates (one
longer and one equal to or shorter) most nearly approximating the Prepayment
Release Date. In the event Release H.15 is no longer published, Lender shall
reasonably select a comparable publication to determine the Reinvestment Yield.

 

“Release Amount” shall mean for an Individual Property the amount set forth on
Schedule 1.4 hereto, as the same may be reduced pursuant to Section 2.4.2.

 

“Rents” shall have the meaning set forth in the Lehman Mortgage Loan Agreement.

 

“Replacement Franchise Agreement” shall mean, collectively, (a) either (i) a
franchise or license agreement with a Qualified Franchisor substantially in the
same form and substance as the applicable Franchise Agreement, or (ii) a
franchise or license agreement with a Qualified Franchisor, which franchise or
license agreement shall be reasonably acceptable to Lender in form and
substance, and (b) a comfort letter substantially in the form of the comfort
letter delivered to Lender in connection with the 8 Property Mortgage Loan (or
in such other form and substance reasonably acceptable to Lender), executed and
delivered to Lender by Borrower and such Qualified Franchisor at Borrower’s
expense.

 

“Replacement Interest Rate Cap Agreement” means an interest rate cap agreement
from an Acceptable Counterparty with terms substantially the same as the
Interest Rate Cap Agreement except that the same shall be effective in
connection with an extension of the terms of the Loan as required by Section
2.7(c) hereof or the replacement of the Interest Rate Cap Agreement following a
downgrade, withdrawal or qualification of the long-term unsecured debt rating of
the Counterparty; provided that to the extent any such interest rate cap
agreement does not meet the foregoing requirements, a “Replacement Interest Rate
Cap Agreement” shall be such interest rate cap agreement approved in writing by
each of the Rating Agencies with respect thereto.

 

“Replacement Management Agreement” shall mean, collectively, (a) either (i) a
management agreement with a Qualified Manager substantially in the same form and

 

-23-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

substance as the applicable Management Agreement, or (ii) a management agreement
with a Qualified Manager, which management agreement shall be reasonably
acceptable to Lender in form and substance, and (b) a subordination of
management agreement and fees substantially in the form of the Subordination of
Management Agreement (or of such other form and substance reasonably acceptable
to Lender), executed and delivered to Lender by Lehman Cushion Entity, Borrower,
and such Qualified Manager at Borrower’s expense.

 

“Required Repair Account” shall have the meaning set forth in Section 7.1.1
hereof.

 

“Required Repair Fund” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Required Repairs” shall have the meaning set forth in Section 7.1.1 hereof.

 

“Reserve Funds” shall mean, collectively, the Tax and Insurance Escrow Fund, the
Replacement Reserve Fund, the Required Repair Fund, and any other escrow fund
established pursuant to this Agreement.

 

“Restoration” shall have the meaning set forth in the Lehman Mortgage Loan
Agreement.

 

“Restricted Party” shall mean, collectively (a) Lehman Borrowers, Lehman Cushion
Entity, Guarantor, Affiliated Manager or Borrower and (b) any shareholder,
partner, member, non-member manager, or direct or indirect legal or beneficial
owner of, Lehman Brothers, Lehman Cushion Entity, Guarantor, Affiliated Manager,
non-member manager or Borrower.

 

“S&P” shall mean Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies.

 

“Sale or Pledge” shall mean a voluntary or involuntary sale, conveyance,
assignment, transfer, encumbrance, pledge, grant of option or other transfer of
a legal or beneficial interest, whether direct or indirect.

 

“Securities” shall have the meaning set forth in Section 9.1 hereof.

 

“Securitization” shall have the meaning set forth in Section 9.1 hereof.

 

“Servicer” shall have the meaning set forth in Section 9.6 hereof.

 

“Servicing Agreement” shall have the meaning set forth in Section 9.6 hereof.

 

“Severed Loan Documents” shall have the meaning set forth in Section 8.2(c)
hereof.

 

“Shortfall” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

-24-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“Special Purpose Entity” shall mean a corporation, limited partnership, general
partnership or limited liability company which at all relevant times on and
after the date hereof:

 

(a) is organized solely for the purpose of (i) acquiring, owning, holding,
selling, transferring, and exchanging the Collateral, entering into the Loan
Documents, refinancing the Collateral in connection with a permitted repayment
of the Loan, and transacting lawful business that is incident and appropriate
thereto; or (ii) acting as a general partner of the general or limited
partnership that owns the Properties or an Individual Property or managing
member of the limited liability company that owns the Properties and transacting
lawful business that is incident and appropriate thereto;

 

(b) is not engaged and will not engage in any business unrelated to (i) the
ownership, management or operation of the Collateral and transacting lawful
business that is incident and appropriate thereto (ii) acting as general partner
of the general or limited partnership that owns the Properties or an Individual
Property or (iii) acting as a managing member of a limited liability company
that owns the Properties or an Individual Property, as applicable;

 

(c) does not have and will not have any assets other than those related to the
Collateral and personal property necessary or incidental to its ownership of the
Collateral or its partnership interest in the general or limited partnership or
the member interest in the limited liability company that owns the Properties or
an Individual Property or acts as the general partner or managing member
thereof, as applicable;

 

(d) has not engaged, sought or consented to and will not engage in, seek or
consent to any dissolution, winding up, liquidation, consolidation, merger, sale
of all or substantially all of its assets, transfer of all or substantially all
of its partnership or membership interests (if such entity is a general partner
in a general or limited partnership or a managing member in a limited liability
company) or amendment of its partnership agreement, articles of incorporation,
articles of organization, certificate of formation or operating agreement (as
applicable) with respect to the matters set forth in this definition;

 

(e) if such entity is a limited or general partnership, has, as its only general
partners, Special Purpose Entities that are corporations, limited partnerships
or limited liability companies;

 

(f) if such entity is a corporation, has at least two (2) Independent Directors,
and has not caused or allowed and will not cause or allow the board of directors
of such entity to take any action requiring the unanimous affirmative vote of
one hundred percent (100%) of the members of its board of directors unless two
(2) Independent Directors shall have participated in such vote;

 

(g) if such entity is a limited liability company with more than one (1) member,
has at least one (1) member that is a Special Purpose Entity that has at least
two (2) Independent Directors or two (2) Independent Managers and that owns at
least one percent (1.0%) of the equity of the limited liability company;

 

(h) if such entity is a limited liability company with only one (1) member, is a
limited liability company organized in the State of Delaware that has (i) as its
only member a

 

-25-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

non-managing member, (ii) at least two (2) Independent Managers and has not
caused or allowed and will not cause or allow the board of managers of such
entity to take any action requiring the unanimous affirmative vote of one
hundred percent (100%) of the managers unless two (2) Independent Managers shall
have participated in such vote and (iii) at least two (2) springing members, one
(1) of which will become the non-managing member of such entity (which may have
a zero economic interest) upon the dissolution of the existing non-managing
member;

 

(i) if such entity is (i) a limited liability company, has articles of
organization, a certificate of formation and/or an operating agreement, as
applicable, (ii) a limited partnership, has a limited partnership agreement, or
(iii) a corporation, has a certificate of incorporation or articles that, in
each case, provide that such entity will not: (A) dissolve, merge, liquidate,
consolidate; (B) sell all or substantially all of its assets or the assets of
Borrower or an Individual Borrower (as applicable) except as expressly permitted
by the Loan Documents; (C) engage in any other business activity not permitted
by (a) and (b) above, or amend its organizational documents with respect to the
matters set forth in this definition without the consent of the Lender; or (D)
without the affirmative vote of two Independent Directors and of all other
directors of the corporation (that is such entity or the general partner or
managing or co-managing member of such entity), file a bankruptcy or insolvency
petition or otherwise institute insolvency proceedings with respect to itself or
to any other entity in which it has a direct or indirect legal or beneficial
ownership interest;

 

(j) is and will remain solvent and pay its debts and liabilities (including, as
applicable, shared personnel and overhead expenses) from its assets as the same
shall become due (except for debts and liabilities being contested in good faith
in accordance with the terms of the Loan Documents, and is maintaining and will
maintain adequate capital for the normal obligations reasonably foreseeable in a
business of its size and character and in light of its contemplated business
operations, provided that the foregoing shall not require its shareholders,
partners or members to make capital contributions to such entity;

 

(k) has not failed and will not fail to correct any known misunderstanding
regarding the separate identity of such entity;

 

(l) has maintained and will maintain its accounts, books and records separate
from any other Person and will file its own tax returns separate from those of
any other Person, except to the extent that it is required to file consolidated
tax returns by law;

 

(m) has maintained and will maintain its own records, books, resolutions and
agreements;

 

(n) other than as provided in a cash management agreement provided for in a loan
document with another institutional lender which will no longer be in effect on
or prior to making the Loan and, (i) has not commingled and will not commingle
its funds or assets with those of any other Person and (ii) has not participated
and will not participate in any cash management system with any other Person;

 

(o) has held and will hold its assets in its own name;

 

-26-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(p) has conducted and will conduct its business in its name or in a name owned
by it or in which it has rights or in a name franchised or licensed to it by an
entity other than an Affiliate or if by an Affiliate that is a Franchisor or
Manager or otherwise permitted hereunder, except for services rendered under a
business management services agreement with an Affiliate that complies with the
terms contained in subsection (dd) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of the Borrower or an Individual Borrower;

 

(q) has maintained and will maintain its financial statements, accounting
records and other entity documents separate from any other Person and has not
permitted and will not permit its assets to be listed as assets on the financial
statement of any other entity except as required by GAAP; provided, however,
that any such consolidated financial statement shall contain a note indicating
that its separate assets and liabilities are neither available to pay the debts
of the consolidated entity nor constitute obligations of the consolidated entity
and provided such assets are listed on its own balance sheet;

 

(r) has paid and will pay its own liabilities and expenses, including the
salaries of its own employees, out of its own funds and assets, and has
maintained and will maintain a sufficient number of employees in light of its
contemplated business operations;

 

(s) has observed and will observe all partnership, corporate or limited
liability company formalities, as applicable;

 

(t) has had no indebtedness other than that permitted pursuant to the loan
documents with other institutional lenders which have been or will be paid off
on or prior to making the Loan, and will have no Indebtedness other than the
Loan;

 

(u) has not (with respect to any assumption, guaranty, obligation or holding out
which remains outstanding) and, except in connection with the Loan, will not
assume or guarantee or become obligated for the debts of any other Person or
hold out its credit as being available to satisfy the obligations of any other
Person or pledge its assets for the benefit of any other Person, except as
permitted pursuant to this Agreement;

 

(v) except for its interests in the Lehman Cushion Entity or the Lehman
Borrowers, as applicable, does not hold and will not acquire obligations or
securities of its partners, members or shareholders or any other Affiliate;

 

(w) has allocated and will allocate fairly and reasonably any overhead expenses
that are shared with any Affiliate, including, but not limited to, paying for
shared office space and services performed by any employee of an Affiliate;

 

(x) maintains and uses and will maintain and use separate stationery, invoices
and checks bearing its name or the name under which it is conducting business as
permitted hereunder. The stationery, invoices, and checks utilized by the
Special Purpose Entity or utilized to collect its funds or pay its expenses
shall bear its own name and shall not bear the name of any other entity unless
such entity is clearly designated as being the Special Purpose Entity’s agent;

 

-27-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(y) has not pledged (which pledge remains outstanding) and, except pursuant to
the Loan Documents, will not pledge its assets to secure the obligations of any
other Person;

 

(z) has held itself out and identified itself and will hold itself out and
identify itself as a separate and distinct entity under its own name or in a
name owned by it or in which it has rights, or in a name franchised or licensed
to it by an entity other than an Affiliate of Borrower (or if by an Affiliate
that is a Franchisor or is otherwise permitted hereunder) and not as a division
or part of any other Person, except for services rendered under a business
management services agreement with an Affiliate that complies with the terms
contained in subsection (dd) below, so long as the manager, or equivalent
thereof, under such business management services agreement holds itself out as
an agent of Borrower or an Individual Borrower;

 

(aa) has maintained and will maintain its assets in such a manner that it will
not be costly or difficult to segregate, ascertain or identify its individual
assets from those of any other Person;

 

(bb) except loans to any Person or evidence of indebtedness issued by any other
Person as contemplated or permitted by any loan document with other
institutional lenders which have been or will be paid off on or prior to making
the Loan or as permitted by the Loan Documents, has not made and will not make
loans to any Person or hold evidence of indebtedness issued by any other Person
(other than cash and investment-grade securities issued by an entity that is not
an Affiliate of or subject to common ownership with such entity);

 

(cc) has not identified and will not identify its partners, members or
shareholders, or any Affiliate of any of them, as a division or part of it, and
has not identified itself and shall not identify itself as a division of any
other Person;

 

(dd) except for capital contributions and capital distributions permitted under
the terms and conditions of its organizational documents and properly reflected
on its books and records, has not entered into or been a party to, and will not
enter into or be a party to, any transaction with its partners, members,
shareholders or Affiliates except in the ordinary course of its business and on
terms which are intrinsically fair, commercially reasonable and are no less
favorable to it than would be obtained in a comparable arm’s-length transaction
with an unrelated third party which transactions, by definition, shall include
those (1) in connection with or required by this Agreement, and (2) the
Management Agreement and the Franchise Agreement, or any predecessor thereto;

 

(ee) does not have any outstanding obligation to and will not have any
obligation to, and will not, indemnify its partners, officers, directors or
members, as the case may be, unless such an obligation is fully subordinated to
the Debt and will not constitute a claim against it in the event that cash flow
in excess of the amount required to pay the Debt is insufficient to pay such
obligation;

 

(ff) if such entity is a corporation, it shall consider the interests of its
creditors in connection with all corporate actions;

 

-28-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(gg) except for obligations guaranteed by any Affiliate as permitted by any loan
document with other institutional lenders which have been or will be paid off on
or prior to making the Loan or except for the Loan or as permitted by the Loan
Documents, does not and will not have any of its obligations guaranteed by any
Affiliate;

 

(hh) except for its ownership interest in any Lehman Borrower or Lehman Cushion
Entity, will not form, acquire or hold any subsidiary (whether corporate,
partnership, limited liability company or otherwise) or own equity interests in
any other entity; and

 

(ii) has complied and will comply with all of the terms and provisions contained
in its organizational documents and the statement of facts contained in its
organizational documents are true and correct and will remain true and correct.

 

“Spread” shall mean five and seventy-five one-hundredths of one percent (5.75%).

 

“State” shall mean, with respect to an Individual Property, the State or
Commonwealth in which such Individual Property or any part thereof is located.

 

“Strike Price” shall mean five and fifty one hundredths percent (5.50%).

 

“Subject Month” shall have the meaning set forth in Section 7.3.1(b) hereof.

 

“Subordination of Management Agreement” shall mean that certain Subordination of
Management Agreement, dated as of the date hereof, among Lender, Borrower, and
Manager, as the same may be amended, restated, replaced, supplemented or
otherwise modified from time to time.

 

“Tax and Insurance Escrow Fund” shall have the meaning set forth in Section 7.2
hereof.

 

“Taxes” shall mean all real estate and personal property taxes, assessments,
water rates or sewer rents, now or hereafter levied or assessed or imposed
against any Individual Property or part thereof.

 

“Title Insurance Policies” shall have the meaning set forth in the Lehman
Mortgage Loan Agreement.

 

“Transfer” shall have the meaning set forth in Section 5.2.10(b) hereof.

 

“Transferee” shall have the meaning set forth in Section 5.2.10(f)(iii)(B)
hereof.

 

“UCC” or “Uniform Commercial Code” shall mean the Uniform Commercial Code as in
effect in the applicable States in which perfection of a security interest in
the Collateral is made.

 

-29-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

“UCC Financing Statements” shall mean the UCC financing statement executed in
connection with the Pledge Agreement and the other Loan Documents and filed in
the applicable filing offices.

 

“UCC Title Insurance Policy” shall mean, with respect to the Collateral, a UCC
title insurance policy in form reasonably acceptable to Lender issued with
respect to the Collateral and insuring the lien of the Pledge Agreement
encumbering such Collateral.

 

“Unavoidable Delays” shall mean delays due to acts of God, government
restrictions, stays, judgments, orders, decrees, enemy actions, acts of
terrorism, civil commotion, fire, casualty, strikes, work stoppages, shortages
of labor or materials, or other causes beyond the reasonable control of
Borrower; provided that the lack or insufficiency of funds shall not constitute
an Unavoidable Delay.

 

“Uncontrollable Expenses” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Uniform System of Accounts” shall mean the Uniform System of Accounts for
Hotels as in effect from time to time as adopted by the American Hotel and Motel
Association.

 

“U.S. Obligations” shall mean non-redeemable securities evidencing an obligation
to timely pay principal and/or interest in a full and timely manner that are
direct obligations of the United States of America for the payment of which its
full faith and credit is pledged.

 

“Variable Expenses” shall have the meaning set forth in Section 5.1.11(d)
hereof.

 

“Wyndham” shall mean Wyndham International, Inc. and its successors and
permitted assigns.

 

Section 1.2. Principles of Construction. All references to sections and
schedules are to sections and schedules in or to this Agreement unless otherwise
specified. All uses of the word “including” shall mean “including, without
limitation” unless the context shall indicate otherwise. Unless otherwise
specified, the words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. Unless otherwise specified,
all meanings attributed to defined terms herein shall be equally applicable to
both the singular and plural forms of the terms so defined. Wherever a
representation, warranty or certificate is based upon the knowledge of any
Borrower, the knowledge of each Borrower shall be imputed to each other
Borrower. Terms used herein but defined in the Lehman Mortgage Loan Agreement
shall have the meaning set forth in the Lehman Loan Agreement as of the Closing
Date, notwithstanding any subsequent amendment of the Lehman Loan Agreement to
such defined terms unless Lender shall have consented to such amendment.

 

-30-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

II. GENERAL TERMS

 

Section 2.1. Loan Commitment; Disbursement to Borrower.

 

2.1.1 Agreement to Lend and Borrow. Subject to and upon the terms and conditions
set forth herein, Lender hereby agrees to make and Borrower hereby agrees to
accept the Loan on the Closing Date.

 

2.1.2 Single Disbursement to Borrower. Borrower may request and receive only one
(1) borrowing hereunder in respect of the Loan and any amount borrowed and
repaid hereunder in respect of the Loan may not be reborrowed.

 

2.1.3 The Note, Pledges and Loan Documents. The Loan shall be evidenced by the
Note and secured by the Pledge Agreement and the other Loan Documents.

 

2.1.4 Use of Proceeds. Borrower shall use the proceeds of the Loan solely to (a)
pay costs and expenses incurred in connection with the closing of the Loan, and
(b) retain the balance, if any, or make distributions to its equity owners.

 

Section 2.2. Interest Rate.

 

2.2.1 Interest Generally Interest on the outstanding principal balance of the
Loan shall accrue from (and including) the Closing Date to the last day of the
Interest Period immediately preceding the Maturity Date at the Applicable
Interest Rate. Borrower shall pay to Lender on each Payment Date the interest
accrued on the Loan for the immediately preceding Interest Period. On or prior
to the first (1st) day of the month in which any Payment Date occurs (other than
the Payment Date occurring in the month immediately following the Closing Date),
Lender shall provide to Borrower a statement setting forth the amount of such
accrued interest.

 

2.2.2 Interest Calculation. Interest on the outstanding principal balance of the
Loan shall be calculated by multiplying (a) the actual number of days elapsed in
the period for which the calculation is being made by (b) a daily rate based on
a three hundred sixty (360) day year by (c) the outstanding principal balance.

 

2.2.3 Determination of Interest Rate. (a) The Applicable Interest Rate with
respect to the Loan shall be: (i) LIBOR plus the Spread with respect to the
applicable Interest Period for a LIBOR Loan or (ii) the Prime Rate plus the
Prime Rate Spread for a Prime Rate Loan if the Loan is converted to a Prime Rate
Loan pursuant to the provisions of Section 2.2.3 (c) or (f).

 

(b) Subject to the terms and conditions of this Section 2.2.3, the Loan shall be
a LIBOR Loan and Borrower shall pay interest on the outstanding principal amount
of the Loan at LIBOR plus the Spread for the applicable Interest Period. Any
change in the rate of interest hereunder due to a change in the Applicable
Interest Rate shall become effective as of the opening of business on the first
day on which such change in the Applicable Interest Rate shall become effective.
Each determination by Lender of the Applicable Interest Rate shall be conclusive
and binding for all purposes, absent manifest error.

 

-31-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) In the event that Lender shall have determined (which determination shall be
conclusive and binding upon Borrower absent manifest error) that by reason of
circumstances affecting the interbank eurodollar market, adequate and reasonable
means do not exist for ascertaining LIBOR, then Lender shall forthwith give
notice by telephone of such determination, confirmed in writing, to Borrower at
least one (1) Business Day prior to the last day of the related Interest Period.
If such notice is given, the related outstanding LIBOR Loan shall be converted,
on the last day of the then current Interest Period, to a Prime Rate Loan.

 

(d) If, pursuant to the terms of this Agreement, any portion of the Loan has
been converted to a Prime Rate Loan and Lender shall determine (which
determination shall be conclusive and binding upon Borrower absent manifest
error) that the event(s) or circumstance(s) which resulted in such conversion
shall no longer be applicable, Lender shall give notice by telephone of such
determination, confirmed in writing, to Borrower at least one (1) Business Day
prior to the last day of the related Interest Period. If such notice is given,
the related outstanding Prime Rate Loan shall be converted to a LIBOR Loan on
the last day of the then current Interest Period.

 

(e) With respect to a LIBOR Loan, all payments made by Borrower hereunder shall
be made free and clear of, and without reduction for or on account of, income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions,
reserves or withholdings imposed, levied, collected, withheld or assessed by any
Governmental Authority, which are imposed, enacted or become effective after the
date hereof (such non-excluded taxes being referred to collectively as “Foreign
Taxes”), excluding income and franchise taxes of the United States of America or
any political subdivision or taxing authority thereof or therein (including
Puerto Rico) or any other jurisdiction. If any Foreign Taxes are required to be
withheld from any amounts payable to Lender hereunder (and such Foreign Taxes
are not a result of activities of Lender unrelated to the Loan or Borrower), the
amounts so payable to Lender shall be increased to the extent necessary to yield
to Lender (after payment of all Foreign Taxes) interest or any such other
amounts payable hereunder at the rate or in the amounts specified hereunder.
Whenever any Foreign Tax is payable pursuant to applicable law by Borrower, as
promptly as possible thereafter, Borrower shall send to Lender an original
official receipt, if available, or certified copy thereof showing payment of
such non-excluded Foreign Tax. Borrower hereby indemnifies Lender for any
incremental taxes, interest or penalties that may become payable by Lender which
may result from any failure by Borrower to pay any such Foreign Tax when due to
the appropriate taxing authority or any failure by Borrower to remit to Lender
the required receipts or other required documentary evidence provided, however,
in the event that Lender or any successor and/or assign of Lender is not
incorporated under the laws of the United States of America or a state thereof
upon request Lender agrees that, prior to the first date on which any payment is
due such entity hereunder, it will deliver to Borrower (i) two duly completed
copies of United State Internal Revenue Service Form W-8BEN or W-8EC1 or
successor applicable form, as the case may be, certifying in each case that such
entity is entitled to receive payments under the Note, without deduction or
withholding of any United States federal income taxes, and (ii) an Internal
Revenue Service Form W-9 or successor applicable form, as the case may be, to
establish an exemption from United States backup withholding tax. Each entity
required to deliver to Borrower a Form W-8BEN or W-8ECI or Form W-9 pursuant to
the preceding sentence further undertakes to deliver to Borrower two further
copies of the said letter and W-8BEN or W-8ECI or Form W-9, or successor
applicable forms, or other matter of certification,

 

-32-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

as the case may be, on or before the date that any such letter or form expires
(which in the case of the Form W-8SECI, is the last day of each U.S. taxable
year of the non-U.S. entity) or becomes obsolete or after the occurrence of any
event requiring a change in the most recent letter and form previously delivered
by it to Borrower, and such other extensions or renewals thereof as may
reasonably be requested by Borrower, certifying in the case of a Form W-8BENM or
W-8ECI that such entity is to receive payments under the Note without deduction
or withholding of any United States federal income taxes, unless in any case an
event (including, without limitation, any change in treaty, law or regulation)
has occurred prior to the date on which any such delivery would otherwise be
required which renders all such forms inapplicable or which would prevent such
entity from duly completing and delivering to any such letter or form with
respect to it and such entity advises Borrower that it is not capable of
receiving payments without any deduction or withholding of United States federal
income tax and in the case of a Form W-9, and establishing an exemption from
United State backup withholding tax. Notwithstanding the foregoing, if such
entity fails to provide a duly completed Form W-8BEN or W-8SECI or other
applicable form and, under applicable law, in order to avoid liability for
Foreign Taxes, and Borrower is required to withhold on payments made to such
entity that has failed to provide the applicable form, Borrower shall be
entitled to withhold the appropriate amount of Foreign Taxes. In such event,
Borrower shall promptly provide to such entity evidence of payment of such
Foreign Taxes to the appropriate taxing authority and shall promptly forward to
such entity any official tax receipts or other documentation with respect to the
payment of the Foreign Taxes as may be issued by the taxing authority.

 

(f) If any requirement of law or any change therein or in the interpretation or
application thereof, shall hereafter make it unlawful for Lender to make or
maintain a LIBOR Loan as contemplated hereunder (i) the obligation of Lender
hereunder to make a LIBOR Loan or to convert a Prime Rate Loan to a LIBOR Loan
shall be canceled forthwith and (ii) any outstanding LIBOR Loan shall be
converted automatically to a Prime Rate Loan on the next succeeding Payment Date
or within such earlier period as required by law. Borrower hereby agrees
promptly to pay Lender, within ten (10) days of Lender’s written demand
therefor, any additional amounts necessary to compensate Lender for any
reasonable costs incurred by Lender in making any conversion in accordance with
this Agreement, including, without limitation, any interest or fees payable by
Lender to lenders of funds obtained by it in order to make or maintain the LIBOR
Loan hereunder. Upon written request from Borrower, Lender shall demonstrate in
reasonable detail the circumstances giving rise to Lender’s determination and
calculation substantiating the Prime Rate Loan and any additional costs by
Lender in making the conversion. Lender’s notice of such costs, as certified to
Borrower, shall be conclusive absent manifest error.

 

(g) In the event that any change in any requirement of law or in the
interpretation or application thereof, or compliance by Lender with any request
or directive (whether or not having the force of law) hereafter issued from any
central bank or other Governmental Authority:

 

(i) shall hereafter impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, or
deposits or other liabilities in or for the account of, advances or loans by, or
other credit extended by, or any other acquisition of funds by, any office of
Lender which is not otherwise included in the determination of LIBOR hereunder;

 

-33-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) shall, if the Loan is a LIBOR Loan, hereafter have the effect of reducing
the rate of return on Lender’s capital as a consequence of its obligations
hereunder to a level below that which Lender could have achieved but for such
adoption, change or compliance (taking into consideration Lender’s policies with
respect to capital adequacy) by any amount deemed by Lender to be material; or

 

(iii) shall, if the Loan is a LIBOR Loan, hereafter impose on Lender any other
condition and the result of any of the foregoing is to increase the cost to
Lender of making, renewing or maintaining loans or extensions of credit or to
reduce any amount receivable hereunder;

 

then, in any such case, Borrower shall promptly pay Lender, upon demand, any
additional amounts necessary to compensate Lender for such additional cost or
reduced amount receivable which Lender deems to be material as determined by
Lender in its reasonable discretion. If Lender becomes entitled to claim any
additional amounts pursuant to this Section 2.2.3(g), Lender shall provide
Borrower with not less than thirty (30) days notice specifying in reasonable
detail the event by reason of which it has become so entitled and the additional
amount required to fully compensate Lender for such additional cost or reduced
amount. A certificate as to any additional costs or amounts payable pursuant to
the foregoing sentence submitted by Lender to Borrower shall be conclusive in
the absence of manifest error. This provision shall survive payment of the Note
and the satisfaction of all other obligations of Borrower under this Agreement
and the Loan Documents.

 

(h) Borrower agrees to indemnify Lender and to hold Lender harmless (without
duplication) from any loss or expense which Lender sustains or incurs as a
consequence of (i) any Event of Default by Borrower in payment of the principal
of or interest on a LIBOR Loan, including, without limitation, any such loss or
expense arising from interest or fees payable by Lender to lenders of funds
obtained by it in order to maintain a LIBOR Loan hereunder, (ii) any prepayment
(whether voluntary or mandatory) of the LIBOR Loan on a day that (A) is not a
Payment Date or (B) is a Payment Date but Borrower did not give the prior notice
of such prepayment required pursuant to the terms of this Agreement, including,
without limitation, such loss or expense arising from interest or fees payable
by Lender to lenders of funds obtained by it in order to maintain the LIBOR Loan
hereunder and (iii) the conversion (for any reason whatsoever, whether voluntary
or involuntary) of the Applicable Interest Rate from LIBOR plus the Spread to
the Prime Rate plus the Prime Rate Spread with respect to any portion of the
outstanding principal amount of the Loan then bearing interest at LIBOR plus the
Spread on a date other than the Payment Date immediately following the last day
of an Interest Period, including, without limitation, such loss or expenses
arising from interest or fees payable by Lender to lenders of funds obtained by
it in order to maintain a LIBOR Loan hereunder (the amounts referred to in
clauses (i), (ii) and (iii) are herein referred to collectively as the “Breakage
Costs”); provided, however, Borrower shall not indemnify Lender from any loss or
expense arising from Lender’s willful misconduct, fraud, illegal acts, gross
negligence or bad faith. This provision shall survive payment of the Note in
full and the satisfaction of all other obligations of Borrower under this
Agreement and the other Loan Documents.

 

(i) Lender shall not be entitled to claim compensation pursuant to this Section
2.2.3 for any Foreign Taxes, increased cost or reduction in amounts received or

 

-34-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

receivable hereunder, or any reduced rate of return, which was incurred or which
accrued more than the earlier of (i) ninety (90) days before the date Lender
notified Borrower of the change in law or other circumstance on which such claim
of compensation is based and delivered to Borrower a written statement setting
forth in reasonable detail the basis for calculating the additional amounts owed
to Lender under this Section 2.2.3, which statement shall be conclusive and
binding upon all parties hereto absent manifest error or (ii) any earlier date
provided that Lender notified Borrower of such change in law or circumstance and
delivered the written statement referenced in clause (i) within ninety (90) days
after Lender received written notice of such change in law or circumstance.

 

2.2.4 Additional Costs. Lender will use reasonable efforts (consistent with
legal and regulatory restrictions) to maintain the availability of the LIBOR
Loan and to avoid or reduce any increased or additional costs payable by
Borrower under Section 2.2.3, including, if requested by Borrower, a transfer or
assignment of the Loan to a branch, office or Affiliate of Lender in another
jurisdiction, or a redesignation of its lending office with respect to the Loan,
in order to maintain the availability of the LIBOR Loan or to avoid or reduce
such increased or additional costs, provided that the transfer or assignment or
redesignation (a) would not result in any additional costs, expenses or risk to
Lender that are not reimbursed by Borrower and (b) would not be disadvantageous
in any other respect to Lender (including the effect on any Securitization) as
determined by Lender in its sole but good faith discretion.

 

2.2.5 Default Rate. In the event that, and for so long as, any Event of Default
shall have occurred and be continuing, the outstanding principal balance of the
Loan and, to the extent permitted by law, all accrued and unpaid interest in
respect of the Loan and any other amounts due pursuant to the Loan Documents,
shall accrue interest at the Default Rate, calculated from the date such payment
was due without regard to any grace or cure periods contained herein.

 

2.2.6 Usury Savings. This Agreement, the Note and the other Loan Documents are
subject to the express condition that at no time shall Borrower be obligated or
required to pay interest on the principal balance of the Loan at a rate which
could subject Lender to either civil or criminal liability as a result of being
in excess of the Maximum Legal Rate. If, by the terms of this Agreement or the
other Loan Documents, Borrower is at any time required or obligated to pay
interest on the principal balance due hereunder at a rate in excess of the
Maximum Legal Rate, the Applicable Interest Rate or the Default Rate, as the
case may be, shall be deemed to be immediately reduced to the Maximum Legal Rate
and all previous payments in excess of the Maximum Legal Rate shall be deemed to
have been payments in reduction of principal and not on account of the interest
due hereunder. All sums paid or agreed to be paid to Lender for the use,
forbearance, or detention of the sums due under the Loan, shall, to the extent
permitted by applicable law, be amortized, prorated, allocated, and spread
throughout the full stated term of the Loan until payment in full so that the
rate or amount of interest on account of the Loan does not exceed the Maximum
Legal Rate of interest from time to time in effect and applicable to the Loan
for so long as the Loan is outstanding.

 

2.2.7 Interest Rate Protection Agreement. (a) Prior to or contemporaneously with
the Closing Date, Borrower shall enter into an Interest Rate Cap Agreement with
a LIBOR strike price equal to the Strike Price. The Interest Rate Cap Agreement
(i) shall at all times be in

 

-35-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

a form and substance reasonably acceptable to Lender, (ii) shall at all times be
with an Acceptable Counterparty, (iii) shall direct such Acceptable Counterparty
during a Cash Sweep Period to deposit with Lender any amounts due Borrower under
such Interest Rate Cap Agreement so long as any portion of the Debt exists,
provided that the Debt shall be deemed to exist if the Collateral is transferred
by a secured party foreclosure sale or transfer in lieu thereof, (iv) shall be
for a period expiring on August 9, 2007 (or for such longer period if the
Maturity Date for the Loan extends beyond such date), and (v) shall at all times
have a notional amount equal to not less than the outstanding principal balance
of the Loan. Borrower shall collaterally assign to Lender, pursuant to the
Collateral Assignment of Interest Rate Cap Agreement, all of its right, title
and interest to receive any and all payments under the Interest Rate Cap
Agreement, and shall deliver to Lender an executed counterpart of such Interest
Rate Cap Agreement (which shall, by its terms, authorize the assignment to
Lender and require that payments during a Cash Sweep Period be paid directly to
Lender) and shall notify the Counterparty of such assignment. At such time as
the Loan is repaid in full, all of Lender’s right, title and interest in the
Interest Rate Agreement shall terminate and Lender shall promptly execute and
deliver at Borrower’s sole cost and expense, such documents as may be required
to evidence Lender’s release of the Interest Rate Cap Agreement and to notify
the Counterparty of such release.

 

(b) Borrower shall comply with all of its obligations under the terms and
provisions of the Interest Rate Cap Agreement. All amounts paid by the
Counterparty under the Interest Rate Cap Agreement to Borrower or Lender shall
be deposited during a Cash Sweep Period immediately with Lender. Borrower shall
take all actions reasonably requested by Lender to enforce Lender’s rights under
the Interest Rate Cap Agreement in the event of a default by the Counterparty
and shall not waive, amend or otherwise modify any of its rights thereunder.

 

(c) In the event of any downgrade, withdrawal or qualification of the rating of
the Counterparty such that the Counterparty is no longer an Acceptable
Counterparty (unless there is a guarantor of its obligations as Counterparty,
and then as to such guarantor) by any Rating Agency, Borrower shall replace the
Interest Rate Cap Agreement with a Replacement Interest Rate Cap Agreement not
later than ten (10) Business Days following receipt of written notice from
Lender of such downgrade, withdrawal or qualification.

 

(d) In the event that Borrower fails to purchase and deliver to Lender the
Interest Rate Cap Agreement or fails to maintain the Interest Rate Cap Agreement
in accordance with the terms and provisions of this Agreement, Lender may
purchase the Interest Rate Cap Agreement and the cost incurred by Lender in
purchasing such Interest Rate Cap Agreement shall be paid by Borrower to Lender
with interest thereon at the Default Rate from the date such cost was incurred
by Lender until such cost is reimbursed by Borrower to Lender.

 

(e) In connection with the Interest Rate Cap Agreement, Borrower shall obtain
and deliver to Lender a resolution or consent, as applicable, of the
Counterparty authorizing the delivery of the Interest Rate Cap Agreement
reasonably acceptable to Lender and an opinion from counsel (which counsel may
be in-house counsel for the Counterparty) for the Counterparty (upon which
Lender and its successors and assigns may rely) which shall provide, in relevant
part, that:

 

(i) the Counterparty is duly organized, validly existing, and in good standing
under the laws of its jurisdiction of formation or incorporation and has the
organizational power and authority to execute and deliver, and to perform its
obligations under, the Interest Rate Cap Agreement;

 

-36-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(ii) the execution and delivery of the Interest Rate Cap Agreement by the
Counterparty, and any other agreement which the Counterparty has executed and
delivered pursuant thereto, and the performance of its obligations thereunder
have been and remain duly authorized by all necessary action and do not
contravene any provision of its certificate of incorporation or by-laws (or
equivalent organizational documents) or any law, regulation or contractual
restriction binding on or affecting it or its property;

 

(iii) all consents, authorizations and approvals required for the execution and
delivery by the Counterparty of the Interest Rate Cap Agreement, and any other
agreement which the Counterparty has executed and delivered pursuant thereto,
and the performance of its obligations thereunder have been obtained and remain
in full force and effect, all conditions thereof have been duly complied with,
and no other action by, and no notice to or filing with any governmental
authority or regulatory body is required for such execution, delivery or
performance; and

 

(iv) the Interest Rate Cap Agreement, and any other agreement which the
Counterparty has executed and delivered pursuant thereto, has been duly executed
and delivered by the Counterparty and constitutes the legal, valid and binding
obligation of the Counterparty, enforceable against the Counterparty in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights generally, and subject, as to
enforceability, to general principles of equity (regardless of whether
enforcement is sought in a proceeding in equity or at law).

 

Section 2.3. Loan Payment.

 

2.3.1 Payments. Borrower shall pay to Lender (a) on the Closing Date, an amount
equal to interest only on the outstanding principal balance of the Loan from the
Closing Date up to and including June 8, 2005, and (b) on each Payment Date
commencing on July 9, 2005 and on each Payment Date thereafter up to and
including the Initial Maturity Date, interest only on the outstanding principal
balance of Loan for the Interest Period immediately preceding such Payment Date,
through the Interest Period immediately preceding the Initial Maturity Date, and
(c) during the term of any Extension Option, a monthly payment on each Payment
Date of interest only on the outstanding principal balance of the Loan for the
Interest Period immediately preceding such Payment Date. Payments under the Loan
shall be applied first to interest due for the related Interest Period at the
Applicable Interest Rate and then to the principal amount of the Loan due in
accordance with this Agreement, and lastly, to any other amounts due and unpaid
pursuant to the Loan Documents. All amounts due pursuant to this Agreement and
the other Loan Documents shall be payable without setoff, counterclaim, defense
or any other deduction whatsoever.

 

2.3.2 Payment on Maturity Date. Borrower shall pay to Lender on the Maturity
Date the outstanding principal balance of the Loan, all accrued and/or unpaid
interest

 

-37-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

through and including the last day of the Interest Period immediately preceding
the Maturity Date and all other amounts due hereunder and under the Note, the
Pledge Agreement and the other Loan Documents. Notwithstanding anything to the
contrary contained herein or in the other Loan Documents, for purposes of
payment only (and not for the calculation of interest), if the Maturity Date is
not a Business Day, the Maturity Date shall be deemed to be the immediately
preceding Business Day.

 

2.3.3 Late Payment Charge. Except as provided in Section 2.6.3 hereof, if any
regularly scheduled payment of Debt Service (other than any payment due on the
Maturity Date) is not paid by Borrower on or before the date such payment is
due, (other than any payment due on the Maturity Date), Borrower shall pay to
Lender upon demand an amount equal to the lesser of five percent (5%) of such
unpaid sum or the maximum amount permitted by applicable law in order to defray
the expense incurred by Lender in handling and processing such delinquent
payment and to compensate Lender for the loss of the use of such delinquent
payment. Any such amount shall be secured by the Pledge Agreement and the other
Loan Documents to the extent permitted by applicable law.

 

2.3.4 Method and Place of Payment. Except as otherwise specifically provided
herein, all payments and prepayments under this Agreement and the Note shall be
made to Lender not later than 1:00 P.M., New York City time, on the date when
due and shall be made in lawful money of the United States of America in
immediately available funds at Lender’s office or as otherwise directed by
Lender, and any funds received by Lender after such time shall, for all purposes
hereof, be deemed to have been paid on the next succeeding Business Day.

 

Section 2.4. Prepayments.

 

2.4.1 Voluntary Prepayments. Borrower may prepay the Loan in whole or in part,
provided that (i) no Event of Default shall have occurred and be continuing;
(ii) Borrower gives Lender not less than ten (10) Business Days prior written
notice of the amount of the Loan that Borrower intends to prepay; and (iii)
Borrower pays Lender, in addition to the outstanding principal amount of the
Loan to be prepaid, (A) all interest which would have accrued on the amount of
the Loan to be paid through and including the last day of the Interest Period
immediately preceding the Payment Date next occurring following the date of such
prepayment, or, if such prepayment occurs on a Payment Date, through and
including the last day of the Interest Period immediately preceding such Payment
Date; (B) all other sums due and payable under this Agreement, the Note, and the
other Loan Documents, including, but not limited to, the Breakage Costs (if any
and without duplication of costs covered by payments made pursuant to this
Section 2.4) and all of Lender’s costs and expenses (including reasonable
attorney’s fees and disbursements) incurred by Lender in connection with such
prepayment; (C) if such prepayment is made on or prior to the Prepayment Release
Date, the Prepayment Spread Maintenance Payment; (D) if such payment is made on
or prior to October 1, 2005, the Prepayment Spread Maintenance Payment and the
Exit Fee, provided, that the Exit Fee shall not be due and payable if such
prepayment is made in connection with the closing of the Mortgage Loan or if the
Mortgage Loan did not close as a result of Lender’s default under the Commitment
Letter (except with respect to both the Prepayment Spread Maintenance Payment
and Exit Fee as otherwise provided in Section 2.4.2 hereof); and (E) the
origination fee due under Commitment Letter, provided, that the origination fee
shall not be due and payable if the Mortgage Loan did

 

-38-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

not close as a result of Lender’s default under the Commitment Letter. If a
notice of prepayment is given by Borrower to Lender pursuant to this Section
2.4.1, the amount designated for prepayment and all other sums required under
this Section 2.4 shall be due and payable on the proposed prepayment date;
provided, however, Borrower shall have the right to postpone such prepayment
upon written notice to Lender on the date immediately prior to the date such
prepayment is due so long as Borrower pays Lender and/or Servicer all costs and
expenses incurred by Lender or Servicer in connection with such postponement. In
the event that any prepayment occurs prior to the applicable Determination Date
it may be impossible for Borrower and Lender to calculate with certainty the
interest that would have accrued at the Applicable Interest Rate on the amount
then prepaid through the end of the Interest Period in which such prepayment
occurs. Accordingly, in the event that the Debt is prepaid prior to the
Determination Date applicable to the Interest Period in which such prepayment
occurs, the interest that would have accrued at the Applicable Interest Rate on
the amount then prepaid through the end of the Interest Period in which such
prepayment occurs shall be calculated based on an interest rate (the “Assumed
Note Rate”) equal to the sum of (i) LIBOR for the Interest Period prior to the
Interest Period in which such prepayment occurs, plus (ii) the Spread, plus
(iii) one percent (1.00%). Thereafter, on the Determination Date applicable to
the Interest Period in which such prepayment occurs, Lender shall determine the
Applicable Interest Rate as if such prepayment had not occurred. If it is
determined by Lender that the Applicable Interest Rate for the Interest Period
in which such prepayment occurs is less than the Assumed Note Rate, Lender shall
promptly refund to Borrower, without interest, an amount equal to the difference
between the interest paid by Borrower for the Interest Period in which such
prepayment occurs calculated at the Assumed Note Rate and the amount of interest
for said Interest Period calculated at the actual Applicable Interest Rate.
Alternatively, in the event that it is determined that the actual Applicable
Interest Rate applicable to the Interest Period in which such prepayment occurs
is greater than the Assumed Note Rate, Borrower shall promptly pay to Lender,
without additional interest or other late charges or penalties (and in no event
later than the fifteen (15th) day of the month in which such prepayment occurs),
an amount equal to the difference between the interest paid by Borrower for the
Interest Period in which such prepayment occurs on the prepaid amount calculated
at the Assumed Note Rate and the amount of interest for said Interest Period
calculated at the actual Applicable Interest Rate.

 

2.4.2 Liquidation Events; Mandatory Prepayments. (a) In the event of (i) any
Casualty to all or any portion of the Properties or any material portion of any
Individual Property thereof, (ii) any Condemnation of all or any portion of the
Properties or any material portion of any Individual Property thereof, (iii) a
Transfer of any Individual Property in connection with realization thereon by
Lehman Mortgage Lender following a Lehman Mortgage Loan Default, including
without limitation a foreclosure sale, (iv) any refinancing of any Individual
Property or the Lehman Mortgage Loan other than the closing of the Mortgage
Loan, (v) the receipt by Lehman Mortgage Borrower of any excess proceeds
realized under its owner’s title insurance policy after application of such
proceeds by Lehman Mortgage Borrower to cure any title defect or (vi) the
receipt by Lehman Mortgage Borrower of any excess proceeds realized pursuant to
a lawsuit, claim or other proceeding brought to enforce its rights under a
warranty deed after application of such proceeds by Lehman Mortgage Borrower to
cure any title defect (each, a “Liquidation Event”), Borrower shall cause the
related Net Liquidation Proceeds After Debt Service to be paid directly to
Lender to be applied in accordance with the terms of this Agreement. On each
date on which Lender actually receives a distribution of Net

 

-39-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Liquidation Proceeds After Debt Service, Borrower shall prepay the outstanding
principal balance of the Loan in an amount equal to one hundred percent (100%)
of such Net Liquidation Proceeds After Debt Service, together with interest that
would have accrued on such amount through and including the Interest Period
related to the next Payment Date and any Prepayment Spread Maintenance Payment
and the Exit Fee, if applicable. The Release Amount with respect to such
Individual Property shall be reduced in an amount equal to the principal portion
of such prepayment (provided, however, no reallocation of Release Amounts shall
occur). Any amounts of Net Liquidation Proceeds After Debt Service in excess of
the Debt shall be deposited with Lender and applied in accordance with the terms
of this Agreement. Notwithstanding the foregoing, any Net Liquidation Proceeds
After Debt Service related to a Liquidation Event described in clauses (i) or
(ii) above shall be applied to the outstanding principal balance of the Loan in
an amount not to exceed the related Adjusted Release Amount for the applicable
affected Individual Property or Properties and provided (x) no Cash Sweep Period
is then in effect and (y) no Event of Default has occurred and is continuing any
Net Liquidation Proceeds After Debt Service in excess of such Adjusted Release
Amount shall be paid to Borrower. Any prepayment received by Lender pursuant to
this Section 2.4.2(a) on a date other than a Payment Date shall be held by
Lender as collateral security for the Loan in an interest bearing account, with
such interest accruing to the benefit of Borrower, and shall be applied by
Lender on the next Payment Date. Any transfer or refinancing of an Individual
Property that results in a release of such Individual Property (or a release of
Lehman Mortgage Borrower’s obligations in respect of such Individual Property)
in accordance with the terms of Section 2.5.2 shall not be deemed a Liquidation
Event for purposes of this Agreement.

 

(b) Borrower shall promptly notify Lender of any Liquidation Event once Borrower
has knowledge of such event. Borrower shall be deemed to have knowledge of (i) a
sale (other than a foreclosure sale) of any Individual Property on the date on
which a contract of sale for such sale is entered into, and a foreclosure sale,
on the date notice of such foreclosure sale is given, and (ii) a refinancing of
any Individual Property, on the date on which a commitment for such refinancing
has been entered into. The provisions of this Section 2.4.2 shall not be
construed to contravene in any manner the restrictions and other provisions
regarding refinancing of the Lehman Mortgage Loan or Transfer of the Properties
set forth in this Agreement and the other Loan Documents.

 

(c) If any Individual Property or Lehman Mortgage Borrower’s interests therein
or Borrower’s direct or indirect interests in Lehman Cushion Entity and Lehman
Borrowers are sold, transferred or otherwise disposed of, voluntarily or
involuntarily (other than in accordance with the terms of this Agreement) or if
the Lehman Mortgage Loan is repaid in full (other than in connection with the
closing of the Mortgage Loan as more particularly described in Section 5.1.31
hereof), then, Borrower shall be required to pay the Loan in full and otherwise
in accordance with Section 2.4.1 hereof plus payment of the Prepayment Spread
Maintenance Payment if such payment occurs on or prior to the Prepayment Release
Date, the origination fee due under the Commitment Letter and the Exit Fee if
such prepayment is made on or prior to October 1, 2005, provided, that neither
the Exit Fee nor the origination fee shall be due and payable if the Mortgage
Loan did not close as a result of Lender’s default under the Commitment Letter,
or in connection with any prepayment made pursuant to the application of Net
Proceeds to the Debt.

 

-40-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

2.4.3 Prepayments After Default. If, following an Event of Default and during
the continuation thereof, payment of all or any part of the Debt is tendered by
Borrower or otherwise recovered by Lender (including, without limitation,
through application of any Reserve Funds), such tender or recovery shall (a)
include interest at the Default Rate on the outstanding principal amount of the
Debt being tendered or recovered through the last calendar day of the Interest
Period within which such tender or recovery occurs and (b) be deemed a voluntary
prepayment by Borrower and shall include (i) if such tender or recovery occurs
on or prior to the Initial Maturity Date, an amount equal to the applicable
Prepayment Spread Maintenance Payment and the Exit Fee, (ii) if such tender or
recovery occurs on or prior to the Prepayment Release Date, an amount equal to
the applicable Prepayment Spread Maintenance Payment and the Exit Fee, and (iii)
all interest which would have accrued on the amount of the Loan to be paid
through and including the last day of the Interest Period immediately preceding
the Payment Date next occurring following the date of such prepayment, or, if
such prepayment occurs on a Payment Date, through and including the last day of
the Interest Period immediately preceding such Payment Date.

 

2.4.4 Intentionally Omitted.

 

2.4.5 Intentionally Omitted.

 

Section 2.5. Release of Collateral. Except as set forth in this Section 2.5, no
repayment or prepayment of all or any portion of the Loan shall cause, give rise
to a right to require, or otherwise result in, the release of any Lien of the
Pledge Agreement or the Collateral.

 

2.5.1 Release on Payment in Full. Lender shall, upon the written request and at
the expense of Borrower, upon payment in full of all principal and interest due
on the Loan and all other amounts due and payable under the Loan Documents in
accordance with the terms and provisions of the Note and this Agreement, release
the Lien of the Pledge Agreement and any other Liens on the Collateral not
theretofore released, provided, that Borrower shall submit to Lender, not less
than thirty (30) days prior to the date of such release, a release of Lien (and
related Loan Documents) for the Collateral not theretofore released for
execution by Lender. Such release shall be in a form appropriate in each
jurisdiction in which such release of the Collateral needs to be filed and that
would be satisfactory to a prudent lender and that contains standard provisions,
if any, protecting the rights of the releasing lender.

 

2.5.2 Intentionally Omitted.

 

2.5.3 Release on Application of Net Proceeds. In addition to the foregoing
provisions (including, but not limited to, the payment of the Release Price),
Borrower shall have the right to obtain a release of the Collateral applicable
to an Individual Property in accordance with the terms this Section 2.5, at any
time whether before or after the Initial Maturity Date, provided (i) Lehman
Lenders and Lender has elected to apply the Net Proceeds of a Casualty or
Condemnation of the applicable Individual Property towards the reduction of its
respective Debt accruing under its respective loan, (ii) no Event of Default has
occurred and shall be continuing which will not be cured by obtaining the
release, (iii) Borrower pays all accrued and unpaid interest on the amount of
the principal being prepaid through and including the last day of the Interest
Period in which such prepayment occurs, and (iv) Borrower pays all Breakage
Costs, if any, without duplications of the amounts provided for in the
immediately preceding clause (iii) above.

 

-41-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 2.6. Intentionally Omitted.

 

Section 2.7. Extension of the Initial Maturity Date. In the event that the
Mortgage Loan does not close for any reason, on or before the Initial Maturity
Date, and Lender elects to extend the Maturity Date to July 8, 2006 (the
“Extension Option”) pursuant to Section 5.1.31(b) hereof, the Loan shall be
further extended in the event that the Lehman Borrowers extends the terms of
each of the Lehman Loans, such that the term of this Loan shall be coterminous
with the Lehman Loans, provided that no Event of Default shall have occurred and
be continuing at the time the Extension Option is exercised and Borrower
complies with all of the terms and provisions set forth in Section 5.1.31(b)
hereof (the Initial Maturity Date following the exercise of such option is
hereinafter the “Extended Maturity Date”).

 

Section 2.8. Intentionally Omitted.

 

Section 2.9. Intentionally Omitted.

 

III. CONDITIONS PRECEDENT

 

Section 3.1. Conditions Precedent to Closing. The obligation of Lender to make
the Loan hereunder is subject to the fulfillment by Borrower or waiver by Lender
of the following conditions precedent no later than the Closing Date:

 

3.1.1 Representations and Warranties; Compliance with Conditions. The
representations and warranties of Borrower contained in this Agreement and the
other Loan Documents shall be true and correct in all material respects on and
as of the Closing Date with the same effect as if made on and as of such date,
and no Default or an Event of Default shall have occurred and be continuing; and
Borrower shall be in compliance in all material respects with all terms and
conditions set forth in this Agreement and in each other Loan Document on its
part to be observed or performed.

 

3.1.2 Loan Agreement and Note. Lender shall have received a copy of this
Agreement and the Note, in each case, duly executed and delivered on behalf of
Borrower.

 

3.1.3 Delivery of Loan Documents; Title Insurance; Reports; Leases.

 

(a) Pledge Agreement. Lender shall have received from Borrower fully executed
and acknowledged counterparts of the Pledge Agreement and delivery of the
required certificates and interests in accordance therewith, the UCC Financing
Statements, and such other documents required pursuant to the Pledge Agreement,
in the reasonable judgment of Lender, so as to effectively create valid and
enforceable Liens upon the Collateral, of the requisite priority, in favor of
Lender. Lender shall have also received from Borrower fully executed
counterparts of the other Loan Documents.

 

(b) Title Insurance. Lender shall have received the UCC Title Insurance Policy
issued by a title insurance company acceptable to Lender and dated as of the
Closing

 

-42-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Date, with reinsurance and direct access agreements reasonably acceptable to
Lender. Such UCC Title Insurance Policy shall (i) provide coverage in amounts
reasonably satisfactory to Lender, (ii) insure Lender that the Pledge Agreement
and the documents executed and delivered in connection therewith creates a valid
lien on the Collateral of the requisite priority, free and clear of all
exceptions from coverage other than standard exceptions and exclusions from
coverage (as modified by the terms of any endorsements), (iii) contain such
endorsements and affirmative coverages as Lender may reasonably request, and
(iv) name Lender as the insured. The UCC Title Insurance Policy shall be
assignable. Lender also shall have received evidence that all premiums in
respect of such UCC Title Insurance Policy have been paid.

 

(c) Survey. Lender shall have received a current Survey for each Individual
Property, certified to the title insurance company and Lender and their
successors and assigns, in form and content reasonably satisfactory to Lender
and prepared by a professional and properly licensed land surveyor reasonably
satisfactory to Lender in accordance with the Accuracy Standards for ALTA/ACSM
Land Title Surveys as adopted by ALTA, American Congress on Surveying & Mapping
and National Society of Professional Surveyors in 1999. Each such Survey shall
reflect the same legal description contained in the Title Insurance Policies
relating to such Individual Property in all material respects and shall include,
among other things, a metes and bounds description of the real property
comprising part of such Individual Property reasonably satisfactory to Lender
(unless such real property is legally described by reference to a recorded plat
of subdivision). The surveyor’s seal shall be affixed to each Survey and the
surveyor shall provide a certification for each Survey in form and substance
acceptable to Lender.

 

(d) Insurance. Lender shall have received valid certificates of insurance for
the Policies required under the Lehman Mortgage Loan, satisfactory to Lender in
its reasonable discretion, and Lender shall be included as an “additional
insured” under such liability policies and Lender shall have received evidence
of the payment of all Insurance Premiums payable for the existing policy period.

 

(e) Environmental Reports. Lender shall have received a Phase I environmental
report (and, if recommended by the Phase I environmental report, a Phase II
environmental report) in respect of each Individual Property, in each case
reasonably satisfactory in form and substance to Lender.

 

(f) Intentionally Omitted.

 

(g) Encumbrances. Borrower shall have taken or caused to be taken such actions
in such a manner so that Lender has a valid and perfected first priority Lien as
of the Closing Date on the Collateral and with respect to the Pledge Agreement,
and Lender shall have received satisfactory evidence thereof.

 

3.1.4 Related Documents. Each additional document not specifically referenced
herein, but relating to the transactions contemplated herein, shall be in form
and substance reasonably satisfactory to Lender, and shall have been duly
authorized, executed and delivered by all parties thereto and Lender shall have
received and approved certified copies thereof, certified to the extent
reasonably required by Lender.

 

-43-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.1.5 Delivery of Organizational Documents. Borrower shall deliver or cause to
be delivered to Lender copies certified by Borrower of all organizational
documentation related to Borrower, Lehman Cushion Entity and Lehman Borrowers
and/or the formation, structure, existence, good standing and/or qualification
to do business, as Lender may request in its reasonable discretion, including,
without limitation, amendments (as reasonably requested by Lender), good
standing certificates, qualifications to do business in the appropriate
jurisdictions, resolutions authorizing the entering into of the Loan and
incumbency certificates as may be requested by Lender.

 

3.1.6 Opinions of Borrower’s Counsel. Lender shall have received opinions from
Borrower’s counsel (a) the Insolvency Opinion, (b) an opinion with respect to
priority and perfection of the Collateral and (c) an opinion as to the due
execution, authority, enforceability of the Loan Documents and such other
matters as Lender may reasonably require, all such opinions in form, scope and
substance satisfactory to Lender and Lender’s counsel in their reasonable
discretion.

 

3.1.7 Budgets. Borrower shall have delivered, and Lender shall have approved,
the Annual Budget for the current Fiscal Year.

 

3.1.8 Basic Carrying Costs. All Basic Carrying Costs relating to the Properties
which are in arrears (other than those being contested in accordance with the
provisions of the Loan Documents), including without limitation, (a) accrued but
unpaid Insurance Premiums, (b) currently due Taxes (including any in arrears)
and (c) currently due Other Charges shall have been paid.

 

3.1.9 Completion of Proceedings. All organizational and other proceedings taken
or to be taken in connection with the transactions contemplated by this
Agreement and other Loan Documents and all documents incidental thereto shall be
reasonably satisfactory in form and substance to Lender, and Lender shall have
received all such counterpart originals or certified copies of such documents as
Lender may reasonably request.

 

3.1.10 Payments. All payments, deposits or escrows required to be made or
established by Borrower under this Agreement, the Note and the other Loan
Documents on or before the Closing Date shall have been paid.

 

3.1.11 Tenant Estoppels. Lender shall have received an executed tenant estoppel
letter from the tenants under Material Leases identified by Lender to deliver an
estoppel certificate.

 

3.1.12 Transaction Costs. Borrower shall have paid or reimbursed Lender for all
UCC title insurance premiums, recording and filing fees, costs of environmental
reports, Physical Conditions Reports, appraisals and other reports, the
reasonable fees and costs of Lender’s outside counsel and all other third party
out-of-pocket expenses incurred in connection with the origination of the Loan
and closing of the Loan to the extent such costs and expenses relating to third
party costs have not already been paid or reimbursed.

 

-44-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

3.1.13 Lehman Loan Documents. Lender shall have received copies of all of the
Lehman Loan Documents, which shall be certified by Borrower as being true,
complete and correct.

 

3.1.14 Leases and Rent Roll. Lender shall have received copies of all Leases and
the Ground Lease, which Leases and the Ground Lease shall be certified by
Borrower as being true and correct.

 

3.1.15 Intentionally Omitted.

 

3.1.16 Intentionally Omitted.

 

3.1.17 Physical Conditions Reports. Lender shall have received Physical
Conditions Reports with respect to each Individual Property, which reports shall
be issued by an engineer selected by Lender and shall be reasonably satisfactory
in form and substance to Lender.

 

3.1.18 Management Agreement. Lender shall have received a copy of the Management
Agreement with respect to each Individual Property which shall be satisfactory
in form and substance to Lender.

 

3.1.19 Appraisal. Lender shall have received an appraisal of each Individual
Property from an appraiser selected by Lender, which appraisal shall be
satisfactory in form and substance to Lender.

 

3.1.20 Financial Statements. Lender shall have received a balance sheet with
respect to each Individual Property for the two (2) most recent Fiscal Years and
statements of income and statements of cash flows with respect to each
Individual Property for the three (3) most recent Fiscal Years, each in form and
substance satisfactory to Lender.

 

3.1.21 Franchise Agreement. Lender shall have received a copy of the Franchise
Agreement with respect to each Individual Property, which shall be satisfactory
in form and substance to Lender.

 

3.1.22 Interest Rate Cap Agreement. Lender shall have received the Interest Rate
Cap Agreement, in form reasonably acceptable to Lender, from an Acceptable
Counterparty.

 

3.1.23 Further Documents. Lender or its counsel shall have received such other
and further approvals, opinions, documents and information as Lender or its
counsel may have reasonably requested including the Loan Documents in form and
substance satisfactory to Lender and its counsel.

 

IV. REPRESENTATIONS AND WARRANTIES

 

Section 4.1. Borrower Representations. Each Individual Borrower represents and
warrants (as to itself in each instance where the representation or warranty
relates to Borrower or Individual Borrower and as to the Individual Property it
indirectly owns where

 

-45-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the representation or warranty relates to the Properties or Individual Property)
as of the Closing Date that:

 

4.1.1 Organization. Borrower has been duly organized and is validly existing and
in good standing in the jurisdiction in which it is organized with requisite
power and authority to own its assets and to transact the businesses in which it
is now engaged. Borrower is duly qualified to do business and is in good
standing in each jurisdiction where it is required to be so qualified in
connection with its assets, businesses and operations. Borrower possesses all
rights, licenses, permits and authorizations, governmental or otherwise,
necessary to entitle it to own its assets and to transact the businesses in
which it is now engaged, and the sole business of Borrower is the ownership,
management and operation of Lehman Cushion Entity. The ownership interests of
Borrower are as set forth on the organizational chart attached hereto as
Schedule 4.1.1.

 

4.1.2 Proceedings. Borrower has taken all necessary action to authorize the
execution, delivery and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and such other Loan Documents
have been duly executed and delivered by or on behalf of Borrower and constitute
legal, valid and binding obligations of Borrower enforceable against Borrower in
accordance with their respective terms, subject only to applicable bankruptcy,
insolvency and similar laws affecting rights of creditors generally, and
subject, as to enforceability, to general principles of equity (regardless of
whether enforcement is sought in a proceeding in equity or at law).

 

4.1.3 No Conflicts. The execution, delivery and performance of this Agreement
and the other Loan Documents by Borrower will not conflict with or result in a
breach of any of the terms or provisions of, or constitute a default under, or
result in the creation or imposition of any lien, charge or encumbrance (other
than pursuant to the Loan Documents) upon any of the property or assets of
Borrower pursuant to the terms of any indenture, mortgage, deed of trust, loan
agreement, partnership agreement, management agreement or other agreement or
instrument to which Borrower is a party or by which any of Borrower’s property
or assets is subject, nor will such action result in any violation of the
provisions of any statute or any order, rule or regulation of any Governmental
Authority having jurisdiction over Borrower or any of Borrower’s properties or
assets, and any consent, approval, authorization, order, registration or
qualification of or with any such Governmental Authority required for the
execution, delivery and performance by Borrower of this Agreement or any other
Loan Documents has been obtained and is in full force and effect.

 

4.1.4 Litigation. Except as disclosed on Schedule 4.14 hereto, there are no
actions, suits or proceedings at law or in equity by or before any Governmental
Authority or other agency now pending or, to Borrower’s knowledge, threatened
against or affecting Borrower, Lehman Borrowers, Lehman Cushion Entity, the
Collateral, Guarantor or any Individual Property, which actions, suits or
proceedings, if determined against Borrower, Lehman Borrowers, Lehman Cushion
Entity, the Collateral, Guarantor or any Individual Property, would reasonably
be expected to materially adversely affect the condition (financial or
otherwise) or business of Borrower, Lehman Borrowers, Lehman Cushion Entity, the
Collateral, Guarantor or the condition or ownership of the Collateral or any
Individual Property.

 

-46-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.1.5 Agreements. Borrower is not a party to any agreement or instrument or
subject to any restriction which would reasonably be expected to materially and
adversely affect Borrower, Lehman Borrowers, Lehman Cushion Entity, the
Properties or the Collateral, or Borrower’s, Lehman Borrowers’, Lehman Cushion
Entity’s business, properties or assets, operations or condition, financial or
otherwise. Except as disclosed in Schedule 4.1.5 hereto, neither Borrower,
Lehman Borrowers nor Lehman Cushion Entity is in default in any material respect
in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any agreement or instrument to which it is
a party or by which Borrower, Lehman Borrowers, Lehman Cushion Entity, any of
the Properties or any of the Collateral are bound which would reasonably be
expected to materially and adversely affect Borrower or any Collateral. Neither
Borrower, Lehman Borrowers nor Lehman Cushion Entity has any material financial
obligation under any indenture, mortgage, deed of trust, loan agreement or other
agreement or instrument to which Borrower, Lehman Borrowers nor Lehman Cushion
Entity is a party or by which Borrower, Lehman Borrowers, Lehman Cushion Entity,
any of the Properties or the Collateral is otherwise bound, other than (a)
obligations incurred in the ordinary course of the operation of the ownership of
the Collateral and the operation of Lehman Cushion Entity as permitted pursuant
to clause (t) of the definition of “Special Purpose Entity” set forth in Section
1.1 hereof, (b) obligations under or permitted under the Loan Documents and the
Lehman Loan Documents, as applicable, and (c) the Permitted Encumbrances.

 

4.1.6 Warranty of Title. Borrower is the record and beneficial owner of, and has
good title to, the Collateral, free and clear of all Liens whatsoever. The
Pledge Agreement, together with the UCC Financing Statements relating to the
Collateral when properly filed in the appropriate records, will create a valid,
perfected first priority security interests in and to the Collateral, all in
accordance with the terms thereof for which a Lien can be perfected by filing a
UCC Financing Statement. Borrower’s delivery of the certificates, to Lender (so
long as Lender maintains possession thereof), as set forth in Section 3 of the
Pledge Agreement creates a first priority valid and perfected security interest
in the Collateral.

 

4.1.7 Solvency. Borrower has (a) not entered into this transaction or executed
the Note, this Agreement or any other Loan Documents with the actual intent to
hinder, delay or defraud any creditor and (b) received reasonably equivalent
value in exchange for its obligations under such Loan Documents. The fair
saleable value of each Individual Borrower’s assets exceeds and will,
immediately following the making of the Loan, exceed such Individual Borrower’s
total liabilities, including, without limitation, subordinated, unliquidated,
disputed and contingent liabilities. The fair saleable value of each Individual
Borrower’s assets is and will, immediately following the making of the Loan, be
greater than such Individual Borrower’s probable liabilities, including the
maximum amount of its contingent liabilities on its debts as such debts become
absolute and matured. Each Individual Borrower’s assets do not and, immediately
following the making of the Loan will not, constitute unreasonably small capital
to carry out its business as conducted or as proposed to be conducted. Borrower
does not intend to, and does not believe that it will, incur debt and
liabilities (including contingent liabilities and other commitments) beyond its
ability to pay such debt and liabilities as they mature (taking into account the
timing and amounts of cash to be received by Borrower and the amounts to be
payable on or in respect of obligations of Borrower). No petition in bankruptcy
has been filed against Borrower, Lehman Borrowers, Guarantor, Lehman Cushion
Entity or any of its constituent Persons, and neither Borrower, Lehman
Borrowers, Guarantor, Lehman Cushion

 

-47-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity nor any constituent Person has ever made an assignment for the benefit of
creditors or taken advantage of any insolvency act for the benefit of debtors.
Neither Borrower, Lehman Borrowers, Guarantor, Lehman Cushion Entity nor any of
its constituent Persons of any of the foregoing are contemplating either the
filing of a petition by it under any state or federal bankruptcy or insolvency
laws or the liquidation of all or a major portion of Borrower’s, Guarantor’s,
Lehman Cushion Entity’s or Lehman Borrowers’ assets or properties, and Borrower,
Lehman Borrower, Guarantor or Lehman Cushion Entity has no knowledge of any
Person contemplating the filing of any such petition against it or such
constituent Persons of any of the foregoing.

 

4.1.8 Full and Accurate Disclosure. No statement of fact made by Borrower in
this Agreement or in any of the other Loan Documents contains any untrue
statement of a material fact or omits to state any material fact necessary to
make statements contained herein or therein not misleading. There is no material
fact presently known to Borrower which has not been disclosed to Lender which
materially adversely affects, nor as far as Borrower can foresee, would
reasonably be expected to materially adversely affect, Borrower, the Collateral,
Lehman Borrowers, Lehman Cushion Entity, any Individual Property or the
business, operations or condition (financial or otherwise) of Borrower or Lehman
Borrowers.

 

4.1.9 No Plan Assets. Borrower does not sponsor, is not obligated to contribute
to, and is not itself an “employee benefit plan,” as defined in Section 3(3) of
ERISA, subject to Title I of ERISA or Section 4975 of the Code, and none of the
assets of Borrower constitutes or will constitute “plan assets” of one or more
such plans within the meaning of 29 C.F.R. Section 2510.3-101. In addition, (a)
Borrower is not a “governmental plan” within the meaning of Section 3(32) of
ERISA and (b) transactions by or with Borrower are not subject to any state or
other statute, regulation or other restriction regulating investments of, or
fiduciary obligations with respect to, governmental plans within the meaning of
Section 3(32) of ERISA which is similar to the provisions of Section 406 of
ERISA or Section 4975 of the Code and which prohibit or otherwise restrict the
transactions contemplated by this Agreement, including, but not limited to the
exercise by Lender of any of its rights under the Loan Documents.

 

4.1.10 Compliance. Except as disclosed in any physical condition reports, PZR
reports, Urban Concepts reports, environmental reports or Surveys received by
Lender, Borrower and the Properties (and the use thereof) comply in all material
respects with all applicable Legal Requirements, including, without limitation,
building and zoning ordinances and codes. Borrower is not in any material
respect in default or violation of any order, writ, injunction, decree or demand
of any Governmental Authority. There has not been committed by Borrower, Lehman
Borrowers, Lehman Cushion Entity or, to Borrower’s knowledge, any other Person
in occupancy of or involved with the operation or use of the Properties any act
or omission affording the federal government or any other Governmental Authority
the right of forfeiture as against any Individual Property or any part thereof
or any monies paid in performance of Borrower’s obligations under any of the
Loan Documents.

 

4.1.11 Financial Information. All financial data, including, without limitation,
the statements of cash flow and income and operating expense, that have been
delivered to Lender in connection with the Loan (i) are true, complete and
correct in all material respects, (ii) accurately represent the financial
condition of Borrower, Lehman Borrowers, Lehman

 

-48-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Cushion Entity, the Collateral and the Properties as of the date of such reports
in all material respects, and (iii) to the extent prepared or audited by an
independent certified public accounting firm, have been prepared in accordance
with GAAP throughout the periods covered, except as disclosed therein. Except
for Permitted Encumbrances, Borrower does not have any contingent liabilities,
liabilities for taxes, unusual forward or long-term commitments or unrealized or
anticipated losses from any unfavorable commitments that are known to Borrower
and reasonably likely to have a materially adverse effect on any portion of the
Collateral, except as referred to or reflected in said financial statements.
Since the date of such financial statements, there has been no material adverse
change in the financial condition, operation or business of Borrower, Lehman
Borrowers or Lehman Cushion Entity from that set forth in said financial
statements except as disclosed in writing to Lender and acknowledged by Lender
in writing.

 

4.1.12 Condemnation. Except as disclosed in Schedule 4.1.12 hereto or on any
Survey or Title Insurance Policy, no Condemnation or other proceeding has been
commenced or, to Borrower’s best knowledge, is threatened or contemplated with
respect to all or any portion of any Individual Property or for the relocation
of roadways providing access to any Individual Property.

 

4.1.13 Federal Reserve Regulations. No part of the proceeds of the Loan will be
used for the purpose of purchasing or acquiring any “margin stock” within the
meaning of Regulation U of the Board of Governors of the Federal Reserve System
or for any other purpose which would be inconsistent with such Regulation U or
any other Regulations of such Board of Governors, or for any purposes prohibited
by Legal Requirements or by the terms and conditions of this Agreement or the
other Loan Documents.

 

4.1.14 Intentionally Omitted.

 

4.1.15 Not a Foreign Person. Borrower is not a “foreign person” within the
meaning of §1445(f)(3) of the Code.

 

4.1.16 Intentionally Omitted.

 

4.1.17 Intentionally Omitted.

 

4.1.18 Enforceability. The Loan Documents are not subject to any right of
rescission, set-off, counterclaim or defense by Borrower or Guarantor, including
the defense of usury, nor would the operation of any of the terms of the Loan
Documents, or the exercise of any right thereunder, render the Loan Documents
unenforceable (subject to principles of equity and bankruptcy, insolvency and
other laws generally affecting creditors’ rights and the enforcement of debtors’
obligations), and Borrower and Guarantor have not asserted any right of
rescission, set-off, counterclaim or defense with respect thereto.

 

4.1.19 No Prior Assignment. Except with respect to the Lehman Loans, there are
no prior assignments of the Leases or any portion of the Rents due and payable
or to become due and payable which are presently outstanding. There are no prior
assignments of the Collateral which are presently outstanding except in
accordance with the Loan Documents.

 

-49-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

4.1.20 Insurance. Borrower has obtained and has delivered to Lender certified
copies (or other evidence reasonably acceptable to Lender) of all Policies
reflecting the insurance coverages, amounts and other requirements set forth in
this Agreement. Except as disclosed on Schedule 4.1.20 hereto, no material
claims have been made or are currently pending, outstanding or otherwise remain
unsatisfied under any such Policy, and neither Borrower or to Borrower’s
knowledge, no other Person has done, by act or omission, anything which would
impair the coverage of any such Policy.

 

4.1.21 Lehman Loan Representations. Except as otherwise disclosed in this
Agreement or otherwise disclosed in writing to Lender, all of the
representations and warranties contained in the Lehman Loan Documents (other
than with respect to the entities listed on Exhibit D and the underlying
Properties owned by such entities) are hereby incorporated into this Agreement
and deemed made hereunder as of the date hereof and shall remain incorporated
without regard to any waiver, amendment or other modification thereof by the
Lehman Lender or to whether the related Lehman Loan Document has been repaid,
defeased or otherwise terminated, unless otherwise consented to in writing by
Lender. Each of the entities listed on Exhibit D hereto and the underlying
Properties owned by such entities have been released from the Lehman Loan
pursuant to the terms thereof. Each of the Lehman Loans have been extended by
the respective Lehman Borrower and the respective maturity dates thereunder are
July 8, 2006.

 

4.1.22 Intentionally Omitted.

 

4.1.23 Intentionally Omitted.

 

4.1.24 Intentionally Omitted.

 

4.1.25 Intentionally Omitted.

 

4.1.26 Leases. The Properties are not subject to any Leases other than the
Leases described in Schedule 4.1.26 attached hereto and made a part hereof.
Lehman Mortgage Borrower is the owner and lessor of landlord’s interest in the
Leases. No Person has any possessory interest in any Individual Property or
right to occupy the same except under and pursuant to the provisions of the
Leases. Except as disclosed on Schedule 4.1.26, to Borrower’s knowledge, the
current Leases are in full force and effect and to Borrower’s knowledge there
are no material defaults thereunder by either party and to Borrower’s knowledge
there are no conditions that, with the passage of time or the giving of notice,
or both, would constitute material defaults thereunder. Except for security
deposits, no Rent has been paid more than one (1) month in advance of its due
date. Except as disclosed on Schedule 4.1.26, to Borrower’s knowledge, all work
to be performed by Lehman Mortgage Borrower under each Lease has been performed
as required and has been accepted by the applicable tenant, and any payments,
free rent, partial rent, rebate of rent or other payments, credits, allowances
or abatements required to be given by Lehman Mortgage Borrower to any tenant has
already been received by such tenant. Except in connection with the Lehman
Loans, there is no prior sale, transfer or assignment, hypothecation or pledge
of any Lease or of the Rents received therein which is still in effect. Except
as disclosed on Schedule 4.1.26, to Borrower’s knowledge, no tenant listed on
Schedule 4.1.26 has assigned its Lease or sublet all or any portion of the
premises demised

 

-50-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

thereby, no such tenant holds its leased premises under assignment or sublease,
nor does anyone except such tenant and its employees occupy such leased
premises. No tenant under any Lease has a right or option pursuant to such Lease
or otherwise to purchase all or any part of the leased premises or the building
of which the leased premises are a part. Except as disclosed on Schedule 4.1.26,
no tenant, to Borrower’s knowledge, under any Lease has any right or option for
additional space in the Improvements. To Borrower’s knowledge, no hazardous
wastes or toxic substances, as defined by applicable federal, state or local
statutes, rules and regulations, have been disposed, stored or treated by any
tenant under any Lease on or about the leased premises nor does Borrower have
any knowledge of any tenant’s intention to use its leased premises for any
activity which, directly or indirectly, involves the use, generation, treatment,
storage, disposal or transportation of any petroleum product or any toxic or
hazardous chemical, material, substance or waste in violation of applicable law.

 

4.1.27 Intentionally Omitted.

 

4.1.28 Principal Place of Business; State of Organization. Borrower’s principal
place of business as of the date hereof is the address set forth in the
introductory paragraph of this Agreement. Lehman Equity Borrower is organized
under the laws of the State of Delaware.

 

4.1.29 Filing and Recording Taxes. All transfer taxes, deed stamps, intangible
taxes or other amounts in the nature of transfer taxes required to be paid by
any Person under applicable Legal Requirements currently in effect in connection
with the transfer of the Collateral to Borrower have been paid. All recording,
stamp, intangible or other similar tax required to be paid by any Person under
applicable Legal Requirements currently in effect in connection with the
execution, delivery, recordation, filing, registration, perfection or
enforcement of any of the Loan Documents, including, without limitation, the
Pledge Agreement have been paid.

 

4.1.30 Special Purpose Entity/Separateness. (a) Until the Debt has been paid in
full, or with respect to an Individual Borrower, the earlier release of the
liens of the Pledge Agreement on all Collateral owned by such Individual
Borrower, each Individual Borrower hereby represents, warrants and covenants
that (i) Borrower is, shall be and shall continue to be a Special Purpose
Entity, and (ii) Lehman Cushion Entity is, shall be and shall continue to be a
Special Purpose Entity.

 

(b) All of the facts and all of the assumptions made in the Insolvency Opinion
and in the Insolvency Opinion (as defined in the Lehman Mortgage Loan Agreement)
given to Lehman Lender, including, but not limited to, any exhibits attached
thereto, are true and correct in all respects and all of the facts and all of
the assumptions made in any subsequent non-consolidation opinion required to be
delivered in connection with the Loan Documents (an “Additional Insolvency
Opinion”), including, but not limited to, any exhibits attached thereto, will
have been and shall be true and correct in all respects. Borrower has complied
with, and has caused Lehman Cushion Entity and Lehman Borrowers to have complied
with, all of the assumptions made with respect to Borrower, Lehman Cushion
Entity and Lehman Borrowers in the Insolvency Opinion. Borrower will have
complied with and Borrower will cause Lehman Cushion Entity and Lehman Borrowers
to comply with, all of the assumptions made with respect

 

-51-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to Borrower, Lehman Cushion Entity and Lehman Borrowers in any Additional
Insolvency Opinion. Borrower shall use reasonable efforts to cause each entity
other than Borrower and Lehman Borrowers with respect to which an assumption
shall be made in any Additional Insolvency Opinion will have complied and will
comply with all of the assumptions made with respect to it in any Additional
Insolvency Opinion.

 

4.1.31 Management Agreement. The Management Agreement with respect to each
Individual Property is in full force and effect and there is no material default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or the giving of notice would constitute a material default
thereunder.

 

4.1.32 Illegal Activity. No portion of the Properties or the Collateral has been
or will be purchased with proceeds of any illegal activity.

 

4.1.33 No Change in Facts or Circumstances; Disclosure. All information
submitted by or on behalf of Borrower to Lender and in all financial statements,
rent rolls, reports, certificates and other documents submitted in connection
with the Loan or in satisfaction of the terms thereof and all statements of fact
made by Borrower in this Agreement or in any other Loan Document, are accurate,
complete and correct in all material respects. There has been no material
adverse change in any condition, fact, circumstance or event that would make any
such information inaccurate, incomplete or otherwise misleading in any material
respect or that otherwise materially and adversely affects or would reasonably
be expected to materially and adversely affect the use, operation or value of
the Properties or the business operations or the financial condition of
Borrower, Lehman Borrowers or Lehman Cushion Entity. Borrower has disclosed to
Lender all material facts and has not failed to disclose any material fact that
would reasonably be expected to cause any Provided Information or representation
or warranty made herein to be materially misleading.

 

4.1.34 Investment Company Act. Borrower is not (a) an “investment company” or a
company “controlled” by an “investment company,” within the meaning of the
Investment Company Act of 1940, as amended; (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of either a
“holding company” or a “subsidiary company” within the meaning of the Public
Utility Holding Company Act of 1935, as amended; or (c) subject to any other
federal or state law or regulation which purports to restrict or regulate its
ability to borrow money.

 

4.1.35 Embargoed Person. At all times throughout the term of the Loan, including
after giving effect to any Transfers permitted pursuant to the Loan Documents,
(a) none of the funds or other assets of Borrower or Guarantor shall constitute
property of, or are beneficially owned, directly or indirectly, by any Person
subject to trade restrictions under U.S. law, including, but not limited to, the
International Emergency Economic Powers Act, 50 U.S.C. §§ 1701 et seq., The
Trading with the Enemy Act, 50 U.S.C. App. 1 et seq., and any Executive Orders
or regulations promulgated thereunder (each such Person, an “Embargoed Person”)
with the result that the investment in Borrower, Lehman Borrowers, Lehman
Cushion Entity or Guarantor, as applicable (whether directly or indirectly), is
or would be prohibited by law or the Loan made by the Lender is or would be in
violation of law; (b) no Embargoed Person shall have any interest of any nature
whatsoever in Borrower, Lehman Borrowers, Lehman Cushion Entity

 

-52-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or Guarantor, as applicable, with the result that the investment in Borrower,
Lehman Borrowers, Lehman Cushion Entity or Guarantor, as applicable (whether
directly or indirectly), is or would be prohibited by law or the Loan is or
would be in violation of law; and (c) none of the funds of Borrower, Lehman
Borrowers, Lehman Cushion Entity or Guarantor, as applicable, shall be derived
from any unlawful activity with the result that the investment in Borrower,
Lehman Borrowers, Lehman Cushion Entity or Guarantor, as applicable (whether
directly or indirectly), is or would be prohibited by law or the Loan is or
would be in violation of law.

 

4.1.36 Intentionally Omitted.

 

4.1.37 Inventory. Lehman Mortgage Borrower is the owner (or lessee pursuant to
leases permitted hereunder) of all of the Equipment, Fixtures and Personal
Property (as such terms are defined in the Lehman Mortgage Loan Agreement)
located on or at each Individual Property and shall not lease any Equipment,
Fixtures or Personal Property other than as permitted under the Lehman Mortgage
Loan Documents. All of the Equipment, Fixtures and Personal Property are
sufficient to operate the Properties in the manner required hereunder and in the
manner in which they are currently operated.

 

4.1.38 Intentionally Omitted.

 

4.1.39 Franchise Agreement. The Franchise Agreement with respect to each
Individual Property is in full force and effect and there is no default
thereunder by any party thereto and no event has occurred that, with the passage
of time and/or giving of notice, would constitute a default thereunder.

 

4.1.40 Intentionally Omitted.

 

4.1.41 The Lehman Loans. Borrower hereby represents, warrants and certifies to
Lender, and its successors and assigns, that as of the date hereof:

 

(a) The unpaid principal amount of the Lehman Mortgage Loan is $108,883,740;

 

(b) The unpaid principal amount of the Lehman Senior Mezzanine Loan is
$17,818,014;

 

(c) The unpaid principal amount of the Lehman Junior Mezzanine Loan is
$41,575,365;

 

(d) The rate of interest currently payable on the Lehman Mortgage Loan is LIBOR
plus 1.99%;

 

(e) The rate of interest currently payable on the Lehman Senior Mezzanine is
LIBOR plus 5.25%;

 

(f) The rate of interest currently payable on the Lehman Junior Mezzanine is
LIBOR plus 12.09%;

 

-53-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) The date installments of interest and/or principal under the Lehman Mortgage
Loan were last made was May 9, 2005;

 

(h) The date installments of interest and/or principal under the Lehman Senior
Mezzanine Loan were last made was May 9, 2005;

 

(i) The date installments of interest and/or principal under the Lehman Junior
Mezzanine Loan were last made was May 9, 2005;

 

(j) The balance of each of the Reserves under the Lehman Loan is: $15,730,651;

 

(k) As of the date hereof, Lehman Borrower has no known counterclaims, defenses
or offsets to the payment of any of the Lehman Loans or any right of rescission
to enforcement of any of the terms of the Lehman Loan Documents. None of the
Lehman Borrowers nor, to Borrower’s knowledge, Lehman Lender, is in default
under the Lehman Loan Documents, nor does there exist an event which given the
passage of time or giving of notice would constitute an Event of Default, under
any of the Lehman Loan Documents;

 

(l) The Lehman Mortgage Loan Documents, as any of the same have been modified,
amended, severed and restated, are the valid, legal and binding obligation of
Lehman Mortgage Borrower;

 

(m) The Lehman Senior Mezzanine Loan Documents, as any of the same have been
modified, amended, severed and restated, are the valid, legal and binding
obligation of Lehman Senior Mezzanine Borrower;

 

(n) The Lehman Junior Mezzanine Loan Documents, as any of the same have been
modified, amended, severed and restated, are the valid, legal and binding
obligation of Lehman Junior Mezzanine Borrower;

 

(o) There have been no waivers of any material provisions of any of the Lehman
Loan Documents;

 

Section 4.2. Survival of Representations. Borrower agrees that all of the
representations and warranties of Borrower set forth in Section 4.1 and
elsewhere in this Agreement and in the other Loan Documents shall survive for so
long as any amount remains owing to Lender under this Agreement or any of the
other Loan Documents by Borrower. All representations, warranties, covenants and
agreements made in this Agreement or in the other Loan Documents by Borrower
shall be deemed to have been relied upon by Lender notwithstanding any
investigation heretofore or hereafter made by Lender or on its behalf.

 

-54-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

V. BORROWER COVENANTS

 

Section 5.1. Affirmative Covenants. From the date hereof and until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Liens encumbering the Collateral (and all related
obligations) in accordance with the terms of this Agreement and the other Loan
Documents (or with respect to any Individual Borrower and its Principals, the
earlier release of the Lien encumbering the Collateral owned by such Individual
Borrower), Borrower hereby covenants and agrees with Lender that:

 

5.1.1 Existence; Compliance with Legal Requirements. Borrower shall do or cause
to be done all things necessary to preserve, renew and keep in full force and
effect its existence, and its material rights, licenses, permits and franchises
and/or cause Lehman Borrowers and Lehman Cushion Entity to comply in all
material respects with all Legal Requirements applicable to Borrower, Lehman
Borrowers and Lehman Cushion Entity and the Properties, including, without
limitation, Prescribed Laws. There shall never be committed by Borrower and
Borrower shall not permit any other Person and Borrower shall not permit Lehman
Cushion Entity to allow or cause Lehman Borrowers to permit any other Person in
occupancy of or involved with the operation or use of the Properties, to commit
any act or omission affording the federal government or any state or local
government the right of forfeiture against the Collateral, any Individual
Property or any part thereof or any monies paid in performance of Borrower’s
obligations under any of the Loan Documents. Borrower hereby covenants and
agrees not to permit or allow or cause Lehman Cushion Entity and Lehman
Borrowers to commit, permit or suffer to exist any act or omission affording
such right of forfeiture. Borrower shall at all times cause Lehman Cushion
Entity and Lehman Borrowers to maintain, preserve and protect all material
franchises and trade names and preserve all the material remainder of its
property used or useful in the conduct of its business and shall keep or cause
Lehman Cushion Entity and Lehman Borrowers to keep the Properties in good
working order and repair in all material respects, and from time to time make,
or cause to be made, all reasonably necessary repairs, renewals, replacements,
betterments and improvements thereto, all as more fully provided in the
Mortgages. Borrower shall keep or cause Lehman Cushion Entity and Lehman
Borrowers to keep the Properties insured at all times by financially sound and
reputable insurers, to such extent and against such risks, and maintain
liability and such other insurance, as is more fully provided in the Lehman
Mortgage Loan Agreement. Borrower shall cause the Lehman Borrowers to operate
any Individual Property that is the subject of an O&M Agreement in accordance
with the terms and provisions thereof in all material respects. After prior
notice to Lender, Borrower, at its own expense, may contest or cause Lehman
Cushion Entity and Lehman Borrowers to contest by appropriate legal proceeding
promptly initiated and conducted in good faith and with due diligence, the
validity of any Legal Requirement, the applicability of any Legal Requirement to
Borrower or any Individual Property or any alleged violation of any Legal
Requirement, provided that (a) no Event of Default has occurred and remains
uncured; (b) Lehman Mortgage Borrower is permitted to do so under the provisions
of any mortgage or deed of trust superior in lien to the applicable Mortgage;
(c) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any material instrument to which Borrower, Lehman Borrowers
and Lehman Cushion Entity is subject and shall not constitute a default
thereunder and such proceeding shall be conducted in accordance with all
applicable statutes, laws and ordinances; (d) neither the applicable Individual
Property nor the Collateral nor any part thereof or interest therein will be in
danger of being sold, forfeited, terminated, cancelled or lost; (e) Borrower
shall promptly upon final determination thereof comply with any such Legal
Requirement determined to be valid or applicable or cure any violation of any
Legal Requirement; (f) such proceeding shall suspend the enforcement of the
contested Legal Requirement against Borrower, Lehman Borrowers, Lehman Cushion
Entity, the Collateral and the applicable Individual Property; and (g) Borrower
shall or shall cause Lehman Borrowers or Lehman Cushion Entity to furnish such
security as may be required in the proceeding, or as may

 

-55-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

be reasonably requested by Lender, to insure compliance with such Legal
Requirement, together with all interest and penalties payable in connection
therewith. Lender may apply any such security, as necessary to cause compliance
with such Legal Requirement at any time when, in the reasonable judgment of
Lender, the validity, applicability or violation of such Legal Requirement is
finally established or the applicable Individual Property or the Collateral (or
any part thereof or interest therein) shall be in danger of being sold,
forfeited, terminated, cancelled or lost.

 

5.1.2 Taxes and Other Charges. Subject to Borrower’s right to contest the same
in accordance with the terms of this Section 5.1.2, Borrower shall pay, or shall
cause Lehman Mortgage Borrower to pay all Taxes and Other Charges now or
hereafter levied or assessed or imposed against the Properties or any part
thereof as the same become due and payable; provided, however, Borrower’s
obligation to cause Lehman Mortgage Borrower to directly pay Taxes and Other
Charges shall be suspended for so long as Lehman Mortgage Borrower complies with
the terms and provisions of Section 7.2 hereof. Borrower will deliver or cause
to be delivered to Lender receipts for payment or other evidence reasonably
satisfactory to Lender that the Taxes and Other Charges have been so paid or are
not then delinquent no later than ten (10) days prior to the date on which the
Taxes and/or Other Charges would otherwise be delinquent if not paid. Borrower
shall furnish, or cause to be furnished, to Lender receipts for the payment of
the Taxes and the Other Charges prior to the date the same shall become
delinquent provided, however, Borrower is not required to furnish such receipts
for payment of Taxes in the event that such Taxes have been paid by Lender
pursuant to Section 7.2 hereof. Except for Permitted Encumbrances, Borrower
shall not suffer and shall not permit Lehman Mortgage Borrower to suffer and
shall promptly cause to be paid and discharged any Lien or charge whatsoever
which may be or become a Lien or charge against the Properties, and shall
promptly pay for or cause to be paid all utility services provided to the
Properties. After prior notice to Lender, Borrower, at its own or Lehman
Mortgage Borrower’s expense, may contest or cause Lehman Mortgage Borrower to
contest, by appropriate legal proceeding, promptly initiated and conducted in
good faith and with due diligence, the amount or validity or application in
whole or in part of any Taxes or Other Charges, provided that (a) no Event of
Default has occurred and remains uncured; (b) Lehman Mortgage Borrower is
permitted to do so under the provisions of any mortgage or deed of trust
superior in lien to the applicable Mortgage; (c) such proceeding shall be
permitted under and be conducted in accordance with the provisions of any other
instrument to which Borrower, Lehman Borrowers and Lehman Cushion Entity are
subject and shall not constitute a default thereunder and such proceeding shall
be conducted in accordance with all applicable statutes, laws and ordinances;
(d) neither the Collateral nor any Individual Property nor any part thereof or
interest therein will be in danger of being sold, forfeited, terminated,
cancelled or lost; (e) Borrower shall or shall cause Lehman Mortgage Borrower
to, promptly upon final determination thereof pay the amount of any such Taxes
or Other Charges, together with all costs, interest and penalties which may be
payable in connection therewith; (f) such proceeding shall suspend the
collection of such contested Taxes or Other Charges from the applicable
Individual Property or the Collateral; and (g) Borrower shall or shall cause
Lehman Mortgage Borrower to furnish such security as may be required in the
proceeding, or as may be requested by Lender, to insure the payment of any such
Taxes or Other Charges, together with all interest and penalties thereon;
provided, however, such deposit shall be waived to the extent that Lehman
Mortgage Borrower is required to make such deposit with Lehman Mortgage Lender
under the Lehman Mortgage Loan. Lender may pay over any such cash deposit or
part thereof held by Lender to the claimant entitled thereto at any time when,
in the

 

-56-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

reasonable judgment of Lender, the entitlement of such claimant is finally
established or any Individual Property or the Collateral (or part thereof or
interest therein) shall be in danger of being sold, forfeited, terminated,
cancelled or lost.

 

5.1.3 Litigation. Borrower shall, or shall cause Lehman Cushion Entity to give
prompt notice to Lender after obtaining knowledge of any litigation or
governmental proceedings pending or threatened against Borrower, Lehman
Borrowers, Lehman Cushion Entity, the Collateral or the Properties and Guarantor
which might materially adversely affect Borrower’s, Lehman Cushion Entity’s or
Lehman Borrowers’ condition (financial or otherwise) or business or any
Individual Property or the Collateral.

 

5.1.4 Access to Properties. Borrower shall permit and cause Lehman Cushion
Entity and Lehman Borrowers to permit and shall cause Lehman Cushion Entity and
Lehman Borrowers to permit agents, representatives and employees of Lender to
inspect the Properties or any part thereof at reasonable hours upon reasonable
advance notice, subject to the rights of tenants, licensees, concessionaires,
patrons or guests.

 

5.1.5 Notice of Default. Borrower shall, or shall cause Lehman Cushion Entity to
promptly advise Lender of any material adverse change in Borrower’s, Lehman
Borrowers’ or Lehman Cushion Entity’s condition, financial or otherwise, or of
the occurrence of any Default or Event of Default of which Borrower has
knowledge, including any Lehman Loan Default.

 

5.1.6 Cooperate in Legal Proceedings. Borrower shall, or shall cause Lehman
Cushion Entity and Lehman Borrowers to cooperate reasonably with Lender with
respect to any proceedings before any court, board or other Governmental
Authority which may in any way affect the rights of Lender hereunder or any
rights obtained by Lender under any of the other Loan Documents and, in
connection therewith, permit Lender, at its election, to participate in any such
proceedings.

 

5.1.7 Perform Loan Documents. Borrower shall, or shall cause Lehman Cushion
Entity and Lehman Borrowers to observe, perform and satisfy all the terms,
provisions, covenants and conditions of, and shall pay when due all costs, fees
and expenses to the extent required under the Loan Documents executed and
delivered by, or applicable to, Borrower.

 

5.1.8 Award and Insurance Benefits. Borrower shall, or shall cause Lehman
Cushion Entity and Lehman Borrowers to cooperate with Lender in obtaining for
Lender the benefits of any Awards or Insurance Proceeds or other Net Liquidation
Proceeds After Debt Service to which Lender is entitled under the Loan Documents
and which is lawfully or equitably payable in connection with any Individual
Property, and Lender shall be reimbursed for any reasonable out-of-pocket
expenses incurred in connection therewith (including reasonable attorneys’ fees
and disbursements) out of such Insurance Proceeds, Award or other Net
Liquidation Proceeds After Debt Service.

 

-57-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.1.9 Further Assurances. If and to the extent it will not violate the
provisions of the Lehman Loan Documents, Borrower shall, or shall cause Lehman
Cushion Entity and Lehman Borrowers at Borrower’s or Lehman Cushion Entity’s
sole cost and expense:

 

(a) furnish to Lender all instruments, documents, boundary surveys, footing or
foundation surveys, certificates, plans and specifications, appraisals, title
and other insurance reports and agreements, and each and every other document,
certificate, agreement and instrument required to be furnished by Borrower
pursuant to the terms of the Loan Documents or which are reasonably requested by
Lender in connection therewith;

 

(b) execute and deliver to Lender such documents, instruments, certificates,
assignments and other writings, and do such other acts necessary or desirable,
to evidence, preserve and/or protect the collateral at any time securing or
intended to secure the obligations of Borrower under the Loan Documents, as
Lender may reasonably require, including, without limitation, the execution and
delivery of all such writings necessary to transfer any liquor licenses with
respect to any Individual Property into the name of Lender or its designee after
the occurrence and during the continuance of an Event of Default; and

 

(c) do and execute all and such further lawful and reasonable acts, conveyances
and assurances for the better and more effective carrying out of the intents and
purposes of this Agreement and the other Loan Documents, as Lender shall
reasonably require from time to time.

 

5.1.10 Mortgage Taxes Paid. Borrower represents that Lehman Mortgage Borrower
has paid all state, county and municipal recording and all other taxes imposed
upon the execution and recordation of the Mortgages.

 

5.1.11 Financial Reporting. (a) Borrower will keep and maintain or will cause
Lehman Cushion Entity and Lehman Borrowers to keep and maintain, on a Fiscal
Year basis, in accordance with the Uniform System of Accounts and reconciled in
accordance with GAAP (or such other accounting basis acceptable to Lender),
proper and accurate books, records and accounts reflecting all of the financial
affairs of Borrower and all items of income and expense with respect to the
Collateral and in connection with Lehman Cushion Entity’s and Lehman Borrowers’
operation on an individual basis of the Properties. Lender shall have the right
from time to time at all times during normal business hours upon reasonable
notice to examine such books, records and accounts at the office of Borrower,
Lehman Cushion Entity and Lehman Borrowers or any other Person maintaining such
books, records and accounts and to make such copies or extracts thereof as
Lender shall desire. After the occurrence and during the continuance of an Event
of Default, Borrower shall pay any reasonable out-of-pocket costs and expenses
incurred by Lender to examine Borrower’s accounting records with respect to the
Collateral and Properties, as Lender shall determine to be necessary or
appropriate in the protection of Lender’s interest.

 

(b) Borrower will furnish, and cause to be furnished to Lender annually, within
one hundred twenty (120) days following the end of each Fiscal Year of Borrower,
a complete copy of Borrower’s annual financial statements audited by a “Big
Four” accounting firm or other independent certified public accountant
reasonably acceptable to Lender in

 

-58-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

accordance with the Uniform System of Accounts and reconciled in accordance with
GAAP (or such other accounting basis acceptable to Lender) covering the
Properties on a combined basis for such Fiscal Year and containing statements of
profit and loss for Borrower and the Properties and a balance sheet for
Borrower, Lehman Borrowers and Lehman Cushion Entity. Such statements shall set
forth the financial condition and the results of operations for the Properties
for such Fiscal Year, and shall include, but not be limited to, amounts
representing annual Net Cash Flow, Net Operating Income, Gross Income from
Operations and Operating Expenses. Such statements shall also been accompanied
by a certification from each Individual Borrower setting forth the results of
its applicable Individual Property. Borrower’s annual financial statements shall
be accompanied by (i) an unaudited comparison of the budgeted income and
expenses and the actual income and expenses for the prior Fiscal Year certified
by Borrower, (ii) an unqualified opinion of a “Big Four” accounting firm or
other independent certified public accountant reasonably acceptable to Lender,
(iii) a list of tenants, if any, under Material Leases, (iv) a schedule audited
by such independent certified public accountant reconciling Net Operating Income
to Net Cash Flow (the “Net Cash Flow Schedule”), which shall itemize all
adjustments made to Net Operating Income to arrive at Net Cash Flow deemed
material by such independent certified public accountant, and (v) an Officer’s
Certificate certifying that each annual financial statement presents fairly the
financial condition and the results of operations of Borrower and the Properties
being reported upon in all material respects and that such financial statements
have been prepared in accordance with the Uniform System of Accounts and
reconciled in accordance with GAAP and as of the date thereof, to Borrower’s
knowledge, whether in any material respect there exists an event or circumstance
which constitutes a Default or Event of Default under the Loan Documents
executed and delivered by, or applicable to, Borrower, and if such Default or
Event of Default exists, the nature thereof, the period of time it has existed
and the action then being taken to remedy the same.

 

(c) Borrower will furnish, or cause to be furnished, to Lender on or before
thirty (30) days after the end of each calendar month the following items,
accompanied by an Officer’s Certificate stating that, to Borrower’s knowledge,
such items are true, correct, accurate, and complete in all material respects
and fairly present in all material respects the financial condition and results
of the operations of Borrower and the Properties on an Individual Property basis
(subject to normal year-end adjustments) as applicable: (i) an occupancy report
for the subject month, including an average daily rate in a separate schedule;
(ii) monthly and year-to-date unaudited operating statements (including Capital
Expenditures on a separate schedule) prepared for each calendar month, noting
Net Operating Income, Gross Income from Operations, and Operating Expenses (not
including any contributions to the Replacement Reserve Fund), and, upon Lender’s
reasonable request, other information necessary and sufficient to fairly
represent the financial position and results of operation of the Properties
during such calendar month, and containing a comparison of budgeted income and
expenses and the actual income and expenses together with a detailed explanation
of any variances of five percent (5%) (and at least $50,000) or more between
budgeted and actual amounts for such periods, all in form satisfactory to
Lender; and (iii) a Net Cash Flow Schedule. In addition, such Officer’s
Certificate shall also state, to Borrower’s knowledge, that the representations
and warranties of Borrower set forth in Section 4.1.30 are true and correct in
all material respects as of the date of such certificate and that there are no
trade payables outstanding for more than sixty (60) days or such longer period
of time as permitted under clause (t) in the definition of the term “Special
Purpose Entity” or under any other provision of this Agreement, or shall set
forth any deviations

 

-59-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

from such statement that may exist. On or before thirty (30) days after the end
of each calendar month, Borrower also will furnish, or cause to be furnished, to
Lender the most current Smith Travel Research Reports in the form of Schedule
5.1.11 hereto then available to Borrower reflecting market penetration and
relevant hotel properties competing with each Individual Property.

 

(d) For the partial year period commencing on the date hereof Borrower has
submitted, and for each Fiscal Year thereafter, Borrower shall submit, or shall
cause Lehman Cushion Entity and Lehman Borrowers to submit to Lender an Annual
Budget not later than thirty (30) days prior to the commencement of such period
or Fiscal Year in form reasonably satisfactory to Lender. The Annual Budget
shall be subject to Lender’s reasonable approval (each such Annual Budget, an
“Approved Annual Budget”). In the event that Lender objects to a proposed Annual
Budget submitted by Borrower, Lender shall advise Borrower of such objections
within fifteen (15) days after receipt thereof (and deliver to Borrower a
reasonably detailed description of such objections) and Borrower shall, or shall
cause Lehman Cushion Entity and Lehman Borrowers to promptly revise such Annual
Budget and resubmit the same to Lender. If Lender does not approve or object to
Borrower’s proposed Annual Budget within such fifteen (15) day period, Borrower
shall, or shall cause Lehman Cushion Entity and Lehman Borrowers to re-submit
such proposed Annual Budget to Lender (with appropriate notification on such
resubmission that failure to respond will constitute approval) and if Lender
again fails to approve or object to such re-submitted proposed Annual Budget
after an additional fifteen (15) day period, such proposed Annual Budget shall
be deemed approved by Lender. Lender shall advise Borrower of any objections to
such revised Annual Budget within ten (10) days after receipt thereof (and
deliver to Borrower a reasonably detailed description of such objections) and
Borrower shall promptly revise the same in accordance with the process described
in this subsection until Lender approves the Annual Budget. If Lender does not
approve or object to any revised Annual Budget within such ten (10) day period,
Borrower shall resubmit such proposed revised Annual Budget to Lender (with
appropriate notification on such resubmission), and if Lender again fails to
approve or object to such resubmitted revised Annual Budget after an additional
ten (10) day period, such revised proposed Annual Budget shall be deemed
approved by Lender. Until such time that Lender approves or is deemed to have
approved a proposed Annual Budget, the most recently Approved Annual Budget
shall apply; provided that such Approved Annual Budget shall be adjusted to
reflect (x) matters in the proposed Annual Budget approved by Lender and (y) as
to matters in the proposed Annual Budget not yet approved by Lender
(“Disapproved Budget Category”) (i) increases for expenses actually incurred
which vary in relation to gross revenues (“Variable Expenses”) in an amount
equal to the percentage increase of actual fiscal year-to-date gross revenues
over estimated fiscal year-to-date gross revenues for the period in question set
forth in the most recent Approved Annual Budget (“Gross Revenues Percentage
Increase”) through the date of the actual expenditure and (ii) expenses actually
incurred which are beyond the reasonable control of Borrower such as Taxes,
Insurance Premiums and costs of Utilities (“Uncontrollable Expenses”).
Notwithstanding anything in any of the Loan Documents to the contrary,
expenditures shall be deemed in compliance with and made pursuant to the
Approved Annual Budget even though such expenditures exceed the amount budgeted
therefor in the Approved Annual Budget if such expenditures are (i)
Uncontrollable Expenses and (ii) Variable Expenses which exceed the amounts
budgeted therefor by not more than the Gross Revenues Percentage Increase.
Lender acknowledges that the Annual Budget for Fiscal Year 2005 is satisfactory
to Lender for purposes of this Section 5.1.11(d).

 

-60-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(e) In the event that Borrower must incur an extraordinary Operating Expense or
Capital Expenditure not set forth in the Approved Annual Budget (each, an
“Extraordinary Expense”), then Borrower shall, or shall cause Lehman Cushion
Entity and Lehman Borrowers to promptly deliver to Lender a reasonably detailed
explanation of such proposed Extraordinary Expense for Lender’s approval. Lender
shall respond to Borrower’s request for approval of an Extraordinary Expense not
later than and in the manner provided for in subparagraph (d) above; and if
Lender fails to do so, the Extraordinary Expense shall be deemed approved.

 

(f) If requested by Lender, Borrower shall, or shall cause Lehman Cushion Entity
and Lehman Borrowers to provide Lender, promptly upon request, with the
following financial statements if, at the time a Disclosure Document is being
prepared for a Securitization, it is expected that the principal amount of the
Loan together with any Affiliated Loans at the time of Securitization may, or if
the principal amount of the Loan together with any Affiliated Loans at any time
during which the Loan and any Affiliated Loans are included in a Securitization
does, equal or exceed twenty percent (20%) of the aggregate principal amount of
all mortgage loans included or expected to be included, as applicable, in such
Securitization:

 

(g) Any reports, statements or other information required to be delivered under
this Agreement shall be delivered (i) in paper form, (ii) on a diskette, and
(iii) if requested by Lender and within the capabilities of Borrower’s data
systems without change or modification thereto, in electronic form and prepared
using a Microsoft Word for Windows, Microsoft Excel or WordPerfect for Windows
files (which files may be prepared using a spreadsheet program and saved as word
processing files). Provided Lender is complying with applicable laws, Borrower
agrees that Lender may disclose information regarding the Collateral, the
Properties and Borrower that is provided to Lender pursuant to this Section
5.1.11(g) in connection with the Securitization to such parties requesting such
information in connection with such Securitization.

 

5.1.12 Business and Operations. Borrower shall cause Lehman Cushion Entity and
Lehman Borrowers to continue to engage in the businesses presently conducted by
it as and to the extent the same are necessary for the ownership, maintenance,
management and operation of the Properties. Borrower shall cause Lehman Cushion
Entity and Lehman Borrowers to qualify to do business and will remain in good
standing under the laws of each jurisdiction as and to the extent the same are
required for the ownership of the Collateral or maintenance, management and
operation of the Properties. Borrower shall cause Lehman Cushion Entity and
Lehman Borrowers to, at all times during the term of the Loan to continue to own
(or lease as permitted under the Lehman Mortgage Loan Agreement) all of the
Equipment, Fixtures and Personal Property (as such terms are defined in the
Lehman Mortgage) which are necessary to operate the Properties in the manner
required hereunder and in the manner in which it is currently operated as
modified by any changes in operations permitted hereunder. At the request of
Lender, Borrower shall cause Lehman Cushion Entity and Lehman Borrowers to
execute a certificate in form reasonably satisfactory to Lender listing the
trade names under which Borrower intends to operate each Individual Property,
and representing and warranting that Borrower does business under any other
trade name with respect to such Individual Property.

 

-61-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.1.13 Title to the Properties. Borrower shall cause Lehman Cushion Entity and
Lehman Borrowers to warrant and defend (a) the title to each Individual Property
and every part thereof, subject only to Liens permitted hereunder and under the
Lehman Mortgage Loan Agreement (including Permitted Encumbrances) and (b) the
validity and priority of the Liens of the Mortgages and the Assignments of
Leases and the Liens of the Pledge Agreement, subject only to Liens permitted
hereunder (including Permitted Encumbrances), in each case against the claims of
all Persons whomsoever. Borrower shall reimburse Lender for any losses, costs,
damages or expenses (including reasonable attorneys’ fees and court costs)
incurred by Lender if an interest in the Collateral, other than as permitted
hereunder, is claimed by another Person.

 

5.1.14 Costs of Enforcement. In the event (a) that Lender exercises any or all
of its rights or remedies under the Pledge Agreement or any other Loan Documents
as and when permitted thereby, or the bankruptcy, insolvency, rehabilitation or
other similar proceeding in respect of Borrower, Lehman Cushion Entity and
Lehman Borrowers or any of its constituent Persons or an assignment by Borrower
or any of its constituent Persons for the benefit of its creditors, Borrower,
its successors or assigns, shall be chargeable with and agrees to pay all
reasonable costs of collection and defense, including reasonable attorneys’ fees
and costs, incurred by Lender or Borrower in connection therewith and in
connection with any appellate proceeding or post-judgment action involved
therein, together with all required service or use taxes.

 

5.1.15 Estoppel Statement. (a) After written request by Lender, but not more
than twice in any calendar year, Borrower shall, or shall cause Lehman Cushion
Entity or Lehman Borrowers to within fifteen (15) days furnish Lender with a
statement, duly acknowledged and certified with respect to the Loan, setting
forth (i) the original principal amount of the Note, (ii) the unpaid principal
amount of the Note, (iii) the Applicable Interest Rate of the Note, (iv) the
date installments of interest and/or principal were last paid, (v) any then
known offsets or defenses to the payment of the Debt or the payment of the other
obligations under the Loan Documents, if any, and (vi) that the Note, this
Agreement, the Pledge Agreement and the other Loan Documents are valid, legal
and binding obligations and have not been modified or if modified, giving
particulars of such modification and (ii) with respect to the Lehman Loans,
setting forth (A) the original principal amount of the Lehman Mortgage Note,
Lehman Senior Mezzanine Note and the Lehman Junior Mezzanine Note, (B) the
unpaid principal amount of the Lehman Mortgage Note, Lehman Senior Mezzanine
Note and the Lehman Junior Mezzanine Note, (C) the interest rate of the Lehman
Mortgage Note, Lehman Senior Mezzanine Note and the Lehman Junior Mezzanine
Note, (D) the date installments of interest and/or principal were last paid, (E)
any offsets or defenses to the payment of the debt, if any, and (F) that the
Lehman Mortgage Note, the Lehman Mortgage Loan Agreement, the Security
Instruments and the other Lehman Loan Documents are valid, legal and binding
obligations and have not been modified or if modified, giving particulars of
such modification.

 

(b) Borrower shall use commercially reasonable efforts to cause Lehman Cushion
Entity and Lehman Borrowers to deliver to Lender upon request, tenant estoppel
certificates from each commercial tenant leasing space at the Properties under a
Material Lease in form and substance reasonably satisfactory to Lender provided
that Borrower shall not be required to deliver such certificates more frequently
than two (2) times in any calendar year.

 

-62-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) After written request by Borrower, but not more than twice in any calendar
year, Lender shall within fifteen (15) days furnish Borrower and its designees
with a statement setting forth (i) the original principal amount of the Loan,
(ii) the unpaid principal amount of the Loan, (iii) the Applicable Interest Rate
of the Loan, (iv) the date installments of interest and/or principal were last
paid, and (v) to the knowledge of Lender, no Event of Default exists.

 

5.1.16 Loan Proceeds. Borrower shall use the proceeds of the Loan received by it
on the Closing Date only for the purposes set forth in Section 2.1.4 hereof.

 

5.1.17 Performance by Borrower. (a) Borrower shall, or shall cause Lehman
Cushion Entity and Lehman Borrowers to in a timely manner observe, perform and
fulfill each and every covenant, term and provision of each Loan Document
executed and delivered by, or applicable to, Borrower, and shall not enter into
or otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Loan Document executed and delivered by, or applicable
to, Borrower without the prior consent of Lender.

 

(b) Borrower shall cause Lehman Cushion Entity and Lehman Borrowers, in a timely
manner, to observe, perform and fulfill each and every covenant, term and
provision of each Lehman Loan Document executed and delivered by, or applicable
to, Lehman Cushion Entity and Lehman Borrowers, respectively, and shall not
cause or permit Lehman Cushion Entity and Lehman Borrowers, to enter into or
otherwise suffer or permit any amendment, waiver, supplement, termination or
other modification of any Lehman Loan Document executed and delivered by, or
applicable to, Lehman Cushion Entity or Lehman Borrowers, as applicable, without
the prior written consent of Lender which consent shall not be unreasonably
withheld, conditioned or delayed.

 

5.1.18 Confirmation of Representations. Borrower shall deliver, in connection
with any Securitization, (a) one (1) or more Officer’s Certificates certifying
to the knowledge of Borrower, as to the accuracy of all representations made by
Borrower in the Loan Documents as of the date of the closing of such
Securitization in all relevant jurisdictions (or if any such representations are
no longer accurate, providing an explanation as to the reason for such
inaccuracy), and (b) certificates of the relevant Governmental Authorities in
all relevant jurisdictions indicating the good standing and qualification of
Borrower and Guarantor as of the date of the Securitization.

 

5.1.19 No Joint Assessment. Borrower shall not cause or permit Lehman Cushion
Entity and Lehman Borrowers to suffer, permit or initiate the joint assessment
of any Individual Property (a) with any other real property constituting a tax
lot separate from such Individual Property, and (b) which constitutes real
property with any portion of such Individual Property which may be deemed to
constitute personal property, or any other procedure whereby the lien of any
taxes which may be levied against such personal property shall be assessed or
levied or charged to such real property portion of the Individual Property.

 

5.1.20 Leasing Matters. Borrower shall have the right, without the consent of
Lender, to cause Lehman Mortgage Borrower to enter into any Lease (other than a
Material Lease). Upon request, Borrower shall furnish Lender with executed
copies of all Leases. All

 

-63-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proposed Material Leases shall be on commercially reasonable terms and shall not
contain any terms which would materially affect Lender’s rights under the Loan
Documents. All Leases executed after the date hereof shall provide that they are
subordinate to the Mortgage encumbering the applicable Individual Property and
that the lessee agrees to attorn to Lehman Mortgage Lender or any purchaser at a
sale by foreclosure or power of sale. Borrower shall cause Lehman Mortgage
Borrower to (a) observe and perform the obligations imposed upon the lessor
under the Material Leases in a commercially reasonable manner; (b) shall have
the right, without the consent of Lender, to amend, modify, or waive the
provisions of any Lease (other than a Material Lease except to the extent
required pursuant to the terms of an existing Material Lease and Lender is
provided a copy thereof) or terminate, reduce rents under, accept the surrender
of space under, or shorten the term of, any Lease (other than a Material Lease)
or of any guaranty, letter of credit or other credit support with respect
thereto, so long as such action does not have a material adverse affect on the
value of the applicable Individual Property taken as a whole, provided, however,
that a termination of a Lease (other than a Material Lease) with a tenant who is
in default beyond applicable notice and cure periods shall not be considered an
action which has a material adverse affect on the value of the Individual
Property taken as a whole; (c) shall enforce the terms, covenants and conditions
contained in the Material Leases upon the part of the lessee thereunder to be
observed or performed in a commercially reasonable manner and in a manner not to
impair the value of the Individual Property involved; (d) shall not collect any
of the rents more than one (1) month in advance (other than security deposits);
(e) shall not execute any other assignment of lessor’s interest in the Leases or
the Rents (except as contemplated by the Lehman Loan Documents); (f) shall not
alter, modify or change the terms of the Leases in a manner inconsistent with
the provisions of the Lehman Mortgage Loan Documents; and (g) shall execute and
deliver at the request of Lender all such further assurances, confirmations and
assignments in connection with the Leases as Lender shall from time to time
reasonably require. Lender shall not unreasonably withhold, condition or delay
its consent with respect to the entering into, renewal, extension, amendment,
modification, waiver of provisions of, termination, reduction of rents under,
acceptance of a surrender of space or the shortening of the term of any Material
Lease. Notwithstanding anything to the contrary contained herein, Lehman
Mortgage Borrower shall not enter into a lease of all or substantially all of
any Individual Property without Lender’s prior consent, which consent may be
withheld or conditioned in Lender’s sole discretion. To the extent Lender’s
prior written approval is required pursuant to this Section 5.1.20, Lender shall
have fifteen (15) days from receipt of written request and any and all
reasonably required information and documentation relating thereto in which to
approve or disapprove such request and such written request shall state thereon
in bold letters of 14 point font or larger that action is required by Lender and
Lender’s consent will be deemed given if there is no response by Lender. If
Lender fails to approve or disapprove the request within such fifteen (15) days,
Lender’s approval shall be deemed given. Should Lender fail to approve any such
request, Lender shall give Borrower written notice setting forth in reasonable
detail the basis for such disapproval. Lender shall not unreasonably withhold,
condition or delay approval of the execution of any subordination and
non-disturbance or similar recognition agreement requested by any tenant under a
lease provided (i) Lender has approved such lease, which approval shall not be
unreasonably withheld, conditioned or delayed, and (ii) such agreement is in
form, scope and substance reasonably acceptable to Lender.

 

5.1.21 Alterations. Borrower shall not, and shall not permit Lehman Cushion
Entity and Lehman Borrowers to make any alteration of any Improvement without
obtaining

 

-64-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Lender’s prior consent to such alterations, which consent shall not be
unreasonably withheld, conditioned or delayed. Notwithstanding the foregoing,
Lender’s consent shall not be required in connection with any alterations that
will not have a material adverse effect on any Borrower’s, Lehman Borrowers’ or
Lehman Cushion Entity’s financial condition, the value of the applicable
Individual Property or the Net Operating Income, provided that such alterations
with respect to the applicable Individual Property (a) are made in connection
with tenant improvement work performed pursuant to the terms of any Lease
executed on or before the date hereof or any Lease executed after the date
hereof in accordance with the terms of this Agreement, (b) related solely to
furniture, fixtures and equipment, (c) have been provided for in the Approved
Annual Budget, (d) do not adversely affect any structural component of any
Improvements on the applicable Individual Property, any utility or HVAC system
contained in any Improvements or the exterior of any building constituting a
part of any Improvements and the aggregate cost thereof does not exceed the
lesser of One Million and 00/100 Dollars ($1,000,000) or three percent (3%) of
the Release Amount attributed to such Individual Property or (e) are performed
in connection with the Restoration of an Individual Property after the
occurrence of a Casualty or Condemnation in accordance with the terms and
provisions of this Agreement. To the extent Lender’s prior written approval is
required pursuant to this Section 5.1.21, Lender shall have thirty (30) days
from receipt of written request and any and all reasonably required information
and documentation relating thereto in which to approve or disapprove such
request and such written request shall state thereon in bold letters of 14 point
font or larger that action is required by Lender and Lender’s consent will be
deemed given if there is no response by Lender. If Lender fails to approve or
disapprove the request within such thirty (30) days, Lender’s approval shall be
deemed given. Should Lender fail to approve any such request, Lender shall give
Borrower written notice setting forth in reasonable detail the basis for such
disapproval. If the total unpaid amounts due and payable with respect to
alterations to the Improvements at any Individual Property (other than such
amounts to be paid or reimbursed by tenants under the Leases or from the
Mortgage Reserve Funds) shall at any time exceed the lesser of One Million and
00/100 Dollars ($1,000,000) or three percent (3%) of the Release Amount
attributed to such Individual Property (the “Alteration Threshold Amount”),
Borrower shall promptly deliver to Lender as security for the payment of such
amounts and as additional security for Borrower’s obligations under the Loan
Documents any of the following: (A) cash or a Letter of Credit, (B) U.S.
Obligations, (C) other securities having a rating acceptable to Lender and that
the Rating Agencies have confirmed in writing will not, in and of itself, result
in a downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization, or (D) a completion and payment bond issued by a
financial institution having a rating by S&P of not less than “A-1+” if the term
of such bond no longer than three (3) months or, if such term is in excess of
three (3) months, issued by a financial institution having a rating that is
reasonably acceptable to Lender and that, if required by Lender, the Rating
Agencies have confirmed in writing will not, in and of itself, result in a
downgrade, withdrawal or qualification of the initial, or, if higher, then
current ratings assigned to any Securities or any class thereof in connection
with any Securitization. Such security shall be, and shall be adjusted from time
to time to be, in an amount equal to the excess of the total unpaid amounts with
respect to alterations to the Improvements on the applicable Individual Property
(other than such amounts to be paid or reimbursed by tenants under the Leases or
the Mortgage Reserve Funds) over the Alteration Threshold Amount and Lender may
apply such security from time to time at the option of Lender to pay for such
alterations. Notwithstanding

 

-65-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the foregoing to the contrary, Borrower shall be relieved of its obligation to
deposit such security, provided that (1) Lehman Mortgage Borrower is required to
and does deposit such security under the Lehman Mortgage Loan and (2) Lender
receives evidence reasonably acceptable to Lender of the deposit of such
security with Lehman Mortgage Lender.

 

5.1.22 Operation of Property. (a) Borrower shall cause Lehman Mortgage Borrower
to operate the Properties, in all material respects, in accordance with the
Management Agreements (or Replacement Management Agreements, as applicable). In
the event that any Management Agreement expires or is terminated (without
limiting any obligation of Borrower to obtain Lender’s consent to any
termination or modification of any Management Agreement in accordance with the
terms and provisions of this Agreement), the applicable Individual Borrower
shall promptly cause Lehman Mortgage Borrower to enter into a Replacement
Management Agreement with Manager or Qualified Manager, as applicable. In the
event that any Franchise Agreement expires or is terminated (without limiting
any obligation of Borrower to obtain Lender’s consent to any termination or
modification of any Franchise Agreement in accordance with the terms and
provisions of this Agreement), Borrower shall cause Lehman Mortgage Borrower to
promptly enter into a Replacement Franchise Agreement with Franchisor or
Qualified Franchisor, as applicable.

 

(b) Borrower shall cause Lehman Mortgage Borrower to: (i) promptly perform
and/or observe, in all material respects, all of the covenants and agreements
required to be performed and observed by it under the Management Agreements and
the Franchise Agreements and do all things necessary to preserve and to keep
unimpaired its material rights thereunder; (ii) promptly notify Lender of any
material default under any Management Agreement or Franchise Agreement of which
it is aware; (iii) promptly deliver to Lender a copy of each financial
statement, business plan, capital expenditures plan, notice, report and estimate
received by it under any Management Agreement; and (iv) cause Lehman Mortgage
Borrower to enforce the performance and observance in all material respects of
the covenants and agreements required to be performed and/or observed by Manager
under each Management Agreement, in a commercially reasonable manner.

 

(c) Subject to the receipt of any required Lender approvals (provided that
Borrower shall have acted in good faith to obtain such approvals in a timely
manner) and Unavoidable Delays, Borrower shall expend or cause Lehman Mortgage
Borrower to expend for Capital Expenditures (exclusive of any Capital
Expenditures financed with the proceeds of any Net Liquidation Proceeds After
Debt Service or Required Repair Fund) not less than, with respect to all
Properties in the aggregate, the Minimum Aggregate Cap Ex Amount on or prior to
the Initial Maturity Date. In the event that neither Borrower nor Lehman
Mortgage Borrower has expended such amount by the Initial Maturity Date, then
prior to or contemporaneously with the extension of the term pursuant to Section
2.7, Borrower shall deposit with Lender cash or cash equivalents (including a
Letter of Credit) in an amount equal to the amount of such deficiency and upon
such deposit, Borrower shall be deemed not to be in default of this Section
5.1.22(c). The amount so deposited (or the proceeds of such Letter of Credit)
shall constitute a Reserve Fund hereunder and, in connection with a Capital
Expenditure (other than a Capital Expenditure financed with the proceeds of any
Net Liquidation Proceeds After Debt Service or Required Repair Funds) during the
applicable Extension Option shall be released to Borrower in accordance with and
subject to the same terms and conditions applicable to disbursements from

 

-66-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

the Replacement Reserve Account set forth in Section 7.3.2 hereof.
Notwithstanding anything to the contrary contained in the foregoing provisions
of this Section 5.1.22(c), in the event of a release of an Individual Property
in accordance with Lehman Mortgage Loan Agreement, (i) the Minimum Aggregate Cap
Ex Amount shall be reduced by an amount equal to the product of (A) the Minimum
Aggregate Cap Ex Amount immediately prior to such release and (B) a ratio
determined by dividing the Release Amount of such Individual Property by the
aggregate Release Amount of all Properties (including such Individual Property)
and (ii) the aggregate amount expended by Lehman Mortgage Borrower on Capital
Expenditures relating to the Properties shall be calculated for purposes of this
Section 5.1.22(c) without regard to any amounts expended by Lehman Mortgage
Borrower on Capital Expenditures relating to such released Individual Property.

 

5.1.23 Intentionally Omitted.

 

5.1.24 Intentionally Omitted.

 

5.1.25 Principal Place of Business, State of Organization. Borrower will not
cause or permit any change to be made in its or any Lehman Borrower’s or Lehman
Cushion Entity’s name, identity (including trade name or names), place of
organization or formation (as set forth in Section 4.1.28 hereof) or Borrower’s
or any Lehman Borrower’s or Lehman Cushion Entity’s corporate, partnership or
other structure unless Borrower shall have first notified Lender in writing of
such change at least thirty (30) days prior to the effective date of such
change, and shall have first taken all action required by Lender for the purpose
of perfecting or protecting the lien and security interests of Lender pursuant
to this Agreement, the Pledge Agreement and the other Loan Documents and, in the
case of a change in Borrower’s structure, without first obtaining the prior
consent of Lender. Upon Lender’s request, Borrower shall execute and deliver
additional financing statements, security agreements and other instruments which
may be necessary to effectively evidence or perfect Lender’s security interest
in the Collateral as a result of such change of principal place of business or
place of organization. Borrower’s principal place of business and chief
executive office, and the place where Borrower keeps its books and records,
including recorded data of any kind or nature, regardless of the medium or
recording, including software, writings, plans, specifications and schematics,
has been for the preceding four months (or, if less, the entire period of the
existence of Borrower) and will continue to be the address of Borrower set forth
at the introductory paragraph of this Agreement (unless Borrower notifies Lender
in writing at least thirty (30) days prior to the date of such change). Borrower
shall promptly notify Lender of any change in its organizational identification
number. If Borrower does not now have an organizational identification number
and later obtains one, Borrower promptly shall notify Lender of such
organizational identification number. At the request of Lender, Borrower shall
execute a certificate in form reasonably satisfactory to Lender listing the
trade names under which Lehman Mortgage Borrower intends to operate each
Individual Property, and representing and warranting that Lehman Mortgage
Borrower does business under no other trade name with respect to such Property,
provided, that Borrower may cause an Individual Property to be operated under a
different trade name, at any time, so long as such trade name is permitted under
the Hospitality License and Franchise Agreement.

 

-67-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.1.26 Notices. Borrower shall give notice, or cause notice to be given to
Lender, promptly upon the occurrence of (or, with respect to applicable matters
pertaining to Guarantor, upon obtaining knowledge of):

 

(a) any Default or Lehman Mortgage Loan Default;

 

(b) any default or event of default under any Contractual Obligation of
Borrower, or, to the knowledge of Lehman Borrowers, Lehman Cushion Entity or
Guarantor that would reasonably be expected to have a material adverse effect on
Borrower, the ability of Borrower to perform under the Loan Documents or the
rights and remedies of Lender under the Loan Documents; and

 

(c) a change in the business, operations or financial condition of Borrower, any
Lehman Borrower or Lehman Cushion Entity which could reasonably be expected to
have a material adverse effect on Borrower, the ability of Borrower to perform
under the Loan Documents or the rights and remedies of Lender under the Loan
Documents.

 

5.1.27 Special Distributions. On each date on which amounts are required to be
disbursed to Lender or are required to be paid to Lender under any of the Loan
Documents, if permitted by Legal Requirements, Borrower shall cause the exercise
of its rights under the applicable Lehman Cushion Entity and Lehman Borrower’s
organizational documents to cause Lehman Cushion Entity to make to Borrower a
distribution from funds available to it for such purpose in an aggregate amount
such that Lender shall receive the amount required to be disbursed or otherwise
paid to Lender on such date.

 

5.1.28 Curing. Lender shall have the right, but shall not have the obligation,
to exercise Borrower’s rights under the Lehman Cushion Entity’s organizational
documents (a) to cause a cure of a Lehman Loan Default and (b) to satisfy any
Liens, claims or judgments against the Properties (except for Liens permitted by
the Lehman Loan Documents), in the case of either (a) or (b), unless Borrower,
any of the Lehman Borrowers or Lehman Cushion Entity shall be diligently
pursuing remedies to cure such Lehman Loan Default to contest or satisfy such
Liens, claims or judgments in accordance with the respective Lehman Loan
Agreement. Borrower shall reimburse Lender on demand for any and all
out-of-pocket costs actually incurred by Lender in connection with curing any
such Lehman Loan Default or satisfying any Liens, claims or judgments against
any Individual Property.

 

5.1.29 Lehman Borrower Covenants. Borrower shall cause each Lehman Borrower to
comply with all obligations with which such Lehman Borrower has covenanted to
comply under its respective Lehman Loan Agreement and all other Lehman Loan
Documents (including, without limitation, those certain affirmative and negative
covenants set forth in Article V of each respective Lehman Loan Agreement)
regardless of whether the related Lehman Loan Document has been repaid or
otherwise terminated, unless otherwise consented to in writing by Lender.

 

-68-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.1.30 Lehman Loan Documents. Borrower covenants and agrees with Lender with
respect to the Lehman Loan Documents as follows:

 

(a) Borrower shall not, without Lender’s prior written consent, cause or permit
any Lehman Borrower to materially amend, modify or supplement, or consent to or
suffer the material amendment, modification or supplementation of the Lehman
Loan Documents;

 

(b) Borrower shall pay or cause to be paid all charges and other sums to be paid
by any Lehman Borrower pursuant to the terms of the Lehman Loan Documents, if
any, as the same shall become due and payable and prior to the expiration of any
applicable grace period therein provided;

 

(c) Borrower shall comply or cause compliance in all material respects, with all
of the terms, covenants and conditions on Lehman Borrower’s part to be complied
with pursuant to terms of the Lehman Loan Documents;

 

(d) Borrower shall promptly furnish to Lender any notice of default or other
communication delivered or received in connection with the Lehman Loan other
than routine correspondence and invoices.

 

5.1.31 Mortgage Loan Closing. (a) Borrower represents, covenants and agrees that
it intends to refinance the Lehman Loans with Lender on or after July 8, 2005
and on or prior to July 31, 2005 in accordance with the terms and conditions of
the Commitment Letter. In furtherance thereof, Borrower and Lender (subject to
the terms and conditions of the Commitment Letter) hereby agree that Lender
shall make a new mortgage loan to the Lehman Mortgage Borrower secured by the
Properties in an amount of up to $171,000,000.00, for an initial term expiring
on August 9, 2007, which loan shall be evidenced by a loan agreement and other
loan documents substantially similar to the loan agreement (the “8 Property
Mortgage Loan Agreement”) and other loan documents Lender has entered into with
various Affiliates of Borrower on the date hereof with respect to a
$475,000,000.00 eight property loan facility (the “8 Property Mortgage Loan
Documents”), modified as necessary to address “property specific”
representations, affirmative and negative covenants (i.e. Ground Lease,
condominium, parking agreements) reflective of the Properties owned by the
Lehman Mortgage Borrower (collectively, the “Property Specific Requirements”)
substantially similar to those delivered pursuant to the 8 Property Mortgage
Loan Agreement. In addition, Borrower shall satisfy the “conditions precedent”
substantially similar to those set forth in Article III of the 8 Property
Mortgage Loan Agreement, including, but not limited to, delivering to Lender
opinion letters, title policies, surveys, organizational documents, resolutions,
consents and incumbency certificates, comfort letters and management agreements
substantially similar to those delivered pursuant to the 8 Property Mortgage
Loan Agreement, which shall all be satisfactory to Lender in its reasonable
discretion. Borrower and Lender further acknowledge and agree that in connection
with the Mortgage Loan Closing, the Lehman Senior Mezzanine Borrower, Lehman
Junior Mezzanine Borrower and the Lehman Cushion Equity shall be dissolved so
that Borrower shall directly own and Control all of the membership and
partnership interests of the Lehman Mortgage Borrower. In addition, this
Agreement and the other Loan Documents shall be amended and restated in order to
accomplish the following: (i) the Loan shall be resized in order to create up to
three more additional mezzanine loans junior to this Loan, (ii) the obligations
of

 

-69-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower under Section 7.1.1 hereof to perform the Required Repairs shall become
an obligation of the mortgage borrower and the Required Repair Reserve
established hereunder shall be available to such mortgage borrower in order to
perform same; (iii) the obligations of Borrower under Section 5.1.22(c) hereof
with respect to the Minimum Aggregate Cap Ex Amount shall become an obligation
of the mortgage borrower; (iv) the prepayment provisions shall be modified to
reflect those set forth in the 8 Property Mortgage Loan Agreement as if the 8
Property Mortgage Loan closed in July, 2005, (v) this Agreement and the other
Loan Documents shall be amended and restated to incorporate the Property
Specific Requirements, new pledges of the membership and partnership interests
being pledged, and new loan documents evidencing the three new mezzanine loans
shall be executed by three new Special Purpose Entities affiliated with
Borrower; and (vi) Borrower shall satisfy the “conditions precedent”
substantially similar to those set forth in Article III of the 8 Property Loan
Agreement delivered in connection with the mezzanine loans made by Lender to
Affiliates of Borrower on the date hereof (the “8 Property Mezzanine Loan
Agreement”), including, but not limited to, delivering to Lender opinion
letters, UCC title policies with mezzanine lender endorsements, surveys,
organizational documents, resolutions, consents and incumbency certificates,
comfort letters, management agreements and franchise agreements which shall all
be substantially similar to those delivered pursuant to the 8 Property Mezzanine
Loan Agreement and satisfactory to Lender in its reasonable discretion.

 

(b) In the event that the Mortgage Loan does not close for any reason other than
as a result of Lender’s default under the terms of the Commitment Letter, on or
prior to July 31, 2005, Lender, in its sole discretion, may either (i) declare
the Loan immediately due and payable whereby Borrower shall pay all sums due
hereunder, which shall include payment of the origination fee due under the
Commitment Letter, as well as all payments due under Section 2.4.1 hereof,
including, but not limited to the Prepayment Spread Maintenance Payment and the
Exit Fee or (ii) extend the Loan such that the Maturity Date shall become July
8, 2006, as more particularly set forth in Section 2.7 hereof, and in the case
of this subsection (b)(ii), Borrower shall (A) immediately deliver to Lender on
an ongoing basis all distributions of available cash flow from all Lehman
Borrowers and Lehman Cushion Entity which would be payable to Wyndham or any of
its Affiliates by Lehman Cushion Entity and Lehman Borrowers and paid to
Borrower, (B) pay Interest on the Loan based upon a revised spread equal to the
existing Spread plus 500 basis points and (C) pay the Origination Fee due under
the Commitment Letter.

 

5.1.32 Loan Components. Borrower covenants and agrees that in connection with
the Mortgage Loan Closing, upon Lender’s request Borrower shall at Borrower’s
sole cost and expense, deliver one or more new component notes to replace the
original note, reallocate up to $50,000,000 of the Loan to the Mortgage Loan
and/or modify the original note to reflect multiple components of the Loan or
the Mortgage Loan or create one or more additional mezzanine loans (including
amending Borrower’s organizational structure to provide for one or more
mezzanine borrowers) or re-size the Components of the Loan (each a “Resizing
Event”). Lender agrees that such new notes or modified note or mezzanine notes
or re-sized Components shall have the same weighted average spread as the
original note (but the weighted average spread of such new notes or modified
note or mezzanine notes or re-sized Components may change due to involuntary
prepayments or if an Event of Default shall occur), and apply principal,
interest rates and amortization of the Loan between such new components and/or
mezzanine loans in a manner specified by Lender in its sole discretion such that
the pricing and

 

-70-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

marketability of the Securities and the size of each class of Securities and the
rating assigned to each such class by the Rating Agencies shall provide the most
favorable rating levels and achieve the optimum bond execution for the Loan. In
connection with any Resizing Event, Borrower covenants and agrees to enter into
a cash management agreement substantially similar to the Cash Management
Agreement entered into in connection with the 8 Property Mortgage Loan and to
resize the Interest Rate Cap Agreement with respect to the newly created
components and/or mezzanine loans. All third party costs and expenses incurred
by Borrower in connection with Borrower’s complying with requests made under
this Section 5.1.32 (including, without limitation, the fees and expenses of the
Rating Agencies) shall be paid by Borrower.

 

5.1.33 Mezzanine Loans. Notwithstanding the provisions of Section 9.1 to the
contrary, Borrower covenants and agrees that after the Closing Date and in
connection with the Mortgage Loan Closing, Lender shall have the right to create
one or more additional mezzanine loans (each, a “New Mezzanine Loan”) and to
establish different interest rates and to reallocate the principal balances
(including, without limitation, the reallocation of the Release Amounts on a pro
rata basis) of each of the Loan and the Mortgage Loan and any New Mezzanine Loan
amongst each other and to require the payment of the Loan, the Mortgage Loan and
any New Mezzanine Loan, in such order of priority as may be designated by
Lender; provided, that in no event shall the weighted average spread of the
Loan, the Mortgage Loan and any New Mezzanine Loan(s), following any such
reallocation or modification change from the weighted average spread for all in
effect immediately preceding such reallocation, modification or creation of any
New Mezzanine Loan(s) (but the weighted average spread may subsequently change
due to involuntary prepayments or if an Event of Default shall occur), Borrower
shall execute and deliver such documents as shall reasonably be required by
Lender as promptly as possible under the circumstances in connection with this
Section 5.1.33, all in form and substance substantially the same as those
required to be delivered pursuant to the 8 Property Mezzanine Loan Agreement and
as otherwise reasonably satisfactory to Lender and the Rating Agencies,
including, without limitation, in connection with the creation of any New
Mezzanine Loan, a promissory note and loan documents necessary to evidence such
New Mezzanine Loan, and Borrower shall execute such amendments to the Loan
Documents and the Mezzanine Loan Documents as are necessary in connection with
the creation of such New Mezzanine Loan. In addition, Borrower shall cause the
formation of one or more special purpose, bankruptcy remote entities as required
by Lender in order to serve as the borrower under any New Mezzanine Loan (each,
a “New Mezzanine Borrower”) and the applicable organizational documents of
Borrower, Lehman Borrowers and Lehman Cushion Entity, shall be amended and
modified as necessary or required in the formation of any New Mezzanine
Borrower. Further, in connection with any New Mezzanine Loan, Borrower shall
deliver to Lender opinions of legal counsel with respect to due execution,
authority and enforceability of the New Mezzanine Loan and the Loan Documents
and the Mortgage Loans, as amended and an Additional Insolvency Opinion for the
Loan and the Mortgage Loan and a substantive non-consolidation opinion with
respect to any New Mezzanine Loan, each as reasonably acceptable to Lender,
prospective investors and/or the Rating Agencies.

 

5.1.34 Borrower shall pay all reasonable and customary costs in connection with
complying with Sections 5.1.31, 5.1.32 and 5.1.33 in connection with all
modifications to the Loan Documents, the documents evidencing the Mortgage Loan
and all New Mezzanine Loans which are to be delivered by Borrower and/or any of
their Affiliates in connection with the closing of the Mortgage Loan.

 

-71-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.1.35 Except as expressly provided for in Sections 5.1.32, 5.1.33, 9.1 or 9.2
to the contrary, Borrower shall not be required to modify or amend any
organizational document or Loan Document if such modification or amendment would
(i) cause a change in the Maturity Date or, (ii) cause amortization of principal
payments to be required, or (iii) modify or amend any other material economic or
material non-economic term of the organizational documents or Loan Documents in
a manner materially adverse to Borrower or any of its Affiliates.

 

Section 5.2. Negative Covenants. From the date hereof until payment and
performance in full of all obligations of Borrower under the Loan Documents or
the earlier release of the Collateral in accordance with the terms of this
Agreement and the other Loan Documents (or, with respect to any Individual
Borrower, the earlier release of the Liens on the Collateral owned by such
Individual Borrower), Borrower covenants and agrees with Lender that it will not
do, directly or indirectly, any of the following:

 

5.2.1 Operation of Property. (a) Borrower shall not, without Lender’s prior
consent (which consent shall not be unreasonably withheld, conditioned or
delayed) cause or permit Lehman Cushion Entity or any Lehman Borrower to: (i)
surrender, terminate, cancel, or amend or modify in any material respect any
Management Agreement; provided, that Borrower may, or may permit Lehman Mortgage
Borrower, without Lender’s consent, replace the Manager so long as the
replacement manager is a Qualified Manager pursuant to a Replacement Management
Agreement; (ii) surrender, terminate, cancel, amend or modify in any material
respect any Franchise Agreement; provided, that Borrower may, or may permit
Lehman Mortgage Borrower, without Lender’s consent, to replace the Franchisor so
long as the replacement franchisor is a Qualified Franchisor pursuant to a
Replacement Franchise Agreement; (iii) reduce or consent to the reduction of the
term of any Management Agreement or Franchise Agreement; (iv) increase or
consent to the increase of the amount of any charges under any Management
Agreement or Franchise Agreement; or (v) otherwise modify, change, supplement,
alter or amend, or waive or release any of its rights and remedies under, any
Management Agreement or Franchise Agreement in any material respect.

 

(b) Notwithstanding anything to the contrary contained in this Agreement,
Borrower shall have the right, without Lender’s consent, to change the brand of
any hotel or resort at any Individual Property to a brand of a Qualified
Franchisor.

 

(c) Following the occurrence and during the continuance of an Event of Default,
Borrower shall not cause or permit Lehman Borrowers to exercise any rights, make
any decisions, grant any approvals or otherwise take any action under any
Management Agreement or Franchise Agreement without the prior consent of Lender,
which consent may be withheld or conditioned in Lender’s sole discretion.

 

-72-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2.2 Liens. (a) Borrower shall not create, incur, assume or suffer to exist any
Lien on any of the Collateral, except Liens created by or permitted pursuant to
the Loan Documents.

 

(b) Borrower shall not permit or cause Lehman Cushion Entity or any Lehman
Borrower to create, incur, assume or suffer to exist any Lien on any portion of
the Properties or permit any such action to be taken, except: (i) Permitted
Encumbrances; (ii) Liens created by or permitted pursuant to the Lehman Mortgage
Loan Documents; (iii) Liens for Taxes or Other Charges not yet due and payable;
and (iv) easements and other similar encumbrances entered into by Lehman
Mortgage Borrower in the ordinary course of business for use, access, water and
sewer lines, telephones and telegraph lines, electric lines or other utilities
or for other similar purposes, provided that no such easement or other similar
encumbrance shall materially impair the utility and operation of any Individual
Property or materially and adversely affect the value of any Individual Property
or Lehman Cushion Entity’s or any Lehman Borrower’s condition (financial or
otherwise) or business. Borrower shall obtain Lender’s consent for any Lien for
which Lehman Mortgage Borrower is required to obtain Lehman Lender’s consent
under the Lehman Mortgage Loan Documents such consent not to be unreasonably
withheld, conditioned or delayed.

 

5.2.3 Dissolution. No Individual Borrower shall (a) engage in any dissolution,
liquidation or consolidation or merger with or into any other business entity,
(b) engage in any business activity not related to the ownership of the
Collateral, (c) transfer, lease or sell, in one transaction or any combination
of transactions, the assets or all or substantially all of its properties or
assets except to the extent permitted by the Loan Documents, (d) modify, amend
or waive any provision or term of its organizational documents not permitted to
be modified, amended or waived, (e) terminate its organizational documents or
its qualification and good standing in any jurisdiction where it is required
hereunder to be qualified and in good standing, or (f) cause any Lehman Borrower
or Lehman Cushion Entity to (i) dissolve, wind up or liquidate or take any
action, or omit to take an action, as a result of which any Lehman Borrower or
Lehman Cushion Entity would be dissolved, wound up or liquidated in whole or in
part, or (ii) amend, modify, waive or terminate the certificate of incorporation
or bylaws (or other organizational documents) of any Lehman Borrower or Lehman
Cushion Entity, in each case, without obtaining the prior consent of Lender,
which shall not be unreasonably withheld, conditioned or delayed.

 

5.2.4 Change in Business. Borrower shall not enter into any line of business
other than the ownership of the Collateral and business that is incident and
appropriate thereto.

 

5.2.5 Debt Cancellation. Borrower shall not cancel or otherwise forgive or
release any claim or debt (other than termination of Leases in accordance
herewith) owed to Borrower by any Person, except for adequate consideration or
as is prudent and commercially reasonable and in the ordinary course of
Borrower’s business.

 

5.2.6 Zoning. Borrower shall not allow Lehman Mortgage Borrower to initiate or
consent to any zoning reclassification of any portion of any Individual Property
or seek any variance under any existing zoning ordinance or use or permit the
use of any portion of any Individual Property in any manner that could result in
such use becoming a non-conforming use

 

-73-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

under any zoning ordinance or any other applicable land use law, rule or
regulation, without the prior consent of Lender, which consent shall not be
unreasonably withheld, conditioned or delayed.

 

5.2.7 Intentionally Omitted.

 

5.2.8 Intentionally Omitted.

 

5.2.9 ERISA. (a) Borrower shall not, or shall not permit any Lehman Borrower or
Lehman Cushion Entity to engage in any transaction which would cause any
obligation, or action taken or to be taken, hereunder (or the exercise by Lender
of any of its rights under the Note, this Agreement or the other Loan Documents)
to be a non-exempt (under a statutory or administrative class exemption)
prohibited transaction under ERISA.

 

(b) Borrower further covenants and agrees to deliver or cause Lehman Cushion
Entity and Lehman Borrowers to deliver to Lender such certifications or other
evidence from time to time throughout the term of the Loan, as requested by
Lender in its sole discretion, that (i) no Individual Borrower sponsors, is
obligated to contribute to or is itself an “employee benefit plan” as defined in
Section 3(3) of ERISA, which is subject to Title I of ERISA, or a “governmental
plan” within the meaning of Section 3(32) of ERISA; (ii) no Individual Borrower
is subject to any state statute regulating investments of, or fiduciary
obligations with respect to, governmental plans; and (iii) one or more of the
following circumstances is true:

 

(A) Equity interests in Individual Borrower are publicly offered securities,
within the meaning of 29 C.F.R. §2510.3-101(b)(2);

 

(B) Less than twenty-five percent (25%) of each outstanding class of equity
interests in Individual Borrower is held by “benefit plan investors” within the
meaning of 29 C.F.R. §2510.3-101(f)(2); or

 

(C) Individual Borrower qualifies as an “operating company” or a “real estate
operating company” within the meaning of 29 C.F.R. §2510.3-101(c) or (e).

 

5.2.10 Transfers. (a) Borrower acknowledges that Lender has examined and relied
on the experience of Borrower, the Lehman Borrowers and Lehman Cushion Entity,
and their respective general partners, members, principals and (if Borrower or
Lehman Cushion Entity or any of the Lehman Borrowers is a trust) beneficial
owners in owning the Collateral in agreeing to make the Loan, and will continue
to rely on Borrower’s ownership of the Collateral as a means of maintaining the
value of the Collateral as security for repayment of the Debt and the
performance of the obligations contained in the Loan Documents. Borrower
acknowledges that Lender has a valid interest in maintaining the value of the
Collateral so as to ensure that, should Borrower default in the repayment of the
Debt or the performance of the obligations contained in the Loan Documents,
Lender can recover the Debt by a sale of the Collateral.

 

(b) Borrower shall not sell, convey, mortgage, grant, bargain, encumber, pledge,
assign, grant options with respect to, or otherwise transfer or dispose of
(directly or indirectly, voluntarily or involuntarily, by operation of law or
otherwise, and whether or not for consideration or of record) any Collateral or
Individual Property or any part thereof or any legal

 

-74-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

or beneficial interest therein or permit a Sale or Pledge of an interest in any
Restricted Party (collectively, a “Transfer”), other than pursuant to Leases of
space in the Improvements to tenants in accordance with the provisions of
Section 5.1.20 hereof and encumbrances described in Section 5.2.10(d)(vi) below,
without (i) the prior written consent of Lender and (ii) if a Securitization has
occurred or is pending within thirty (30) days, delivery to Lender of written
confirmation from the Rating Agencies that the Transfer will not result in the
downgrade, withdrawal or qualification of the then current ratings assigned to
any Securities or the proposed rating of any Securities.

 

(c) A Transfer shall include, but not be limited to: (i) an installment sales
agreement wherein any Individual Borrower agrees to sell the Collateral or any
part thereof or Lehman Mortgage Borrower agrees to sell the Properties, or any
part therefor, in each case for a price to be paid in installments; (ii) an
agreement by Borrower leasing all or a substantial part of any Individual
Property for other than actual occupancy by a space tenant thereunder or a sale,
assignment or other transfer of, or the grant of a security interest in, its
respective right, title and interest in and to any Leases or any Rents; (iii) if
a Restricted Party is a corporation, any merger, consolidation or Sale or Pledge
of such corporation’s stock or the creation or issuance of new stock; (iv) if a
Restricted Party is a limited or general partnership or joint venture, any
merger or consolidation or the change, removal, resignation or addition of a
general partner or the Sale or Pledge of the partnership interest of any general
partner or any profits or proceeds relating to such partnership interest, or the
Sale or Pledge of limited partnership interests or any profits or proceeds
relating to such limited partnership interests or the creation or issuance of
new limited partnership interests; (v) if a Restricted Party is a limited
liability company, any merger or consolidation or the change, removal,
resignation or addition of a managing member or non-member manager (or if no
managing member, any member) or the Sale or Pledge of the membership interest of
a managing member (or if no managing member, any member) or any profits or
proceeds relating to such membership interest, or the Sale or Pledge of
non-managing membership interests or the creation or issuance of new
non-managing membership interests; or (vi) if a Restricted Party is a trust or
nominee trust, any merger, consolidation or the Sale or Pledge of the legal or
beneficial interest in a Restricted Party or the creation or issuance of new
legal or beneficial interests.

 

(d) Notwithstanding the provisions of Sections 5.2.10(a), (b) and (c) hereof,
the following transfers shall not be deemed a Transfer: (i) a transfer by devise
or descent or by operation of law upon the death of a member, partner or
shareholder of a Restricted Party; (ii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the stock, general
partnership interest or managing membership interest (as the case may be) in a
Restricted Party; provided, however, no such transfers shall result in the
change of voting control in the Restricted Party, and as a condition to each
such transfer, Lender shall receive not less than thirty (30) days prior written
notice of such proposed transfer, (iii) the Sale or Pledge, in one or a series
of transactions, of not more than forty-nine percent (49%) of the limited
partnership interests or non-managing membership interests (as the case may be)
in a Restricted Party; provided, however, as a condition to each such transfer,
Lender shall receive not less than thirty (30) days prior written notice of such
proposed transfer, (iv) transfers, issuances, pledges and redemptions of stock
in Wyndham, so long as (A) Wyndham (or its permitted successor) is (or is
Controlled by) a Public Company and (B) the surviving entity is primarily
involved in, or has a significant business line involving, the ownership and
operation of real estate similar to the

 

-75-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Properties, (v) the merger or consolidation of Wyndham, provided that the
surviving entity of such merger or consolidation is (or is Controlled by) (A) a
Public Company, and (B) primarily involved in, or has a significant business
line involving, the ownership or operation of real estate similar to the
Properties, (vi) the granting of easements, cross-easements, agreements,
restrictions, reservations and rights in the ordinary course of business for
use, access, water and sewer lines, telephone and telegraph lines, electric
lines or other utilities or for other similar purposes, provided that no such
easements, agreements, restrictions or rights shall materially impair the
utility and/or operation of any Individual Property or any Individual Borrower’s
ability to repay the Debt as it becomes due, (vii) transfers of direct or
indirect interests in any Individual Borrower or Principal to Affiliates of
Wyndham (or its permitted successor) provided that after such transfers (A)
Wyndham (or its permitted successor) owns, directly or indirectly, not less than
fifty-one percent (51%) of the legal and beneficial ownership interests in such
Borrower, each Lehman Borrower and Lehman Cushion Entity and (B) such Borrower,
Lehman Borrowers and Lehman Cushion Entity are Controlled, directly or
indirectly, by Wyndham (or its permitted successor), (viii) pledges of direct
and indirect interests in any Borrower, Lehman Borrowers and Lehman Cushion
Entity and Borrower to Lender as Collateral for the Loan and the exercise by
Lender of its remedies under the Loan Documents, (ix) a conversion of Wyndham’s
preferred stock to common stock and/or the conversion of Wyndham to a real
estate investment trust and (x) the recapitalization of Wyndham and the related
transactions contemplated by the Recapitalization and Merger Agreement dated as
of April 14, 2005 by and among Wyndham International, Inc., WI Merger Sub, Inc.,
Apollo Investment Fund IV L.P., AIF/THL PAH LLC, BCP Voting Trust, as Trustee
for the Beacon Partners Voting Trust, Thomas H. Lee Equity Fund IV, L.P., Thomas
H. Lee Foreign Fund IV, L.P. and Thomas H. Lee Foreign Fund IV-B, L.P., as the
same may be amended, restated, supplemented or otherwise modified from time to
time (the “Recap Agreement”). In addition (but not including and in addition to
the mergers and consolidations pursuant to the Recap Agreement) on a one time
basis, Wyndham may merge or consolidate with a public or private entity or
engage in a transaction described in Section 5.2.10(d)(iv) above in which the
surviving entity is not, and is not Controlled by, a Public Company provided
that (A) after such merger, consolidation, or Sale or Pledge described in
Section 5.2.10(d)(iv) each Borrower, Lehman Mortgage Borrower and Lehman Cushion
Entity shall continue to comply with the terms of Section 4.1.30 hereof, (B)
such merger or consolidation or Sale or Pledge is to a Qualified Transferee or
to a Person Controlled by a Qualified Transferee which Qualified Transferee
shall Control and own directly or indirectly, not less than 50% of the direct or
indirect legal and beneficial ownership interests of each Individual Borrower,
Lehman Mortgage Borrower and Lehman Cushion Entity, and (C) the surviving entity
is primarily involved in, or has a significant business line involving, the
ownership and operation of real estate similar to the Properties. In connection
with any transfer or merger permitted under this Section 5.2.10, Borrower shall
deliver an Additional Insolvency Opinion if, after such transfer or merger, more
than forty-nine percent (49%) of any direct legal or beneficial interest in
Borrower, each Lehman Borrower and Lehman Cushion Entity (or in any constituent
entity of Borrower, Lehman Borrowers and Lehman Cushion Entity that is required
to comply with the terms of Section 4.1.30 hereof) is owned by a new or
successor entity. Such Additional Insolvency Opinion shall be reasonably
acceptable to (I) Lender, prior to a Securitization or (II) the Rating Agencies,
if a Securitization has occurred. Notwithstanding anything to the contrary
contained herein, pledges and hypothecations of indirect equity interests in
Borrower, each Lehman Borrower and Lehman Cushion Entity shall be permitted
provided (A) Wyndham (or its permitted successors) maintains

 

-76-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Control of, and owns, directly or indirectly, not less than fifty-one percent
(51%) of the legal and beneficial ownership interests in, Borrower, Lehman
Borrowers and Lehman Cushion Entity and (B) any such pledges or hypothecations
are in connection with the corporate credit facilities of Wyndham (or its
permitted successors) and JPMorgan Chase Bank, N.A., as administrative agent,
and Bear Stearns Corporate Lending Inc., as syndication agent, and the lenders
party to that certain First-Lien Credit Agreement dated as of the date hereof,
and JPMorgan Chase Bank, N.A., as administrative agent, and Bear Stearns
Corporate Lending Inc., as syndication agent, and the lenders party to that
certain Second-Lien Credit Agreement dated as of the date hereof, as amended, or
another credit agreement with an institutional lender or a public bond offering
to prepay or refinance in full or in part any such credit facility which an
institutional lender or bondholders (or the trustee on their behalf), as
applicable, shall be making or holding a loan to Wyndham (or its successors) or
its Affiliates (other than any Individual Borrower or its general partner or
managing member). A foreclosure sale (or transfer in lieu thereof) of any such
pledge or hypothecation to JPMorgan Chase Bank, N.A., or another institutional
lender as collateral agent for syndicate lenders or another institutional
lender, or the bond trustee, shall be permitted provided (1) Lender is given at
least sixty (60) days prior written notice of the proposed foreclosure sale or
transfer in lieu thereof; (2) the transferee is a reputable entity or person,
creditworthy, with sufficient financial worth considering any obligations
assumed and undertaken with respect to the Loan, as evidenced by financial
statements and other information reasonably requested by Lender; (3) the
Properties at all times shall continue to be managed by a Qualified Manager, and
(4) and any and all such entities will comply with all of the requirements set
forth in the Note, this Agreement, the Pledge Agreement and the other Loan
Documents.

 

(e) Lender shall not be required to demonstrate any actual impairment of its
security or any increased risk of default hereunder in order to declare the Debt
immediately due and payable upon a Transfer without Lender’s consent to the
extent required hereunder. This provision shall apply to every Transfer
regardless of whether voluntary or not, or whether or not Lender has consented
to any previous Transfer. Notwithstanding anything to the contrary contained in
this Section 5.2.10, (i) no transfer (whether or not such transfer shall
constitute a Transfer) shall be made to any Prohibited Person and (ii) in the
event any transfer (whether or not such transfer shall constitute a Transfer)
results in any Person owning in excess of forty-nine percent (49%) of the
ownership interest in a Restricted Party, Borrower shall, prior to such
transfer, deliver an updated Insolvency Opinion to Lender, which opinion shall
be in form, scope and substance reasonably acceptable in all respects to Lender
and the Rating Agencies.

 

(f) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a one-time sale, assignment, or other
transfer of all of the Properties and the Collateral provided that (i) Lender
receives thirty (30) days prior written notice of such transfer, (ii) no Event
of Default has occurred and is continuing and (iii) upon the satisfaction (in
the reasonable determination of Lender) of the following matters:

 

(A) Borrower or Transferee shall pay any and all reasonable out-of-pocket costs
incurred in connection with the transfer (including, without limitation,
Lender’s reasonable counsel fees and disbursements and all recording fees, title
insurance premiums and mortgage and intangible taxes);

 

-77-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(B) The proposed transferee (the “Transferee”) (i) shall be one or more special
purpose bankruptcy remote entities, each of which complies with all of the
requirements of Section 4.1.30 hereof and whose organizational documents are
substantially similar to Borrower’s organizational documents, or if not
substantially similar, acceptable to the Rating Agencies and (ii) is Controlled
by a Qualified Transferee, which Qualified Transferee shall own, directly or
indirectly, not less than fifty percent (50%) of the legal and beneficial
ownership interests in such Transferee;

 

(C) Transferee shall assume all of the obligations of Borrower under the Note,
this Agreement, the Mortgages and the other Loan Documents in a manner
reasonably satisfactory to Lender in all respects, including, without
limitation, by entering into an assumption agreement in form and substance
reasonably satisfactory to Lender and delivering such legal opinions as Lender
may reasonably require;

 

(D) The Properties shall be managed by Manager or a Qualified Manager following
such transfer;

 

(E) The proposed transfer is permitted pursuant to the Franchise Agreements or
Franchisor consents to such proposed transfer if Franchisor has the right to
consent to such proposed transfer;

 

(F) To the extent available in the applicable jurisdiction, Transferee shall
deliver an endorsement to the existing Title Insurance Policies insuring the
Mortgages as modified by the assumption agreement, as a valid first lien on each
Individual Property and naming the Transferee as owner of the fee or leasehold
estate, as applicable, of each Individual Property, which endorsement shall
insure that as of the recording of the assumption agreement, each Individual
Property shall not be subject to any additional exceptions or Liens other than
Permitted Encumbrances;

 

(G) Transferee shall deliver to Lender an Additional Insolvency Opinion from an
independent law firm with respect to the substantive non-consolidation of
Transferee and its constituent entities, which law firm and opinion shall be
reasonably satisfactory in all respects to (i) Lender, if prior to a
Securitization, or (ii) Lender and the Rating Agencies, if a Securitization has
occurred;

 

(H) Qualified Transferee or another entity reasonably satisfactory to Lender
shall have assumed all of the liabilities and obligations of Guarantor under, or
enter into, a guaranty in form substantially similar to the Guaranty; and

 

(I) Lender shall have received such other documents, certificates and opinions
as shall be reasonably requested and each shall be in form and substance
reasonably satisfactory to Lender.

 

-78-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(J) All conditions set forth in the Lehman Loan Documents relating thereto have
been satisfied and Lehman Lenders have not withheld their respective consent to
such sale, assignment or other transfer;

 

(K) the entity to which the Property is Transferred (the “New Mortgage
Borrower”) (x) shall assume (A) the Lehman Loan and the Lehman Loan Documents
and (B) all the agreements of Lehman Mortgage Borrower under the Lehman Mortgage
Loan Documents, (y) shall be a bankruptcy-remote Special Purpose Entity, and (z)
shall otherwise have a legal and ownership structure that is (A) substantially
the same as Lehman Mortgage Borrower or (B) at least as favorable to Lender, as
reasonably determined by Lender, as the legal and ownership structure of Lehman
Mortgage Borrower;

 

(L) all of the entities which own interests in the New Mortgage Borrower similar
to the interests in Lehman Borrowers owned by Lehman Cushion Entity and Borrower
(the “Mezzanine Entities”) (x) shall assume the Loan and all the agreements of
Borrower under the Loan Documents (and without limiting the foregoing, all of
the ownership interests in the New Mortgage Borrower, all payments thereon and
all proceeds thereof shall be pledged to Lender on terms no less favorable than
the pledge of the Collateral under the Pledge Agreement), which shall be
evidenced by an assumption of the Loan Documents and/or by new loan documents
substantially similar (in form and substance) to the Loan Documents otherwise
reasonably acceptable to Lender in order to properly reflect the new ownership
structure and the pledge of the interests thereunder, (y) shall each be a
bankruptcy-remote Special Purpose Entity, and (z) shall otherwise have a legal
and ownership structure that is (A) substantially the same as Borrower, or (B)
at least as favorable to Lender, as reasonably determined by Lender, as the
legal and ownership structure of Borrower;

 

(M) there shall be delivered to Lender opinions of counsel, in form, substance
and from counsel reasonably satisfactory to Lender as Lender reasonably requests
on the following matters, subject to exceptions and conditions customarily
contained in such opinions: (i) an Insolvency Opinion with respect to the
Mezzanine Entities and such of their Affiliates as shall be reasonably requested
by Lender, (ii) such customary corporate opinions as shall be reasonably
requested by Lender, including without limitation any and all opinions as shall
have been delivered to Lender in connection with the making of the Loan, and
(iii) such other customary legal opinions as shall be reasonably requested by
Lender;

 

(N) Borrower shall deliver, at its sole cost and expense and to the extent
available in the applicable jurisdictions endorsements to the existing Owner’s
Policies or, a new UCC Title Insurance Policy, insuring the new pledge referred
to in clause (L) above, as a valid first lien on the Collateral and naming the
Mezzanine Entities as owner(s) of the Collateral, which new UCC Title Insurance
Policy shall insure that, as of the date of the Transfer, the Collateral shall
not be subject to any additional exceptions or liens other than those contained
in the relevant UCC Title Policy issued on the date hereof;

 

-79-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(O) Lender shall have approved the New Mortgage Borrower’s owners title
insurance policy with respect to the Property, subject only to the Permitted
Encumbrances (other than the Lehman Mortgage Loan Documents which shall be
replaced in accordance with clause (K) above).

 

(g) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender’s consent shall not be required for the leasing or financing of personal
property, including, without limitation, furniture, fixtures and equipment, as
to any leases or financings not existing on the date hereof, that is used in
connection with the operation of the Properties (“Equipment”), provided Lender
has received prior written notification of such Borrower’s intent to lease or
finance such Equipment, and provided, further, that (i) any such lease or
financing is subject to commercially prudent terms and conditions and at market
rates, (ii) the Equipment leased or financed is readily replaceable without
material interference or interruption to the operation of the Properties as
required pursuant to the provisions of this Agreement and the Lehman Mortgage
Loan Documents, (iii) the aggregate annual payment in respect of such financing
for Equipment located on or used in connection with each Individual Property
shall be no greater than the applicable amount set forth on Schedule 5.2.10
attached hereto and (iv) the financing does not create a lien on any Properties
other than the Equipment financed.

 

(h) Notwithstanding anything to the contrary contained in this Section 5.2.10,
Lender shall not withhold its consent to a Transfer of Wyndham Management
Corporation (or any of its Affiliates which are managing the Properties in
accordance with this Agreement) to a Qualified Manager or to a Qualified
Transferee.

 

5.2.11 Intentionally Omitted.

 

5.2.12 Material Agreements. Except as otherwise set forth in this Agreement,
Borrower shall not and shall cause any Lehman Borrower or Lehman Cushion Entity
to not, without Lender’s prior written consent: (a) enter into, surrender or
terminate any material agreement to which it is a party (unless the other party
thereto is in material default or the entering into, surrender or termination of
such agreement is commercially reasonable and on an arms-length basis), (b)
increase or consent to the increase of the amount of any charges to be paid by
Lehman Mortgage Borrower under any material agreement to which it is a party,
except as provided therein or on an arms’-length basis and commercially
reasonable terms; or (c) otherwise modify, change, supplement, alter or amend,
or waive or release any of its rights and remedies under any material agreement
to which it is a party in any material respect, except on an arms’-length basis
and commercially reasonable terms.

 

5.2.13 Limitation on Securities Issuances. None of Borrower or any of its
Affiliates that directly owns, or is directly owned by, Borrower shall issue any
membership interests or other securities other than those that have been issued
as of the date hereof other than as permitted hereunder.

 

-80-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

5.2.14 Limitations on Distributions. Following the occurrence and during the
continuance of an Event of Default, Borrower shall not make any distributions to
its members.

 

5.2.15 Other Limitations. Prior to the payment in full of the Debt, or the
earlier release of Collateral (or with respect to any Individual Borrower, the
earlier release of the Lien encumbering the Collateral owned by such Individual
Borrower), neither Borrower nor any of its Affiliates shall, without the prior
written consent of Lender (which may be furnished or withheld at its sole and
absolute discretion), give its consent or approval or permit to occur to any of
the following actions or items:

 

(a) except as permitted herein (i) any prepayment in full of the Lehman Loans,
(ii) any Transfer of any or all of the Properties or any portion thereof, or
(iii) any action in connection with or in furtherance of the foregoing;

 

(b) the distribution to the partners, members or shareholders of Lehman Cushion
Entity or Lehman Borrowers of property other than cash;

 

(c) any material modification, amendment, consolidation, spread, restatement,
waiver or termination of any of the Lehman Loan Documents; and

 

(d) except as permitted hereunder or required by the Lehman Mortgage Loan
Documents, any determination to use Net Proceeds to restore any Individual
Property after a Casualty or Condemnation.

 

5.2.16 Contractual Obligations. Other than the Loan Documents, neither Borrower
nor any of its assets shall be subject to any Contractual Obligations, and
Borrower shall not enter into any agreement, instrument or undertaking by which
it or its assets are bound, except for such liabilities, not material in the
aggregate, that are incidental to its activities as a regular member of Lehman
Cushion Entity.

 

5.2.17 Refinancing. Borrower shall not consent to or permit a refinancing of the
Lehman Loans unless it also repays the Loan.

 

VI. INSURANCE; CASUALTY; CONDEMNATION; REQUIRED REPAIRS

 

Section 6.1. Insurance. (a) Borrower shall cause Lehman Borrowers and Lehman
Cushion Entity to maintain at all times during the term of the Loan the
insurance required under Section 6.1 of the Lehman Mortgage Loan Agreement,
including, without limitation, meeting all insurer requirements thereunder. In
addition, Borrower shall cause Lender and Borrower to each to be named as an
additional insured under the insurance policies described in Section
6.1(a)(iii), (v), (vi), (vii) and (viii) of the Lehman Mortgage Loan Agreement.
In addition, to the extent not prohibited under the Lehman Loan Documents,
Borrower shall cause Lender to be named as a loss payee together with Lehman
Lender, as their interest may appear, under the insurance policies required
under Sections 6.1(a)(i), (ii), (iii), (iv), (ix) and (x) of the Lehman Mortgage
Loan Agreement. Borrower shall also cause all insurance policies required under
this Section 6.1 to provide for at least thirty (30) days prior notice to Lender
in the event of policy cancellation or material changes. Borrower shall provide
Lender with evidence of all such insurance required hereunder simultaneously
with Lehman Mortgage Borrower’s provision of such evidence to Lehman Lender.

 

-81-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) If at any time Lender is not in receipt of written evidence that all
Policies required hereunder are in full force and effect, Lender shall have the
right, without notice to Borrower, to take such reasonable action as Lender
deems necessary in good faith to protect its interest in the Properties,
including, without limitation, the obtaining of such insurance coverage (no more
than is required under the Lehman Mortgage Loan Agreement) as Lender in its sole
but good faith discretion deems appropriate after five (5) Business Days’
written notice to Borrower if the date upon which any such coverage will lapse
is five (5) or more Business Days or any time Lender deems necessary (regardless
of prior written notice to Borrower) to avoid a lapse of such coverage. All
premiums incurred by Lender in connection with such action or in obtaining such
insurance and keeping it in effect shall be paid by Borrower to Lender upon
demand and, until paid, shall be secured by the Collateral and shall bear
interest at the Default Rate.

 

Section 6.2. Casualty. If any Individual Property shall be damaged or destroyed,
in whole or in part, by fire or other casualty (a “Casualty”), Borrower shall
give prompt notice of such damage to Lender and shall cause Lehman Mortgage
Borrower with reasonable diligence to commence and prosecute the completion of
the Restoration of such Individual Property as nearly as possible to the
condition the Individual Property was in immediately prior to such Casualty,
with such alterations as may be reasonably approved by Lender and otherwise in
accordance with Section 6.4 of the Lehman Mortgage Loan Agreement. Borrower
shall pay or cause to be paid all costs of such Restoration whether or not such
costs are covered by insurance. Lender may, but shall not be obligated to make
proof of loss if not made promptly by Borrower.

 

Section 6.3. Condemnation. Borrower shall promptly give Lender notice of the
actual or threatened commencement of any proceeding for the Condemnation of any
Individual Property and shall deliver to Lender copies of any and all papers
served in connection with such proceedings. Subject to the rights of Lehman
Mortgage Lender under the Lehman Mortgage Loan Documents, Lender may participate
in any such proceedings, and Borrower shall from time to time deliver to Lender
all instruments requested by it to permit such participation. Borrower shall
cause Lehman Mortgage Borrower to, at their expense, diligently prosecute any
such proceedings, and shall consult with Lender, its attorneys and experts, and
cooperate with them in the carrying on or defense of any such proceedings.
Notwithstanding any taking by any public or quasi-public authority through
Condemnation or otherwise (including, but not limited to, any transfer made in
lieu of or in anticipation of the exercise of such taking), Borrower shall
continue to pay the Debt at the time and in the manner provided for its payment
in the Note and in this Agreement and the Debt shall not be reduced until Net
Liquidation Proceeds After Debt Service shall have been actually received and
applied by Lender, after the deduction of expenses of collection, to the
reduction or discharge of the Debt. Lender shall not be limited to the interest
paid on the Award by the condemning authority but shall be entitled to receive
out of the Net Liquidation Proceeds After Debt Service at the rate or rates
provided herein or in the Note. If any Individual Property or any portion
thereof is taken by a condemning authority, Borrower shall cause Lehman Mortgage
Borrower with reasonable diligence to commence and prosecute the Restoration of
the applicable Individual Property or any portion thereof and otherwise comply
with the provisions of Section 6.4. If any Individual Property is sold, through

 

-82-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

foreclosure or otherwise, prior to the receipt by Lender of the any Net
Liquidation Proceeds After Debt Service, Lender shall have the right, whether or
not a deficiency judgment on the Note shall have been sought, recovered or
denied, to receive the any Net Liquidation Proceeds After Debt Service, or a
portion thereof sufficient to pay the Debt. Notwithstanding the foregoing, or
any other provision herein to the contrary, Borrower’s obligation to commence
and pursue Restoration of an Individual Property shall not be deemed to obligate
Borrower to acquire any additional land to substitute for any portion of any
Individual Property which may be taken by Condemnation.

 

Section 6.4. Restoration. Borrower shall, or shall cause Lehman Borrowers or
Lehman Cushion Entity to, deliver to Lender all reports, plans, specifications,
documents and other materials that are delivered to Lehman Lender under Section
6.4 of the Lehman Mortgage Loan Agreement and to otherwise comply in all
respects with Section 6.4 of the Lehman Mortgage Loan Agreement in connection
with a restoration of any Individual Property after a Casualty or Condemnation.
Notwithstanding anything to the contrary herein, Borrower may cause or permit
Lehman Mortgage Borrower to restore an Individual Property as and when it is
required or permitted under the Lehman Mortgage Loan Agreement and to receive
and apply insurance and condemnation proceeds in accordance with the terms of
the Lehman Mortgage Loan Agreement.

 

-83-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

VII. RESERVE FUNDS

 

Section 7.1. Required Repairs. (a) Borrower shall, or shall cause Lehman
Mortgage Borrower to perform the repairs at the Properties, as more particularly
set forth on Schedule 7.1.1 hereto (such repairs hereinafter collectively
referred to as “Required Repairs”). Subject to Unavoidable Delays, Borrower
shall, or shall cause Lehman Mortgage Borrower to complete the Required Repairs
within the time frames set forth on Schedule 7.1.1 hereto. It shall be an Event
of Default under this Agreement if subject to Unavoidable Delays, Borrower or
Lehman Mortgage Borrower do not complete the Required Repairs at each Individual
Property by the required dates. Upon the occurrence of such an Event of Default,
Lender, at its option, may withdraw all Required Repair Funds from the Required
Repair Account and Lender may, subject to the terms and provisions of the Lehman
Loan Documents, apply such funds either to completion of the Required Repairs at
one or more of the Properties or toward payment of the Debt in such order,
proportion and priority as Lender may determine in its sole discretion. Lender’s
right to withdraw and apply Required Repair Funds shall be in addition to all
other rights and remedies provided to Lender under this Agreement and the other
Loan Documents. On the Closing Date, Borrower shall deposit with Lender the
amount for each Individual Property set forth on such Schedule 7.1.1 hereto to
perform the Required Repairs for such Individual Property multiplied by one
hundred twenty-five percent (125%) (or a Letter of Credit in lieu thereof).
Amounts so deposited with Lender (or the proceeds of any Letter of Credit
delivered in lieu thereof) shall be held by Lender in accordance with Section
7.5 hereof. Amounts so deposited (and the proceeds of any Letter of Credit
delivered pursuant to this Section 7.1.1) shall hereinafter be referred to as
Borrower’s “Required Repair Fund” and the account in which such amounts are held
shall hereinafter be referred to as Borrower’s “Required Repair Account.”

 

(b) Lender shall disburse to Borrower the Required Repair Funds from the
Required Repair Account from time to time, but not more frequently than once in
any thirty (30) day period, upon satisfaction by Borrower of each of the
following conditions: (a) Borrower shall submit a written request for payment to
Lender at least thirty (30) days prior to the date on which Borrower request
such payment be made and specifies the Required Repairs to be paid, (b) on the
date such request is received by Lender and on the date such payment is to be
made, no Event of Default shall exist and remain uncured, (c) Lender shall have
received an Officer’s Certificate (i) stating that all Required Repairs at the
applicable Individual Property to be funded by the requested disbursement have
been completed in good and workmanlike manner (or any materials to be reimbursed
by the requested disbursement are on site at the Individual Property and are
properly secured or in a bonded warehouse or have been installed in the
Individual Property) and in accordance with all applicable Legal Requirements,
such Officer’s Certificate to be accompanied by a copy of any license, permit or
other approval by any Governmental Authority required to commence and/or
complete the Required Repairs, (ii) identifying each Person that supplied
materials or labor in connection with the Required Repairs performed at such
Individual Property to be funded by the requested disbursement, and (iii)
stating that each such Person has been paid in full or will be paid in full upon
such disbursement (except for customary retainage), such Officer’s Certificate
to be accompanied by lien waivers or other evidence of payment satisfactory to
Lender from each Person receiving $50,000 or more in payment, (d) at Lender’s
option, a title search for such Individual Property indicating that such
Individual Property is free from all liens, claims and other encumbrances not
previously

 

-84-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

approved by Lender which are not Permitted Encumbrances, and (e) Lender shall
have received such other evidence as Lender shall reasonably request that the
Required Repairs at such Individual Property to be funded by the requested
disbursement have been completed (or any materials to be reimbursed by the
requested disbursement are on site at the Individual Property and are properly
secured or in a bonded warehouse or have been installed in the Individual
Property) and are paid for or will be paid upon such disbursement to Borrower
(except for customary retainage). Lender shall not be required to make
disbursements from the Required Repair Account with respect to any Individual
Property unless such requested disbursement is in an amount greater than $25,000
(or a lesser amount if the total amount in the Required Repair Account is less
than $25,000, in which case only one (1) disbursement of the amount remaining in
the account shall be made) and such disbursement shall be made only upon
satisfaction of each condition contained in this Section 7.1.2 in all material
respects. Provided no Event of Default has occurred and is continuing, any funds
remaining in the Required Repairs Account after completion of all Required
Repairs and the delivery of evidence thereof in accordance with the terms and
conditions of this Agreement will be disbursed to Borrower. In the event
Borrower delivers a Letter of Credit to Lender in lieu of depositing cash into
the Required Repair Account, provided Borrower delivers evidence reasonably
acceptable to Lender that certain of the applicable Required Repairs have been
completed in a good and workman-like-manner and such Required Repairs have been
paid for in full, Borrower shall be permitted to deliver a replacement Letter of
Credit in an amount equal to 125% of the then remaining outstanding Required
Repairs in substitution for the Letter of Creditor previously delivered to
Lender.

 

Section 7.2. Tax and Insurance Escrow Fund. Borrower shall deposit with Lender
on each Payment Date, in cash or cash equivalent (including a Letter of Credit),
(i) one-twelfth of the Taxes that Lender estimates will be payable during the
next ensuing twelve (12) months in order to accumulate with Lender sufficient
funds to pay all such Taxes at least thirty (30) days prior to their respective
due dates, and (ii) at the option of Lender, if the liability or casualty Policy
maintained by Borrower covering the Properties shall not constitute a blanket of
Policy, one-twelfth of the Insurance Premiums that Lender estimates will be
payable for the renewal of the coverage afforded by the Policies upon the
expiration thereof in order to accumulate with Lender sufficient funds to pay
all such Insurance Premiums at least thirty (30) days prior to the expiration of
the Policies] (such amounts, together with the proceeds of any Letter of Credit
delivered pursuant to this Section 7.2, collectively, the “Tax and Insurance
Escrow Fund”). The Tax and Insurance Escrow Fund and the payment of the monthly
Debt Service, shall be added together and shall be paid as an aggregate sum by
Borrower to Lender. Lender will apply the Tax and Insurance Escrow Fund to
payments of Taxes and Insurance Premiums required to be made by Borrower
pursuant to Section 5.1.2 hereof and under the Pledge Agreement. In making any
payment relating to the Tax and Insurance Escrow Fund, Lender may do so
according to any bill, statement or estimate procured from the appropriate
public office (with respect to Taxes) or insurer or agent (with respect to
Insurance Premiums), without inquiry into the accuracy of such bill, statement
or estimate or into the validity of any tax, assessment, sale, forfeiture, tax
lien or title or claim thereof provided, however, Borrower shall have the right
to contest the same in good faith and in accordance with the provisions of the
Loan Documents. If the amount of the Tax and Insurance Escrow Fund shall exceed
the amounts due for Taxes and Insurance Premiums pursuant to Section 5.1.2
hereof, Lender shall, at Borrower’s option, return any excess to Borrower or
credit such excess against future payments to be made to the Tax and Insurance
Escrow Fund. Any amount remaining in the Tax and

 

-85-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Insurance Escrow Fund after the Debt has been paid in full shall be returned to
Borrower. Any amount remaining in the Tax Insurance Escrow Fund allocable to an
Individual Property being released in accordance with the provisions hereof
shall be returned to the Individual Borrower whose Individual Property is being
released. In allocating such excess, Lender may deal with the Person shown on
the records of Lender to be the owner of the Properties. If at any time Lender
reasonably determines that the Tax and Insurance Escrow Fund is not, or will not
be, sufficient to pay Taxes and Insurance Premiums by the dates set forth in the
first sentence of this Section 7.2, Lender shall notify Borrower of such
determination and Borrower shall increase its monthly payments (or deliver a
Letter of Credit in the amount of such increase) by the amount that Lender
estimates is sufficient to make up the deficiency at least thirty (30) days
prior to the due date of the Taxes and/or thirty (30) days prior to expiration
of the Policies, as the case may be.

 

7.2.1 Waiver of Tax Escrow. Borrower shall be relieved of its obligation to make
any deposits of Tax and Insurance Escrow Fund under Section 7.2 above, provided
that (a) Lehman Mortgage Borrowers are required to and do make monthly deposits
to the Tax and Insurance Escrow Fund (as defined under the Lehman Mortgage Loan
Agreement) under the Lehman Mortgage Loan and (b) Lender receives evidence
reasonably acceptable to it of the making of such deposits and of the payment of
all such Taxes and Insurance Premiums to the extent not paid by Lehman Mortgage
Lender.

 

Section 7.3. Replacements and Replacement Reserve.

 

7.3.1 Replacement Reserve Fund. (a) Borrower shall be required, on each Payment
Date, to make a payment (or, in lieu of such payment, deliver a Letter of
Credit) into an escrow account to accumulate funds to be drawn upon for costs
incurred in connection with Replacements at the Properties. Amounts so deposited
(or the proceeds of such Letter of Credit) shall hereinafter be referred to as
Borrower’s “Replacement Reserve Fund” and the account in which such amounts (or
proceeds) are held shall hereinafter be referred to as Borrower’s “Replacement
Reserve Account.” The monthly deposit (the “Replacement Reserve Monthly
Deposit”) shall be equal to the positive amount, if any, obtained by subtracting
(a) the actual amount (the “Actual Amount”) incurred by Lehman Mortgage Borrower
for Replacements at the Properties during the month which is two (2) months
prior to the month in which the applicable Replacement Reserve Monthly Deposit
is due (the “Applicable Month”) from (b) the Gross Income from Operations from
the Properties during the Applicable Month multiplied by four percent (4.0%)
(the amount determined pursuant to clause (b), the “Required Monthly
Expenditure”). Borrower shall have broad discretion to cause the use of the
Replacement Reserve Fund for legitimate Replacements at the Properties
(including furnishings, fixtures and equipment in the guest rooms, hallways,
lobbies, restaurants, lounges, meeting and banquet rooms, parking facilities and
other public areas), provided that each Individual Borrower shall cause Lehman
Mortgage Borrower to spend not less than two percent (2%) of the Gross Income
from Operations attributable to its Individual Property for Replacements at such
Individual Property. Notwithstanding the foregoing flexibility to allocate the
Replacement Reserve Fund among the Properties, upon the sale of any Individual
Property, Borrower shall use a portion of the applicable sale proceeds to make a
payment into the Replacement Reserve Account, in an amount equal to the excess,
if any, of (i) the aggregate Actual Amount spent for such sold Individual
Property from the date of this Agreement until the time of such sale less (ii)
the aggregate Required Monthly Expenditures of such sold Individual Property
during the same

 

-86-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

period, provided that such payment into the Replacement Reserve Account shall
only be required in the event and to the extent that the aggregate Actual Amount
spent for Replacements at any Individual Property (other than such sold
Individual Property or an Individual Property theretofore released pursuant to
the provisions of Section 2.5 or 2.8 of the Lehman Mortgage Loan Agreement) is
less than the aggregate Required Monthly Expenditures of such Individual
property during the corresponding period.

 

(b) In the event that any Individual Property is released from the Lien of its
related Mortgage, any amount held in the Replacement Reserve Account and
allocated to such Individual Property shall be released to the applicable
Individual Borrower. Borrower covenants and agrees to provide Lender evidence
reasonably acceptable to Lender, within thirty (30) days after the start of each
calendar month, of the Actual Amount for each Individual Property for the
immediately preceding calendar month period. (For example, with respect to the
Replacement Reserve Monthly Deposit payable on the Payment Date in June,
Borrower shall provide Lender evidence of the Actual Amount for the month of
April (the “Subject Month”) by May 30th.) In the event the Actual Amount spent
by Lehman Mortgage Borrower in any given Subject Month exceeds the Required
Monthly Expenditure (such amount, the “Excess”), Borrower may request payment or
reimbursement from the Replacement Reserve Account (or may request a reduction
in the amount of any Letter of Credit delivered to Lender in lieu of a cash
deposit to the Replacement Reserve Account) for the Excess, up to the amount of
funds on deposit in the Replacement Reserve Account (or the undrawn balance of
all Letters of Credit delivered pursuant to Section 7.3.1); provided, however,
at no time shall Borrower be entitled to receive funds (or reduce the amount of
any Letter of Credit) in excess of the Actual Amount for the applicable Subject
Month. To the extent the Replacement Reserve Account has no funds on deposit or
there are no outstanding Letters of Credit or the aggregate amount of such funds
and the undrawn balance of outstanding Letters of Credit is less than the amount
of the Excess, Borrower will be permitted to carry forward the amount of the
Excess that was not paid or reimbursed (such amount, the “Shortfall”) as a
credit against future Replacement Reserve Monthly Deposits until the Shortfall
is exhausted. In other words, Borrower shall be reimbursed for the cost of
Replacements relating to any Individual Property first by reduction of the
current month’s Replacement Reserve Monthly Deposit, second from any funds on
deposit in the Replacement Reserve Account (and by reductions in the amount of
Letters of Credit delivered to Lender in lieu of cash deposits) (using first the
funds and then reductions in the Letters of Credit), and third as an ongoing
credit toward future months’ required Replacement Reserve Monthly Deposits until
Borrower has been fully reimbursed for the cost of all Replacements from the
beginning of the first Subject Month to date.

 

7.3.2 Disbursements from Replacement Reserve Account.

 

(a) Lender shall make disbursements from the Replacement Reserve Account to pay
Borrower only for the costs of the Replacements.

 

(b) Lender shall, upon written request from Borrower and satisfaction of the
requirements set forth in this Section 7.3.2, disburse to Borrower amounts from
the Replacement Reserve Account necessary to pay for the actual approved costs
of Replacements or to reimburse Borrower therefor, upon completion of such
Replacements (or, upon requests for deposits or partial completion in the case
of Replacements made pursuant to Section 7.3.2(e) hereof) as determined by
Lender. In no event shall Lender be obligated to disburse funds from the
Replacement Reserve Account if a Default or an Event of Default exists.

 

-87-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(c) Each request for disbursement from the Replacement Reserve Account shall be
in a form reasonably specified or approved by Lender and shall specify (i) the
specific Replacements spent by Borrower for which the disbursement is requested,
(ii) the quantity and price of each item purchased, if the Replacement includes
the purchase or replacement of specific items, (iii) the price of all materials
(grouped by type or category) used in any Replacement other than the purchase or
replacement of specific items, and (iv) the cost of all contracted labor or
other services applicable to each Replacement for which such request for
disbursement is made. With each request Borrower shall certify that all
Replacements have been made in accordance with all applicable Legal Requirements
of any Governmental Authority having jurisdiction over the applicable Individual
Property to which Replacements are being provided. Each request for disbursement
shall include copies of invoices for all items or materials purchased and all
contracted labor or services provided and for all deposits for items or
materials or labor or services being purchased and, unless Lender has agreed to
issue joint checks as described below in connection with a particular
Replacement, each request shall include evidence reasonably satisfactory to
Lender of payment of all such amounts. Except as provided in Section 7.3.2(e)
hereof, each request for disbursement from the Replacement Reserve Account shall
be made only after completion of the Replacement for which disbursement is
requested. Borrower shall provide Lender evidence of completion of the subject
Replacement satisfactory to Lender in its reasonable judgment.

 

(d) Borrower shall pay all invoices in connection with the Replacements with
respect to which a disbursement is requested (i) prior to submitting such
request for disbursement from the Replacement Reserve Account or (ii) with funds
received from the applicable disbursement from the Replacement Reserve Account,
or, at the request of Borrower, Lender will issue joint checks, payable to
Borrower and the contractor, supplier, materialman, mechanic, subcontractor or
other party to whom payment is due in connection with a Replacement. In the case
of payments in an amount equal to or greater than $50,000 made by joint check,
Lender may require a waiver of lien from each Person receiving payment prior to
Lender’s disbursement from the Replacement Reserve Account. In addition, as a
condition to any disbursement, Lender may require Borrower to obtain lien
waivers from each contractor, supplier, materialman, mechanic or subcontractor
who receives payment in an amount equal to or greater than $50,000 for
completion of its work or delivery of its materials. Any lien waiver delivered
hereunder shall conform to the requirements of applicable law and shall cover
all work performed and materials supplied for the applicable Individual Property
by that contractor, supplier, subcontractor, mechanic or materialman through the
date covered by the current reimbursement request (or, in the event that payment
to such contractor, supplier, subcontractor, mechanic or materialmen is to be
made by a joint check or from funds received by Borrower from disbursements from
the Replacement Reserve Account, the release of lien shall be effective through
the date covered by the previous release of funds request).

 

(e) If (i) the cost of a Replacement exceeds $50,000, and (ii) the contractor
performing such Replacement requires a deposit or periodic payments pursuant to
terms of a written contract, a request for reimbursement from the Replacement
Reserve Account may be made for such deposit or after completion of a portion of
the work under such contract; provided

 

-88-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(A) such contract requires such deposit or payment upon completion of such
portion of the work, (B) the materials for which the request (other than a
request for a deposit) is made are on site at the applicable Individual Property
and are properly secured or are in bonded warehouse or have been installed in
such Individual Property, (C) all other conditions in this Agreement applicable
to disbursement have been satisfied, and (D) if required by Lender, each
contractor or subcontractor receiving payments under such contract shall provide
a waiver of lien with respect to amounts which have been paid to that contractor
or subcontractor.

 

(f) Borrower shall not make a request for disbursement from the Replacement
Reserve Account more frequently than once in any thirty (30) day period and
(except in connection with the final disbursement) the total cost of all
Replacements in any request shall not be less than $25,000.

 

(g) Borrower shall cause Lehman Mortgage Borrower to make Replacements when
required in order to keep each Individual Property in condition and repair
consistent with other first class hotels in the same market segment in the
metropolitan area in which the respective Individual Property is located, and to
keep each Individual Property or any portion thereof from deteriorating.
Borrower shall cause Lehman Mortgage Borrower to complete all Replacements in a
good and workmanlike manner as soon as commercially reasonable following the
commencement of making each such Replacement.

 

(h) Waiver of Replacement Reserve Account. Borrower shall be relieved of its
obligation to make any deposits of the Replacement Reserve Funds under Section
7.3.1 above, provided that (a)(i) the Lehman Mortgage Borrower is required to
and does make monthly deposits to a replacement and repairs escrow account under
the Lehman Mortgage Loan and (ii) Lender receives evidence reasonably acceptable
to it of the making of such deposits and of the replacements and repairs to the
Properties or (b) the Lehman Mortgage Borrower has delivered to the Lehman
Lender one or more Letters of Credit in lieu of the required Replacement Reserve
Funds and Lender receives evidence reasonably acceptable to it of such
deliveries.

 

7.3.3 Balance in the Replacement Reserve Account. The insufficiency of any
balance in the Replacement Reserve Account shall not relieve Borrower from its
obligation to fulfill all applicable preservation and maintenance covenants in
the Loan Documents.

 

7.3.4 Intentionally Omitted.

 

Section 7.4. Intentionally Omitted.

 

Section 7.5. Reserve Funds, Generally. (a) Borrower grants to Lender a
first-priority perfected security interest in each of the Reserve Funds and any
and all monies now or hereafter deposited in each Reserve Fund as additional
security for payment of the Debt. Until expended or applied in accordance
herewith, the Reserve Funds shall constitute additional security for the Debt.
Upon the occurrence and during a continuance of an Event of Default, Lender may,
in addition to any and all other rights and remedies available to Lender, apply
any sums then present in any or all of the Reserve Funds to the payment of the
Debt in any order in its sole discretion. The Reserve Funds shall not constitute
trust funds and may be commingled with other monies held by Lender.

 

-89-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) Borrower shall, without obtaining the prior consent of Lender, further
pledge, assign or grant any security interest in any Reserve Fund or the monies
deposited therein or permit any lien or encumbrance to attach thereto, or any
levy to be made thereon, or any UCC-1 Financing Statements, except those naming
Lender as the secured party, to be filed with respect thereto.

 

(c) The Reserve Funds shall be held in an Eligible Account and shall bear
interest at a money market rate reasonably selected by Lender. All interest or
other earnings on a Reserve Fund shall be added to and become a part of such
Reserve Fund and shall be disbursed in the same manner as other monies deposited
in such Reserve Fund. Borrower has the right to direct Lender to invest sums on
deposit in the Eligible Account in Permitted Investments, provided (i) such
investments are then regularly offered by Lender for accounts of this size,
category and type, (ii) such investments are permitted by applicable Legal
Requirements, (iii) the maturity date of the Permitted Investment is not later
than the date on which the applicable Reserve Fund is required for payment of an
obligation for which such Reserve Fund was created, and (iv) no Event of Default
shall have occurred and be continuing. Borrower shall be responsible for payment
of any federal, state or local income or other tax applicable to the interest or
income earned on the Reserve Funds. No other investments of the sums on deposit
in the Reserve Funds shall be permitted except as set forth in this Section 7.5.
Borrower shall bear all reasonable costs associated with the investment of the
sums in the account in Permitted Investments. Such costs shall be deducted from
the income or earnings on such investment, if any, and to the extent such income
or earnings shall not be sufficient to pay such costs, such costs shall be paid
by Borrower promptly on demand by Lender. Lender shall have no liability for the
rate of return earned or losses incurred on the investment of the sums in
Permitted Investments (it being understood and agreed that all risks relating
thereto shall be borne solely by Borrower), except for Lender’s or its agents or
employees’ gross negligence, bad faith, fraud, illegal acts or willful
misconduct.

 

(d) Borrower shall indemnify Lender and hold Lender harmless from and against
any and all actions, suits, claims, demands, liabilities, losses, damages,
obligations and costs and expenses (including litigation costs and reasonable
attorneys fees and expenses) arising from or in any way connected with the
Reserve Funds or the performance of the obligations for which the Reserve Funds
were established except if they arise from Lender’s or its agents’ or employees’
gross negligence, bad faith fraud, illegal acts or willful misconduct. Borrower
shall assign to Lender all rights and claims Borrower may have against all
Persons supplying labor, materials or other services which are to be paid from
or secured by the Reserve Funds; provided, however, that Lender may not pursue
any such right or claim unless an Event of Default has occurred and remains
uncured.

 

(e) (i) Each Letter of Credit delivered under this Agreement shall be additional
security for the payment of the Debt. Upon the occurrence and during the
continuance of an Event of Default, Lender shall have the right, at its option,
to draw on any Letter of Credit and to apply all or any part thereof to the
payment of the items for which such Letter of Credit was established or to apply
each such Letter of Credit to payment of the Debt in such order,

 

-90-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

proportion or priority as Lender may determine. Lender’s right to draw on any
Letter of Credit and apply the proceeds thereof in accordance with this Section
7.5(e) shall be in addition to all other rights and remedies provided to Lender
under the Loan Documents.

 

(e) (ii) In addition to any other right Lender may have to draw upon a Letter of
Credit pursuant to the terms and conditions of this Agreement, Lender shall have
the additional right to draw in full any Letter of Credit: (A) with respect to
any evergreen Letter of Credit, if Lender has received a notice from the issuing
bank that the Letter of Credit will not be renewed and a substitute Letter of
Credit or cash or other cash equivalent is not provided at least thirty (30)
days prior to the date on which the outstanding Letter of Credit is scheduled to
expire; (B) with respect to any Letter of Credit with a stated expiration date,
if Lender has not received a notice from the issuing bank that it has renewed
the Letter of Credit at least thirty (30) days prior to the date on which such
Letter of Credit is scheduled to expire and an extension of such Letter of
Credit or a substitute Letter of Credit or cash or other cash equivalent is not
provided at least thirty (30) days prior to the date on which the outstanding
Letter of Credit is scheduled to expire; (C) upon receipt of notice from the
issuing bank that the Letter of Credit will be terminated (except if the
termination of such Letter of Credit is permitted pursuant to the terms and
conditions of this Agreement or a substitute Letter of Credit is provided); or
(D) if Lender has received notice that the bank issuing the Letter of Credit
shall cease to be an Eligible Institution and within ten (10) Business Days
after Lender notifies Borrower in writing of such circumstance, Borrower shall
fail to deliver to Lender a substitute Letter of Credit or cash or other cash
equivalent issued by an Eligible Institution. Notwithstanding anything to the
contrary contained in the above, Lender is not obligated to draw any Letter of
Credit upon the happening of an event specified in (A), (B), (C) or (D) above
and shall not be liable for any losses sustained by Borrower due to the
insolvency of the bank issuing the Letter of Credit if Lender has not drawn the
Letter of Credit.

 

VIII. DEFAULTS

 

Section 8.1. Event of Default. (a) Each of the following events shall constitute
an event of default hereunder (an “Event of Default”):

 

(i) if (A) any monthly installment of principal and/or interest due under the
Loan Documents or monthly deposit to the Ground Lease Escrow Fund, the
Replacement Reserve Fund or the Tax and Insurance Escrow Fund is not paid in
full on or before the date on which it is due, or (B) the payment due on the
Maturity Date is not paid when due;

 

(ii) if any of the Taxes or Other Charges are not paid when the same are due and
payable, subject to the provisions of Section 5.1.2 hereof;

 

(iii) if the Policies are not kept in full force and effect, or if certified
copies of the Policies are not delivered to Lender upon request if and as
required pursuant to the provisions hereof;

 

(iv) if any Individual Borrower or Lehman Cushion Entity or the Lehman Borrower
Transfers or otherwise encumbers any portion of an Individual Property or the
Collateral without Lender’s prior consent in violation of the provisions of this
Agreement or the Pledge Agreement;

 

-91-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(v) if any representation or warranty made by Borrower herein or in any other
Loan Document, or in any report, certificate, financial statement or other
instrument, agreement or document furnished to Lender shall have been false or
misleading in any material respect as of the date the representation or warranty
was made; provided, however, that if such Individual Borrower did not have
actual knowledge at the time of representation or warranty that such
representation or warranty was false or misleading in any material respect and
the same is susceptible of being cured, the same shall be an Event of Default
hereunder only if the same is not cured within thirty (30) days after written
notice to Borrower from Lender;

 

(vi) if Borrower, any Lehman Cushion Entity, any Lehman Borrower or any
Guarantor shall make an assignment for the benefit of creditors;

 

(vii) if a receiver, liquidator or trustee shall be appointed for Borrower, any
Lehman Cushion Entity, any Lehman Borrower, any Guarantor, or if Borrower,
Lehman Cushion Entity, any Lehman Borrower, any Guarantor, shall be adjudicated
a bankrupt or insolvent, or if any petition for bankruptcy, reorganization or
arrangement pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by or against, consented to, or acquiesced in by, Borrower,
Lehman Cushion Entity, any Lehman Borrower, any Guarantor or such other
guarantor, or if any proceeding for the dissolution or liquidation of Borrower,
Lehman Cushion Entity, any Lehman Borrower, any Guarantor or such other
guarantor shall be instituted; provided, however, if such appointment,
adjudication, petition or proceeding was involuntary and not consented to by
such Individual Borrower, Lehman Cushion Entity, any Lehman Borrower or
Guarantor, upon the same not being discharged, stayed or dismissed within sixty
(60) days;

 

(viii) if Borrower attempts to assign its rights under this Agreement or any of
the other Loan Documents or any interest herein or therein in contravention of
the Loan Documents;

 

(ix) if Borrower, Lehman Cushion Entity or any Lehman Borrower breaches any
covenant contained in Section 4.1.30 hereof provided, however, such violation or
breach shall not constitute an Event of Default in the event that (1) such
violation or breach is not knowing and intentional, (2) such violation or breach
is immaterial, (3) such violation or breach shall be remedied within a timely
manner and (4) within fifteen (15) Business Days of the request of Lender,
Borrower, Lehman Cushion Entity or any Lehman Borrower, as applicable, delivers
to Lender an Additional Insolvency Opinion, or a modification of the Insolvency
Opinion, to the effect that such breach or violation shall not change the
opinions rendered in the Insolvency Opinion, which opinion or modification and
any counsel delivering such opinion or modification shall be acceptable to
Lender in its reasonable discretion;;

 

-92-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(x) with respect to any term, covenant or provision set forth herein which
specifically contains a notice requirement or grace period, if Borrower shall be
in default under such term, covenant or condition after the giving of such
notice or the expiration of such grace period;

 

(xi) if any of the assumptions contained in the Insolvency Opinion delivered to
Lender in connection with the Loan, or in any Additional Insolvency Opinion
delivered subsequent to the closing of the Loan, is or shall become untrue in
any material respect;

 

(xii) if a material default has occurred and continues beyond any applicable
notice and cure period under any Management Agreement (or any Replacement
Management Agreement) and if such default permits Manager (or Qualified
Franchisor) to terminate or cancel such Management Agreement (or such
Replacement Management Agreement);

 

(xiii) if a material default has occurred and continues beyond any applicable
notice and cure period under any Franchise Agreement (or any Replacement
Franchise Agreement) and if such default permits Franchisor (or Qualified
Franchisor to terminate or cancel such Franchise Agreement (or such Replacement
Franchise Agreement);

 

(xiv) if any Lehman Mortgage Borrower ceases to do business as a hotel or resort
at its Individual Property or terminates such business for any reason whatsoever
(other than temporary cessation in connection with any Restoration of such
Individual Property following a Casualty or Condemnation or due to an event or
cause described in the definition of the term “Unavoidable Delay”);

 

(xv) if Borrower fails to comply with the covenants as to Prescribed Laws set
forth in Section 5.1.1 hereof;

 

(xvi) if Borrower shall continue to be in Default under any of the other terms,
covenants or conditions of this Agreement not specified in clauses (i) to (xv)
above, for ten (10) days after notice to Borrower from Lender, in the case of
any Default which can be cured by the payment of a sum of money, or for thirty
(30) days after notice from Lender in the case of any other Default; provided,
however, that if such non-monetary Default is susceptible of cure but cannot
reasonably be cured within such thirty (30) day period and provided further that
Borrower shall have commenced to cure such Default within such thirty (30) day
period and thereafter diligently and expeditiously proceeds to cure the same,
such thirty (30) day period shall be extended for such time as is reasonably
necessary for Borrower in the exercise of due diligence to cure such Default,
such additional period not to exceed an additional ninety (90) days; or

 

(xvii) if there shall be default under any of the other Loan Documents beyond
any applicable notice and cure periods contained in such documents, whether as
to Borrower, any Lehman Borrower, Lehman Cushion Entity, the Collateral or any
Individual Property, or if any other such event shall occur or condition shall
exist, if the effect of such event or condition is to accelerate the maturity of
any portion of the Debt or to permit Lender to accelerate the maturity of all or
any portion of the Debt.

 

-93-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(xviii) if the Liens created pursuant to any Loan Document shall cease to be a
fully perfected enforceable first priority security interest in the Collateral
or any portion of the Collateral is Transferred without Lender’s prior written
consent except as expressly permitted herein;

 

(xix) the Liens created pursuant to the Pledge Agreement shall cease to be a
fully perfected enforceable first priority security interest; or

 

(xx) a Lehman Loan Default shall occur.

 

(b) Upon the occurrence and during the continuance of an Event of Default (other
than an Event of Default described in clauses (vi), (vii) or (viii) above) and
at any time thereafter, in addition to any other rights or remedies available to
it pursuant to this Agreement and the other Loan Documents or at law or in
equity, Lender may take such action, without notice or demand, that Lender deems
advisable to protect and enforce its rights against Borrower and the Collateral,
including, without limitation, declaring the Debt to be immediately due and
payable, and Lender may enforce or avail itself of any or all rights or remedies
provided in the Loan Documents and any or all of the Collateral and may exercise
all the rights and remedies of a secured party under the Uniform Commercial Code
against Borrower and any or all of the Collateral, including, without
limitation, all rights or remedies available at law or in equity; and upon any
Event of Default described in clauses (vi), (vii) or (viii) above, the Debt and
all other obligations of Borrower hereunder and under the other Loan Documents
shall immediately and automatically become due and payable, without notice or
demand, and Borrower hereby expressly waives any such notice or demand, anything
contained herein or in any other Loan Document to the contrary notwithstanding.

 

Section 8.2. Remedies. (a) Upon the occurrence and during the continuance of an
Event of Default, all or any one or more of the rights, powers, privileges and
other remedies available to Lender against Borrower under this Agreement or any
of the other Loan Documents executed and delivered by, or applicable to,
Borrower or at law or in equity may be exercised by Lender at any time and from
time to time, whether or not all or any of the Debt shall be declared due and
payable, and whether or not Lender shall have commenced any foreclosure
proceeding or other action for the enforcement of its rights and remedies under
any of the Loan Documents with respect to any or all of the Collateral. Any such
actions taken by Lender shall be cumulative and concurrent and may be pursued
independently, singularly, successively, together or otherwise, at such time and
in such order as Lender may determine in its sole discretion, to the fullest
extent permitted by law, without impairing or otherwise affecting the other
rights and remedies of Lender permitted by law, equity or contract or as set
forth herein or in the other Loan Documents. Without limiting the generality of
the foregoing to the extent Borrower may lawfully do so under Applicable Law,
Borrower agrees that if an Event of Default is continuing (i) Lender is not
subject to any “one action” or “election of remedies” law or rule, and (ii) all
liens and other rights, remedies or privileges provided to Lender shall remain
in full force and effect until Lender has exhausted all of its remedies against
the Collateral and the Collateral has been foreclosed upon, sold and/or
otherwise realized upon in satisfaction of the Debt or the Debt has been paid in
full.

 

-94-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) With respect to Borrower and the Collateral, nothing contained herein or in
any other Loan Document shall be construed as requiring Lender to resort to any
portion of the Collateral for the satisfaction of any of the Debt in any
preference or priority to any other portion of the Collateral, and Lender may
seek satisfaction out of all of the Collateral or any part thereof, in its
absolute discretion in respect of the Debt. In addition, Lender shall have the
right from time to time to partially foreclose upon the Collateral in any manner
and for any amounts secured by the Pledge Agreement then due and payable as
determined by Lender in its sole discretion including, without limitation, the
following circumstances: (i) in the event Borrower defaults beyond any
applicable grace period in the payment of one or more scheduled payments of
principal and interest, Lender may foreclose upon all or any portion of the
Collateral to recover such delinquent payments, or (ii) in the event Lender
elects to accelerate less than the entire outstanding principal balance of the
Loan, Lender may foreclose upon all or any portion of the Collateral to recover
so much of the principal balance of the Loan as Lender may accelerate and such
other sums secured by the Collateral as Lender may elect. Notwithstanding one or
more partial foreclosures, the Collateral shall remain subject to the Pledge
Agreement to secure payment of sums secured by the Pledge Agreement and the
other Loan Documents and not previously recovered.

 

(c) Upon the occurrence and during the continuation of an Event of Default,
Lender shall have the right from time to time to sever the Note and the other
Loan Documents into one or more separate notes, pledges and other security
documents (the “Severed Loan Documents”) in such denominations as Lender shall
determine in its sole discretion for purposes of evidencing and enforcing its
rights and remedies provided hereunder. Borrower shall execute and deliver to
Lender from time to time, promptly after the request of Lender, a severance
agreement and such other documents as Lender shall reasonably request in order
to effect the severance described in the preceding sentence, all in form and
substance reasonably satisfactory to Lender. Borrower hereby absolutely and
irrevocably appoints Lender as its true and lawful attorney, coupled with an
interest, in its name and stead to make and execute all documents necessary or
desirable to effect the aforesaid severance, Borrower ratifying all that its
said attorney shall lawfully do by virtue thereof; provided, however, Lender
shall not make or execute any such documents under such power until three (3)
Business Days after written notice has been given to Borrower by Lender of
Lender’s intent to exercise its rights under such power. Borrower shall not be
obligated to pay any costs or expenses (other than its own attorneys fees)
incurred in connection with the preparation, execution, recording or filing of
the Severed Loan Documents, and (ii) the Severed Loan Documents shall not
contain any representations, warranties or covenants not contained in the Loan
Documents and any such representations and warranties contained in the Severed
Loan Documents will be given by Borrower only as of the Closing Date.

 

(d) Remedies Cumulative; Waivers. Upon the occurrence and during the
continuation of an Event of Default, the rights, powers and remedies of Lender
under this Agreement shall be cumulative and not exclusive of any other right,
power or remedy which Lender may have against Borrower pursuant to this
Agreement or the other Loan Documents, or existing at law or in equity or
otherwise. Lender’s rights, powers and remedies may be pursued singularly,
concurrently or otherwise, at such time and in such order as Lender may
determine in Lender’s sole discretion. No delay or omission to exercise any
remedy, right or power accruing upon an Event of Default shall impair any such
remedy, right or power or shall be construed as a

 

-95-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

waiver thereof, but any such remedy, right or power may be exercised from time
to time and as often as may be deemed expedient. A waiver of one Default or
Event of Default with respect to Borrower shall not be construed to be a waiver
of any subsequent Default or Event of Default by Borrower or to impair any
remedy, right or power consequent thereon.

 

(e) Upon the occurrence and during the continuation of an Event of Default,
Lender may, but without any obligation to do so and without notice to or demand
on Borrower and without releasing Borrower from any obligation hereunder or
being deemed to have cured any Event of Default hereunder, make, do or perform
any obligation of Borrower hereunder in such manner and to such extent as Lender
may deem necessary. All such costs and expenses incurred by Lender in remedying
such Event of Default or such failed payment or act shall bear interest at the
Default Rate, for the period after such cost or expense was incurred until the
date of payment to Lender. All such costs and expenses incurred by Lender
together with interest thereon calculated at the Default Rate shall be deemed to
constitute a portion of the Debt and be secured by the liens, claims and
security interests provided to Lender under the Loan Documents and shall be
immediately due and payable upon demand by Lender therefor. Upon the occurrence
and during the continuance of a Lehman Mortgage Loan Default, Lender may, but
without any obligation to do so and without notice to or demand on Borrower, any
Lehman Borrower or Lehman Cushion Entity and without releasing any Lehman
Borrower from any obligation under the Lehman Mortgage Loan Documents or being
deemed to have cured any Lehman Mortgage Loan Default, make, do or perform any
obligation of Lehman Cushion Entity under Lehman Mortgage Loan Documents in such
manner and to such extent as Lender may deem necessary. All such costs and
expenses incurred by Lender in remedying such Lehman Mortgage Loan Default or
such failed payment or act shall bear interest at the Default Rate, for the
period after such cost or expense was incurred into the date of payment to
Lender. All such costs and expenses incurred by Lender together with interest
thereon calculated at the Default Rate shall be deemed to constitute a portion
of the Debt and be secured by the liens, claims and security interests provided
to Lender under the Loan Documents and shall be immediately due and payable upon
demand by Lender therefor.

 

IX. SPECIAL PROVISIONS

 

Section 9.1. Sale of Notes and Securitization.

 

9.1.1 General. Borrower acknowledges and agrees that the Lender may sell, pledge
or assign in one or more transactions, all or any portion of the Loan and the
Loan Documents, or issue one or more participations therein, or consummate one
or more private securitizations of rated single- or multi-class securities (the
“Securities”) secured by or evidencing ownership interests in all or any portion
of the Loan and the Loan Documents or a pool of assets that include the Loan and
the Loan Documents (such sales, pledges, assignments, participations and/or
securitizations, collectively, a “Securitization”). At the request of Lender,
and to the extent not already required to be provided by or on behalf of
Borrower under this Agreement, Borrower shall use reasonable efforts to assist
Lender in such Securitization and to provide information not in the possession
of Lender or which may be reasonably required by Lender in order to satisfy the
market standards to which Lender customarily adheres or which may be reasonably
required by prospective investors, financing sources and/or the Rating Agencies
in connection with any such Securitization including, without limitation, to:

 

(a) provide additional and/or cause Lehman Cushion Entity to provide updated
Provided Information;

 

-96-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) assist in preparing descriptive materials for presentations to any or all of
the Rating Agencies, and work with, third-party service providers engaged to
obtain, collect, and deliver information reasonably requested or reasonably
required by Lender, prospective investors or the Rating Agencies;

 

(c) deliver (i) updated opinions of counsel as to non-consolidation, due
execution and enforceability with respect to the Properties, the Collateral,
Borrower, Lehman Cushion Entity, Lehman Borrowers and their respective
Affiliates and the Loan Documents and the Lehman Loan Documents, and (ii)
revised organizational documents for Borrower, which counsel opinions and
organizational documents shall be reasonably satisfactory to Lender, and the
Rating Agencies;

 

(d) use commercially reasonable efforts to deliver such additional tenant
estoppel letters, subordination agreements or other agreements from parties to
agreements that affect the Properties, which estoppel letters, subordination
agreements or other agreements shall be reasonably satisfactory to Lender, and
the Rating Agencies;

 

(e) make such representations and warranties as of the closing date of the
Securitization with respect to the Properties, the Collateral, Borrower, Lehman
Cushion Entity, Lehman Borrowers, Guarantor including the representations and
warranties made in the Loan Documents, and the Lehman Loan Documents consistent
with the facts covered by such representations and warranties as they exist on
the date thereof;

 

(f) if requested by Lender, review any information regarding the Properties, the
Collateral, Borrower, Lehman Cushion Entity, Lehman Borrowers, Guarantor,
Manager, Franchisor, the Loan and the Lehman Loan, which is contained in a
preliminary or final private placement memorandum, (including any amendment or
supplement to either thereof), or other disclosure document to be used by Lender
or any affiliate thereof; and

 

(g) supply to Lender such documentation, financial statements and reports in
form and substance required in order to comply with any securities laws
applicable to a private offering of securities to the extent available to
Borrower.

 

Section 9.2. Securitization Indemnification. (a) Borrower understands that
certain of the Provided Information may be included in Disclosure Documents in
connection with the Securitization and may also be included in filings with the
Securities and Exchange Act of 1934, as amended (the “Exchange Act”), provided
or made available to investors or prospective investors in the Securities, the
Rating Agencies, and service providers relating to the Securitization. In the
event that the Disclosure Document is required to be revised prior to the sale
of all Securities, Borrower will cooperate with the holder of the Note in
updating the Disclosure Document by providing all current information necessary
to keep the Disclosure Document accurate and complete in all material respects.

 

(b) The Indemnifying Persons agree to provide, in connection with the
Securitization, an indemnification agreement (i) certifying that (A) the
Indemnifying Persons

 

-97-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

have carefully examined the Disclosure Documents, including, without limitation,
the sections entitled “Risk Factors,” “Special Considerations,” “Description of
the Collateral,” “Description of the Mezzanine Loans,” “The Manager,” “The
Borrower” and “Certain Legal Aspects of the Mezzanine Loan,” and (B) such
sections and such other information in the Disclosure Documents (to the extent
such information relates to or includes any Provided Information or any
information regarding the Collateral, the Properties, Borrower, Guarantor,
Lehman Cushion Entity, Manager and the Manager, Franchisor and/or the Loan),
other than information regarding other loans and assets in a pool of loans which
includes the Loan (collectively with the Provided Information, the “Covered
Disclosure Information”) do not (and with respect to any portion of the
Disclosure Documents prepared in reliance on the reports of third parties, to
the best of their knowledge do not) contain any untrue statement of a material
fact or omit to state a material fact necessary in order to make the statements
made, in the light of the circumstances under which they were made, not
misleading, (ii) jointly and severally indemnifying Lender, any Affiliate of
Lender that has acted as the sponsor or depositor in connection with the
Securitization, any Affiliate of Lender that acts as a placement agent or
initial purchaser of Securities issued in the Securitization, any other co-
placement agents or co-initial purchasers of Securities issued in the
Securitization, and each of their respective officers, directors, partners,
employees, representatives, agents and Affiliates and each Person or entity who
Controls any such Person within the meaning of Section 15 of the Securities Act
or Section 20 of the Exchange Act (collectively, the “Indemnified Persons”), for
any losses, claims, damages, liabilities, costs or expenses (including, without
limitation, legal fees and expenses for enforcement of these obligations
(collectively, the “Liabilities”) to which any such Indemnified Person may
become subject insofar as the Liabilities arise out of or are based upon any
untrue statement or alleged untrue statement of any material fact contained in
the Covered Disclosure Information or arise out of or are based upon the
omission or alleged omission to state in the Covered Disclosure Information a
material fact required to be stated therein or necessary in order to make the
statements in the Covered Disclosure Information, in light of the circumstances
under which they were made, not misleading (other than a statement or omission
based upon the reports of third parties that do not to their knowledge contain
any untrue statement or omission of a material fact necessary in order to make
the statements made, in light of the circumstances under which they were made,
not misleading) provided, however, that Indemnified Persons will be liable in
any case above but only to the extent that such Liabilities arise out of or are
based upon any such untrue statement or omission made thereon in reliance upon
and in conformity with information furnished to Lender by or on behalf of
Borrower and its Affiliates in connection with the preparation of the Disclosure
Documents or in connection with the Securitization, including, without
limitation, financial statements of Borrower or its Affiliates, operating
statements, rent rolls, environmental site assessment reports and property
condition reports with respect to the Properties (other than third party reports
which to the Borrower’s knowledge do not contain any untrue statement or
omission of a material fact necessary in order to make the statement made, in
light of the circumstances under which they were made, not misleading) but
excluding any projections made in good faith by Borrower or its Affiliates; and
provided that this Section shall not apply to any Liabilities to the extent
arising out of any untrue statement, misstatement or omission or alleged untrue
statement, misstatement or omission made in reliance upon and in connection with
the written information furnished to Borrower or its Affiliates by Lender or any
Indemnified Person expressly for use in the Disclosure Documents unless Borrower
or Guarantor fails to correct any such untrue statement,

 

-98-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

misstatement or omission that is known to Borrower or Guarantor or that, with
the exercise of customary reasonable efforts, should be known to Borrower or
Guarantor and (iii) agreeing to reimburse each Indemnified Person for any legal
or other out-of-pocket expenses reasonably incurred by such Indemnified Person,
as they are incurred, in connection with investigating or defending the
Liabilities. The foregoing indemnity with respect to any untrue statement or
misstatement contained in, or omission from, Disclosure Documents shall not
inure to the benefit of any Indemnified Person if Borrower or its Affiliates
shall sustain the burden of proving that any such loss, liability, claim, damage
or expense resulted from the fact that a Person was not provided with a copy of
the final Disclosure Documents at or prior to the written confirmation of the
sale of such securities to such Person and the loss, liability, claim, damager
or expense resulted from an untrue statement or misstatement contained in, or
omission from, the preliminary Disclosure Documents that were corrected in the
final Disclosure Documents. This indemnity agreement will be in addition to any
liability which Borrower may otherwise have. Moreover, the indemnification
provided for in clauses (ii) and (iii) above shall be effective whether or not
an indemnification agreement described in clause (i) above is provided.

 

(c) Intentionally Omitted.

 

(d) Promptly after receipt by an Indemnified Person of notice of any claim or
the commencement of any action, the Indemnified Person shall, if a claim in
respect thereof is to be made against any Indemnifying Person, notify such
Indemnifying Person in writing of the claim or the commencement of that action;
provided, however, that the failure to notify such Indemnifying Person shall not
relieve it from any liability which it may have under the indemnification
provisions of this Section 9.2 except to the extent that it has been materially
prejudiced by such failure and, provided, further that the failure to notify
such Indemnifying Person shall not relieve it from any liability which it may
have to an Indemnified Person otherwise than under the provisions of this
Section 9.2. If any such claim or action shall be brought against an Indemnified
Person, and it shall notify any Indemnifying Person thereof, such Indemnifying
Person shall be entitled to participate therein and, to the extent that it
wishes, assume the defense thereof with counsel reasonably satisfactory to the
Indemnified Person. After notice from any Indemnifying Person to the Indemnified
Person of its election to assume the defense of such claim or action, such
Indemnifying Person shall not be liable to the Indemnified Person for any legal
or other expenses subsequently incurred by the Indemnified Person in connection
with the defense thereof except as provided in the following sentence; provided,
however, if the defendants in any such action include both an Indemnifying
Person, on the one hand, and one or more Indemnified Persons on the other hand,
and an Indemnified Person shall have reasonably concluded that there are any
legal defenses available to it and/or other Indemnified Persons that are
different or in addition to those available to the Indemnifying Person, the
Indemnified Person or Persons shall have the right to select separate counsel to
assert such legal defenses and to otherwise participate in the defense of such
action on behalf of such Indemnified Person or Persons. The Indemnified Person
shall have the right to employ separate counsel in any such action and to
participate in the defense thereof but the fees and expenses of such counsel
shall be the expense of such Indemnified Person unless: (i) the employment
thereof has been specifically authorized by Borrower in writing; or (ii) in such
claims or action there is, in the reasonable opinion of independent counsel, a
conflict concerning any material issue between the position of Borrower and such
Indemnified Person in which case if such Indemnified Person notifies Borrower in
writing that it elects to employ separate counsel

 

-99-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

at the expense of Indemnifying Persons, then such counsel shall have the right
to assume the defense of such action on behalf of such Indemnified Person;
provided, however, that unless, in the reasonable opinion of independent
counsel, an actual or potential conflict exists between tow or more Indemnified
Persons, Borrower shall not be required to pay the fees and disbursements of
more than one separate counsel for all Indemnified Persons. Nothing set forth
herein is intended to or shall impair the right of any Indemnified Person to
retain separate counsel at its own expense. The Indemnified Person shall
instruct its counsel to maintain reasonably detailed billing records for fees
and disbursements for which such Indemnified Person is seeking reimbursement
hereunder and shall submit copies of such detailed billing records to
substantiate that such counsel’s fees and disbursements are reasonable and
solely related to the defense of a claim for which the Indemnifying Person is
required hereunder to indemnify such Indemnified Person. No Indemnifying Person
shall be liable for the expenses of more than one (1) such separate counsel
unless such Indemnified Person shall have reasonably concluded that there may be
legal defenses available to it that are different from or additional to those
available to another Indemnified Person.

 

(e) Without the prior consent of Lender (which consent shall not be unreasonably
withheld, conditioned or delayed), no Indemnifying Person shall settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action, suit or proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is an actual or
potential party to such claim, action, suit or proceeding) unless the
Indemnifying Person shall have given Lender reasonable prior notice thereof and
shall have obtained an unconditional release of each Indemnified Person
hereunder from all liability arising out of such claim, action, suit or
proceedings. As long as an Indemnifying Person has complied with its obligations
to defend and indemnify hereunder, such Indemnifying Person shall not be liable
for any settlement made by any Indemnified Person without the consent of such
Indemnifying Person (which consent shall not be unreasonably withheld,
conditioned or delayed).

 

(f) The Indemnifying Persons agree that if any indemnification or reimbursement
sought pursuant to this Section 9.2 is finally judicially determined to be
unenforceable by any Indemnified Person harmless (with respect only to the
Liabilities that are the subject of and which would otherwise be indemnifiable
under this Section 9.2), then the Indemnifying Persons, on the one hand, and
such Indemnified Person, on the other hand, shall contribute to the Liabilities
for which such indemnification or reimbursement is held unenforceable: (x) in
such proportion as is appropriate to reflect the relative benefits to the
Indemnifying Persons, on the one hand, and such Indemnified Person, on the other
hand, from the transactions to which such indemnification or reimbursement
relates; or (y) if the allocation provided by clause (x) above is not permitted
by applicable law, in such proportion as is appropriate to reflect not only the
relative benefits referred to in clause (x) but also the relative faults of the
Indemnifying Persons, on the one hand, and all Indemnified Persons, on the other
hand, as well as any other equitable considerations. Notwithstanding the
provisions of this Section 9.2, (A) no party found liable for a fraudulent
misrepresentation shall be entitled to contribution from any other party who is
not also found liable for such fraudulent misrepresentation, and (B) the
Indemnifying Persons agree that in no event shall the amount to be contributed
by the Indemnified Persons collectively pursuant to this paragraph exceed the
amount of the fees (by underwriting discount or otherwise) actually received by
the Indemnified Persons in connection with the closing of the Loan or the
Securitization.

 

-100-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(g) The Indemnifying Persons agree that the indemnification, contribution and
reimbursement obligations set forth in this Section 9.2 shall apply whether or
not any Indemnified Person is a formal party to any lawsuits, claims or other
proceedings. The Indemnifying Persons further agree that the Indemnified Persons
are intended third party beneficiaries under this Section 9.2.

 

(h) The liabilities and obligations of the Indemnified Persons and the
Indemnifying Persons under this Section 9.2 shall survive the termination of
this Agreement and the satisfaction and discharge of the Debt.

 

(i) Notwithstanding anything to the contrary contained herein, Borrower shall
have no obligation to act as depositor with respect to the Loan or an issuer or
registrant with respect to the Securities issued in any Securitization. Any
Securitization shall be effectuated only by private offerings which are exempt
from registration under the Securities Act of 1933.

 

Section 9.3. Intentionally Omitted.

 

Section 9.4. Exculpation.

 

(a) Except as otherwise provided herein, Lender shall not enforce the liability
and obligation of Borrower to perform and observe the representations warranties
and obligations contained in the Note, this Agreement, the Pledge Agreement or
the other Loan Documents by any action or proceeding wherein a money judgment
shall be sought against Borrower, except that Lender may bring a foreclosure
action, action for specific performance or other appropriate action or
proceeding to enable Lender to enforce and realize upon its interest in the
Note, this Agreement, the Pledge Agreement, the other Loan Documents, and the
interest in the Collateral and any other collateral given to Lender pursuant to
the Note, this Agreement, the Pledge Agreement or the other Loan Documents;
provided, however, that any judgment in any such action or proceeding shall be
enforceable against Borrower only to the extent of Borrower’s interest in the
Collateral, the Rent and any other collateral given to Lender. In no event shall
any Related Party have any personal liability for the payment of the
indebtedness or any other sums due hereunder, under the Note, the Pledge
Agreement or the other Loan Documents, or for the performance or observance of
any other obligation of Borrower other than pursuant to a written instrument
executed by such Related Party specifically providing for such liability.
Lender, by accepting the Note, this Agreement and the Pledge Agreement, agrees
that it shall not, except as otherwise provided herein sue for, seek or demand
any deficiency judgment against Borrower and/or any Related Party in any such
action or proceeding, under or by reason of or under or in connection with the
Note, this Agreement, the Pledge Agreement or the other Loan Documents. The
provisions of this Section 9.4 shall not, however, (i) constitute a waiver,
release or impairment of any obligation evidenced or secured by the Note, this
Agreement, the Pledge or the other Loan Documents; (ii) impair the right of
Lender to name Borrower as a party defendant in any action or suit for judicial
foreclosure and sale under the Pledge Agreement or any other Loan Document;
(iii) affect the validity or enforceability of any indemnity (including, without
limitation, the Environmental Indemnity), guaranty, master lease or similar
instrument made in

 

-101-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

connection with the Note, this Agreement, the Mortgages or the other Loan
Documents, (iv) impair the right of Lender to obtain the appointment of a
receiver; (v) impair the right of Lender to enforce the provisions of Sections
4.1.9, 4.1.29, 5.1.10 and 5.2.9 of this Agreement; or (vii) impair the right of
Lender to obtain a deficiency judgment or other judgment on the Note against
Borrower if necessary to preserve or enforce its rights and remedies against any
collateral given to Lender pursuant to the Loan Documents, including any Awards
or Insurance Proceeds to which Lender would otherwise be entitled under this
Agreement or the other Loan Documents; provided, however, Lender shall only
enforce such judgment against such collateral, including the Awards and/or
Insurance Proceeds, as applicable.

 

(b) Notwithstanding the provisions of this Section 9.4 to the contrary, Borrower
shall be personally liable to Lender for the direct, actual losses, damages,
costs, expenses, liabilities, claims or other obligations incurred by Lender
(collectively, “Losses”) due to: (i) fraud or intentional misrepresentation by
Lehman Borrowers, Lehman Cushion Entity, Guarantor, any Individual Borrower or
any other person or entity in connection with the execution and the delivery of
the Note, this Agreement, the Pledge Agreement or the other Loan Documents; (ii)
any intentional misapplication or misappropriation of Rents received by any
Individual Borrower, Guarantor, any Lehman Borrower or Lehman Cushion Entity
after the occurrence of an Event of Default; (iii) any intentional
misapplication or misappropriation by any Individual Borrower, Guarantor, any
Lehman Borrower or Lehman Cushion Entity of tenant security deposits or Rents
collected more than one (1) month in advance; (iv) the intentional
misapplication or the misappropriation of any Award or Insurance Proceeds or any
Net Liquidation Proceeds after Debt Service; (v) any failure to pay Taxes,
ground rent, Other Charges, charges for labor or materials or other charges that
can create liens on any of the Properties (except to the extent that sums
sufficient to pay such amounts have been deposited in the escrow with Lender
pursuant to the terms of this Agreement or Lehman Lender pursuant to the Lehman
Loan Documents but only to the extent that the Net Operating Income from the
Properties available to Borrower, Guarantor, Lehman Cushion Entity or any Lehman
Borrower was sufficient to permit Lehman Borrower, as applicable, to pay the
same when due); (vi) any failure by Borrower, Guarantor, Lehman Cushion Entity
or any Lehman Borrower, as applicable, to return or to reimburse Lender for all
Personal Property taken from any of the Properties by or on behalf of Borrower,
any Lehman Borrower or Lehman Cushion Entity after the occurrence of an Event of
Default and in violation of the terms of this Agreement and the other Loan
Documents and not replaced with Personal Property of the same utility and of the
same or greater value; (vii) any act of actual intentional waste or arson by any
Individual Borrower, any Lehman Borrower, Lehman Cushion Entity or any
affiliate, general partner, managing member or principal thereof or by Guarantor
that is not attributable to a lack of sufficient Net Operating Income from the
Properties available to Borrower, any Lehman Borrower or Lehman Cushion Entity
to perform all of Borrower’s, any Lehman Borrower’s, Lehman Cushion Entity’s or
such affiliate’s, general partner’s, managing member’s, principal’s, or
Guarantor’s obligations under the Note, this Agreement, the Pledge Agreement or
the other Loan Documents; (viii) any fees or commissions paid by any Individual
Borrower, any Lehman Borrower or Lehman Cushion Entity to affiliate, general
partner, managing member or principal thereof or Guarantor in violation of the
terms of the Note, this Agreement, the Pledge Agreement or the other Loan
Documents; (ix) the breach by Borrower, Lehman Cushion Entity, any Lehman
Borrower or Guarantor in any material respect of any representation, warranty,
covenant or indemnification provision in the Environmental Indemnity or in any
Mortgage or in the Pledge Agreement; (x) if

 

-102-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

any Individual Property or any part thereof shall become an asset in any
involuntary bankruptcy or insolvency proceeding commenced by any Person (other
than Lender) and Borrower, Guarantor any Lehman Borrower or Lehman Cushion
Entity fail to use its commercially reasonable efforts to obtain or cause to be
obtained a dismissal of such proceedings; (xi) if Borrower, Lehman Cushion
Entity and Lehman Borrowers are in default of Sections 5.1.32 and 5.1.33 hereof;
or (xii) if any of the Lehman Borrowers or the Lehman Cushion Entity become
personally liable to the Lehman Lender pursuant to the terms of the Lehman
Guaranty.

 

(c) Notwithstanding the foregoing, the agreement of Lender not to pursue
recourse liability as set forth in subsection (a) above SHALL BECOME NULL AND
VOID and shall be of no further force and effect as to Borrower (but not to any
Related Party other than pursuant to a written instrument executed by such
Related Party specifically providing for such liability) (i) in the event of any
Borrower’s willful default to provide any financial statement, report or
information under Section 5.1.11(b), (c) and (f) hereof, but a failure to
provide such financial statements, reports and information shall not be deemed
willful if such failure is the result of good faith error and is cured within
ten (10) Business Days after written notice is delivered to Borrower; provided,
however, that if (A) Borrower is prevented by an unaffiliated third party from
delivering such information and (B) Borrower uses reasonable efforts (including
the reasonable expenditure of money) to obtain such financial statements, report
and information, then such failure shall not be deemed willful so long as
Borrower continuously endeavors in good faith to obtain the required financial
statements, reports and information and delivers same to Lender as soon as it
becomes available to Borrower, (ii) in the event of a default under Section
4.1.30 of this Agreement such that either (A) such failure was considered by a
court as a factor in the court’s finding for a consolidation of the assets of
any Individual Borrower, Guarantor, Lehman Cushion Entity or any Lehman Borrower
with the assets of another person or entity or (B) as a result thereof, Lender
suffers any material Losses (including reasonable attorneys’ fees and
disbursements, whether or not litigation has commenced); provided, however, that
in the absence of an actual consolidation, recourse may be had against Borrower
only to the extent of Losses for its failure to comply with the provisions of
Section 4.1.30 of this Agreement or (iii) in the event of a default under
Section 5.2.10 of this Agreement or Article 5 the Pledge Agreement or in the
event Borrower, Guarantor, Lehman Cushion Entity or any Lehman Borrower fails to
obtain Lender’s prior written consent to any assignment, transfer, encumbrance
or conveyance of any of the Properties or any Collateral or any interest therein
if and as required by the Pledge Agreement or the Loan Agreement; provided,
however, if an agent or employee of any Individual Borrower, Guarantor, Lehman
Cushion Entity or any Lehman Borrower or the manager of any Individual Property
enters into an Equipment lease or Equipment financing in violation of any
Mortgage, the Pledge Agreement or the Loan Agreement and without express
authorization from an executive officer of such Individual Borrower, Guarantor,
Lehman Cushion Entity or any Lehman Borrower, then such violation for purposes
of this clause (iii) shall not result in a nullification of Section 9.4(a)
hereof (but Borrower shall be liable for all Losses related to such violation)
so long as such Equipment lease or Equipment financing is terminated and
released to Lender’s reasonable satisfaction within ten (10) Business Days of
the earlier of (A) Lender’s written notice to Borrower of such violation or (B)
the date that any executive officer of any Individual Borrower, Guarantor,
Lehman Cushion Entity or any Lehman Borrower actually becomes aware of such
violation; (iv) if the first full payment of monthly Debt Service is not paid
when due or (v) in the event any Individual Property or any part thereof shall
become an asset in (A) the filing by any Individual Borrower, Guarantor, Lehman
Cushion

 

-103-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Entity or any Lehman Borrower of a voluntary petition under any creditors rights
laws, (B) any Individual Borrower, Guarantor, Lehman Cushion Entity or any
Lehman Borrower or any Affiliate of any Individual Borrower, Guarantor, Lehman
Cushion Entity or any Lehman Borrower joining in the filing of, or filing an
answer consenting to or otherwise acquiescing in unless in the opinion of
Borrower, upon advice of counsel, there are no valid grounds to contest) an
involuntary petition against any Individual Borrower under any creditors rights
laws, or (C) any Individual Borrower, Principal or any Affiliate of any
Individual Borrower or Principal soliciting or causing to be solicited
petitioning creditors for any such involuntary petition against any Individual
Borrower, Guarantor, Lehman Cushion Entity or any Lehman Borrower.

 

(d) Nothing herein shall be deemed to be a waiver of any right which Lender may
have under Section 506(a), 506(6) or 1111(b) or any other provision of the
Bankruptcy Code to file a claim for the full amount of the indebtedness secured
by the Pledge Agreement or to require that all collateral shall continue to
secure all of the indebtedness owing to Lender in accordance with the Note, this
Agreement, the Pledge Agreement and the other Loan Documents.

 

Section 9.5. Matters Concerning Manager. (a) Lender acknowledges that (i) a
manager unaffiliated with Borrower may terminate or cause Lehman Mortgage
Borrower to terminate any applicable management agreement if it is not being
paid the management fees due under such management agreement and (ii) an
affiliated manager (A) shall not be entitled to a management fee but shall be
entitled to reimbursement of reasonable out-of-pocket expenses spent by said
manager for the operation of the Properties during the continuance of an Event
of Default and (B) may terminate any applicable management agreement after
Lender takes title to the related Individual Property in the event said manager
is not being paid all fees due under such management agreement.

 

(b) Subject to the terms and provisions of the Lehman Loan Documents, Lender
shall have the right to cause Borrower to cause Lehman Mortgage Borrower to
terminate any management agreement upon the occurrence of any one or more of the
following: (i) at any time following the occurrence of and during the
continuation of an Event of Default (unless the applicable management agreement
to be terminated is then between Lehman Mortgage Borrower and a Qualified
Manager not an Affiliate of Lehman Mortgage Borrower), (ii) the applicable
manager is subject to a Bankruptcy Action, (iii) the applicable manager defaults
under such management agreement beyond all applicable notice and cure periods.

 

Section 9.6. Servicer. At the option of Lender, the Loan may be serviced by a
servicer/trustee meeting all applicable criteria by the Rating Agencies for a
servicer in a Securitization (the “Servicer”) selected by Lender. Lender may
delegate all or any portion of its responsibilities under this Agreement and the
other Loan Documents to the Servicer pursuant to a servicing agreement (the
“Servicing Agreement”) between Lender and the Servicer. Notwithstanding the
foregoing, (a) Lender shall endeavor not to use, or permit the use of, any
servicer identified by Borrower and listed on Schedule 9.6 attached hereto as
the initial Servicer and (b) Lender agrees that (i) ORIX Capital Markets, LLC
shall not be permitted to service all or any part of the Loan and (ii) Wachovia
Securities shall not be the initial primary servicer of the Loan. Borrower shall
not be responsible for any set-up fees to the Servicer or any other initial
costs of the Servicer or Lender relating to or arising under the Servicing
Agreement. Borrower shall not be responsible for payment of the monthly
servicing fee due to the Servicer under the Servicing Agreement.

 

-104-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 9.7. Matters Concerning Franchisor. Subject to the terms and provisions
of the Lehman Loan Documents, Lender shall have the right to cause Borrower to
cause Lehman Mortgage Borrower to terminate any Franchise Agreement upon the
occurrence of any one or more of the following: (a) at any time following the
occurrence of and during the continuation of an Event of Default if the
Franchisor is (unless the applicable Franchise Agreement to be terminated is
then between Lehman Mortgage Borrower and a Qualified Franchisor not an
Affiliate of Lehman Mortgage Borrower, (b) Franchisor shall become bankrupt or
insolvent or (c) Franchisor defaults under any Franchise Agreement beyond all
applicable notice and cure periods. Lender acknowledges that a franchisor
unaffiliated with Borrower or Lehman Mortgage Borrower may terminate any
applicable franchise agreement if it is not being paid the franchise fees due
under such franchise agreement.

 

X. MISCELLANEOUS

 

Section 10.1. Survival. This Agreement and all covenants, agreements,
representations and warranties made herein and in the certificates delivered
pursuant hereto shall survive the making by Lender of the Loan and the execution
and delivery to Lender of the Note, and shall continue in full force and effect
so long as all or any of the Debt is outstanding and unpaid unless a longer
period is expressly set forth herein or in the other Loan Documents. Whenever in
this Agreement any of the parties hereto is referred to, such reference shall be
deemed to include the legal representatives, successors and assigns of such
party. All covenants, promises and agreements in this Agreement, by or on behalf
of Borrower, shall inure to the benefit of the legal representatives, successors
and assigns of Lender.

 

Section 10.2. Lender’s Discretion. Whenever pursuant to this Agreement, Lender
exercises any right given to it to approve or disapprove, or any arrangement or
term is to be satisfactory to Lender, the decision of Lender to approve or
disapprove or to decide whether arrangements or terms are satisfactory or not
satisfactory shall (except as is otherwise specifically herein provided) be in
the sole but good faith discretion of Lender and if decided in good faith shall
be final and conclusive. Whenever this Agreement expressly provides that Lender
may not withhold its consent or its approval of an arrangement or term, such
provisions shall also be deemed to prohibit Lender from conditioning or delaying
such consent or approval. When it is expressly provided herein that Lender act
reasonably, Lender shall apply the standards of an ordinary prudent lender with
respect to real estate collateral of similar size, scope and value as the
Properties.

 

Section 10.3. Governing Law. (A) THIS AGREEMENT WAS NEGOTIATED IN THE STATE OF
NEW YORK, THE LOAN WAS MADE BY LENDER AND ACCEPTED BY BORROWER IN THE STATE OF
NEW YORK, AND THE PROCEEDS OF THE LOAN DELIVERED PURSUANT HERETO WERE DISBURSED
FROM THE STATE OF NEW YORK, WHICH STATE THE PARTIES AGREE HAS A SUBSTANTIAL
RELATIONSHIP TO THE PARTIES AND TO THE UNDERLYING TRANSACTION EMBODIED HEREBY,
AND IN ALL RESPECTS, INCLUDING, WITHOUT LIMITING THE GENERALITY OF THE
FOREGOING,

 

-105-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT, THE NOTE AND
THE OTHER LOAN DOCUMENTS AND THE OBLIGATIONS ARISING HEREUNDER AND THEREUNDER
SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF
NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE (WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAWS) AND ANY APPLICABLE LAW OF THE UNITED
STATES OF AMERICA, IT BEING UNDERSTOOD THAT, TO THE FULLEST EXTENT PERMITTED BY
THE LAW OF SUCH STATE, THE LAW OF THE STATE OF NEW YORK SHALL GOVERN THE
CONSTRUCTION, VALIDITY AND ENFORCEABILITY OF ALL LOAN DOCUMENTS AND ALL OF THE
OBLIGATIONS ARISING HEREUNDER OR THEREUNDER. TO THE FULLEST EXTENT PERMITTED BY
LAW, BORROWER HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVES ANY CLAIM TO ASSERT
THAT THE LAW OF ANY OTHER JURISDICTION GOVERNS THIS AGREEMENT, THE NOTE AND THE
OTHER LOAN DOCUMENTS, AND THIS AGREEMENT, THE NOTE AND THE OTHER LOAN DOCUMENTS
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK PURSUANT TO SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW.

 

(B) ANY LEGAL SUIT, ACTION OR PROCEEDING AGAINST LENDER OR BORROWER ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE OTHER LOAN DOCUMENTS MAY AT LENDER’S
OPTION BE INSTITUTED IN ANY FEDERAL OR STATE COURT IN THE CITY OF NEW YORK,
COUNTY OF NEW YORK, PURSUANT TO SECTION 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW AND BORROWER WAIVES ANY OBJECTIONS WHICH IT MAY NOW OR HEREAFTER
HAVE BASED ON VENUE AND/OR FORUM NON CONVENIENS OF ANY SUCH SUIT, ACTION OR
PROCEEDING, AND BORROWER HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY
SUCH COURT IN ANY SUIT, ACTION OR PROCEEDING. BORROWER DOES HEREBY DESIGNATE AND
APPOINT:

 

CORPORATION SERVICE COMPANY

80 STATE STREET

ALBANY, NEW YORK 12207-2543

 

AS ITS AUTHORIZED AGENT TO ACCEPT AND ACKNOWLEDGE ON ITS BEHALF SERVICE OF ANY
AND ALL PROCESS WHICH MAY BE SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING IN
ANY FEDERAL OR STATE COURT IN NEW YORK, NEW YORK, AND AGREES THAT SERVICE OF
PROCESS UPON SAID AGENT AT SAID ADDRESS AND NOTICE OF SAID SERVICE MAILED OR
DELIVERED TO BORROWER IN THE MANNER PROVIDED HEREIN SHALL BE DEEMED IN EVERY
RESPECT EFFECTIVE SERVICE OF PROCESS UPON BORROWER IN ANY SUCH SUIT, ACTION OR
PROCEEDING IN THE STATE OF NEW YORK. BORROWER (I) SHALL GIVE PROMPT NOTICE TO
LENDER OF ANY CHANGED ADDRESS OF ITS AUTHORIZED AGENT HEREUNDER, (II) MAY AT ANY
TIME AND FROM TIME TO TIME DESIGNATE A SUBSTITUTE

 

-106-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

AUTHORIZED AGENT WITH AN OFFICE IN NEW YORK, NEW YORK (WHICH SUBSTITUTE AGENT
AND OFFICE SHALL BE DESIGNATED AS THE PERSON AND ADDRESS FOR SERVICE OF
PROCESS), AND (III) SHALL PROMPTLY DESIGNATE SUCH A SUBSTITUTE IF ITS AUTHORIZED
AGENT CEASES TO HAVE AN OFFICE IN NEW YORK, NEW YORK OR IS DISSOLVED WITHOUT
LEAVING A SUCCESSOR.

 

Section 10.4. Modification, Waiver in Writing. No modification, amendment,
extension, discharge, termination or waiver of any provision of this Agreement,
or of the Note, or of any other Loan Document, nor consent to any departure by
Borrower therefrom, shall in any event be effective unless the same shall be in
a writing signed by the party against whom enforcement is sought, and then such
waiver or consent shall be effective only in the specific instance, and for the
purpose, for which given. Except as otherwise expressly provided herein, no
notice to, or demand on Borrower, shall entitle Borrower to any other or future
notice or demand in the same, similar or other circumstances.

 

Section 10.5. Delay Not a Waiver. Neither any failure nor any delay on the part
of Lender in insisting upon strict performance of any term, condition, covenant
or agreement, or exercising any right, power, remedy or privilege hereunder, or
under the Note or under any other Loan Document, or under any other instrument
given as security therefor, shall operate as or constitute a waiver thereof, nor
shall a single or partial exercise thereof preclude any other future exercise,
or the exercise of any other right, power, remedy or privilege. In particular,
and not by way of limitation, by accepting payment after the due date of any
amount payable under this Agreement, the Note or any other Loan Document, Lender
shall not be deemed to have waived any right either to require prompt payment
when due of all other amounts due under this Agreement, the Note or the other
Loan Documents, or to declare a default for failure to effect prompt payment of
any such other amount.

 

Section 10.6. Notices. All notices, consents, approvals and requests required or
permitted hereunder or under any other Loan Document shall be given in writing
and shall be effective for all purposes if hand delivered or sent by (a)
certified or registered United States mail, postage prepaid, return receipt
requested or (b) expedited prepaid delivery service, either commercial or United
States Postal Service, with proof of attempted delivery, and by telecopier (with
answer back acknowledged), addressed as follows (or at such other address and
Person as shall be designated from time to time by any party hereto, as the case
may be, in a notice to the other parties hereto in the manner provided for in
this Section 10.6):

 

If to Lender:    JPMorgan Chase Bank, N.A.      c/o ARCap Servicing, Inc.     
5605 N. MacArthur Boulevard, Suite 950      Irving, Texas 75038      Attention:
Clyde Greenhouse – Director of Administration      Facsimile No.: (972) 580-3888
    

and

 

-107-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

    

Bear Stearns Commercial Mortgage, Inc.

    

383 Madison Avenue

    

New York, New York 10179

    

Attention: J. Christopher Hoeffel

    

Facsimile No.: (212) 272-7047

with a copy to:    Cadwalader, Wickersham & Taft LLP      One World Financial
Center      New York, New York 10281      Attention: William P. McInerney, Esq.
    

Facsimile No.: (212) 504-6666

 

If to Borrower:    c/o Wyndham International, Inc.      1950 Stemmons Freeway,
Suite 6001      Dallas, Texas 75207      Attention: Chief Financial Officer     

Facsimile No.: (214) 863-1282

 

with a copy to:    Akin Gump Strauss Hauer & Feld LLP      1700 Pacific Avenue,
Suite 4100      Dallas, Texas 75201      Attention: Carl B. Lee, P.C.     
Facsimile No.: (214) 969-4343

 

A notice shall be deemed to have been given: in the case of hand delivery, at
the time of delivery; in the case of registered or certified mail, when
delivered or the first attempted delivery on a Business Day; or in the case of
expedited prepaid delivery and telecopy, upon the first attempted delivery on a
Business Day; or in the case of telecopy, upon sender’s receipt of a
machine-generated confirmation of successful transmission after advice by
telephone to recipient that a telecopy notice is forthcoming. To the fullest
extent permitted by applicable law, and notwithstanding anything to the contrary
contained herein or in any other Loan Document, each Individual Borrower hereby
acknowledges and agrees that Lender shall be entitled to rely upon any notice
give by any Individual Borrower as constituting a notice by such Individual
Borrower or Borrower.

 

Section 10.7. Trial by Jury. BORROWER HEREBY AGREES NOT TO ELECT A TRIAL BY JURY
OF ANY ISSUE TRIABLE OF RIGHT BY JURY, AND WAIVES ANY RIGHT TO TRIAL BY JURY
FULLY TO THE EXTENT THAT ANY SUCH RIGHT SHALL NOW OR HEREAFTER EXIST WITH REGARD
TO THE LOAN DOCUMENTS, OR ANY CLAIM, COUNTERCLAIM OR OTHER ACTION ARISING IN
CONNECTION THEREWITH. THIS WAIVER OF RIGHT TO TRIAL BY JURY IS GIVEN KNOWINGLY
AND VOLUNTARILY BY BORROWER, AND IS INTENDED TO ENCOMPASS INDIVIDUALLY EACH
INSTANCE AND EACH ISSUE AS TO WHICH THE RIGHT TO A TRIAL BY JURY WOULD OTHERWISE
ACCRUE. LENDER IS HEREBY AUTHORIZED TO FILE A COPY OF THIS PARAGRAPH IN ANY
PROCEEDING AS CONCLUSIVE EVIDENCE OF THIS WAIVER BY BORROWER.

 

-108-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.8. Headings. The Article and/or Section headings and the Table of
Contents in this Agreement are included herein for convenience of reference only
and shall not constitute a part of this Agreement for any other purpose.

 

Section 10.9. Severability. Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.

 

Section 10.10. Preferences. Lender shall have the continuing and exclusive right
to apply or reverse and reapply any and all payments by Borrower to any portion
of the obligations of Borrower hereunder. To the extent Borrower makes a payment
or payments to Lender, which payment or proceeds or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, state or federal law, common law or equitable cause, then, to
the extent of such payment or proceeds received, the obligations hereunder or
part thereof intended to be satisfied shall be revived and continue in full
force and effect, as if such payment or proceeds had not been received by
Lender.

 

Section 10.11. Waiver of Notice. Borrower hereby expressly waives, and shall not
be entitled to, any notices of any nature whatsoever from Lender except with
respect to matters for which this Agreement or the other Loan Documents
specifically and expressly provide for the giving of notice by Lender to
Borrower and except with respect to matters for which Borrower is not, pursuant
to applicable Legal Requirements, permitted to waive the giving of notice.

 

Section 10.12. Remedies of Borrower. In the event that a claim or adjudication
is made that Lender or its agents have acted unreasonably or unreasonably
delayed acting in any case where by law or under this Agreement or the other
Loan Documents, Lender or such agent, as the case may be, has an obligation to
act reasonably or promptly, Borrower agrees that neither Lender nor its agents
shall be liable for any monetary damages, and Borrower’s sole remedies shall be
limited to commencing an action seeking injunctive relief or declaratory
judgment. The parties hereto agree that any action or proceeding to determine
whether Lender has acted reasonably shall be determined by an action seeking
declaratory judgment.

 

Section 10.13. Expenses; Indemnity. (a) Except as otherwise expressly provided
herein or in any of the other Loan Documents, Borrower covenants and agrees to
pay or, if Borrower fails to pay, to reimburse, Lender upon receipt of notice
from Lender for all reasonable out-of-pocket costs and expenses (including
reasonable attorneys’ fees and disbursements) incurred by Lender in connection
with (i) the preparation, negotiation, execution and delivery of this Agreement
and the other Loan Documents and the consummation of the transactions
contemplated hereby and thereby and all the costs of furnishing all opinions by
counsel for Borrower (including without limitation any opinions requested by
Lender as to any legal matters arising under this Agreement or the other Loan
Documents with respect to the Collateral); (ii) Borrower’s ongoing performance
of and compliance with Borrower’s respective agreements and covenants contained
in this Agreement and the other Loan Documents on its part

 

-109-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

to be performed or complied with after the Closing Date, including, without
limitation, confirming compliance with environmental and insurance requirements;
(iii) Lender’s ongoing performance and compliance with all agreements and
conditions contained in this Agreement and the other Loan Documents on its part
to be performed or complied with after the Closing Date; (iv) the negotiation,
preparation, execution, delivery and administration of any consents, amendments,
waivers or other modifications to this Agreement and the other Loan Documents
and any other documents or matters requested by Lender in accordance with the
terms hereof; (v) securing Borrower’s compliance with any requests made pursuant
to the provisions of this Agreement and the other Loan Documents; (vi) the
filing and recording fees and expenses, title insurance and reasonable fees and
expenses of counsel for providing to Lender all required legal opinions, and
other similar expenses incurred in creating and perfecting the Liens in favor of
Lender pursuant to this Agreement and the other Loan Documents; (vii) enforcing
or preserving any rights, either in response to third party claims or in
prosecuting or defending any action or proceeding or other litigation, in each
case against, under or affecting Borrower, this Agreement, the other Loan
Documents, the Collateral, or any other security given for the Loan; and (viii)
enforcing any obligations of or collecting any payments due from Borrower under
this Agreement, the other Loan Documents or with respect to the Collateral or in
connection with any refinancing or restructuring of the credit arrangements
provided under this Agreement in the nature of a “work-out” or of any insolvency
or bankruptcy proceedings; provided, however, that Borrower shall not be liable
for the payment of any such costs and expenses to the extent the same arise by
reason of the gross negligence, illegal acts, fraud or willful misconduct of
Lender.

 

(b) Borrower shall indemnify, defend and hold harmless Lender from and against
any and all direct, actual liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses and disbursements of any kind
or nature whatsoever (including, without limitation, the reasonable fees and
disbursements of counsel for Lender in connection with any investigative,
administrative or judicial proceeding commenced or threatened, whether or not
Lender shall be designated a party thereto), that may be imposed on, incurred
by, or asserted against Lender in any manner relating to or arising out of (i)
any breach by Borrower of its obligations under, or any material
misrepresentation by Borrower contained in, this Agreement or the other Loan
Documents, or (ii) the use or intended use of the proceeds of the Loan
(collectively, the “Indemnified Liabilities”); provided, however, that Borrower
shall not have any obligation to Lender hereunder to the extent that such
Indemnified Liabilities arise from the gross negligence, illegal acts, fraud,
bad faith or willful misconduct of Lender, its employees or agents. To the
extent that the undertaking to indemnify, defend and hold harmless set forth in
the preceding sentence may be unenforceable because it violates any law or
public policy, Borrower shall pay the maximum portion that it is permitted to
pay and satisfy under applicable law to the payment and satisfaction of all
Indemnified Liabilities incurred by Lender.

 

(c) Borrower covenants and agrees to pay for or, if Borrower fails to pay, to
reimburse Lender for, any fees and expenses incurred by any Rating Agency in
connection with (i) any Rating Agency review of the Loan, the Loan Documents or
any transaction contemplated thereby as a result of the initial successful
Securitization of the Loan, or (ii) any consent, approval, waiver or
confirmation obtained from such Rating Agency pursuant to the terms and
conditions of this Agreement or any other Loan Document and the Lender shall be
entitled to require payment of such fees and expenses as a condition precedent
to the obtaining of any such consent, approval, waiver or confirmation.

 

-110-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.14. Schedules Incorporated. The Schedules annexed hereto are hereby
incorporated herein as a part of this Agreement with the same effect as if set
forth in the body hereof.

 

Section 10.15. Offsets, Counterclaims and Defenses. Any assignee of Lender’s
interest in and to this Agreement, the Note and the other Loan Documents shall
take the same free and clear of all offsets, counterclaims or defenses which are
unrelated to such documents which Borrower may otherwise have against any
assignor of such documents, and no such unrelated counterclaim or defense shall
be interposed or asserted by Borrower in any action or proceeding brought by any
such assignee upon such documents and any such right to interpose or assert any
such unrelated offset, counterclaim or defense in any such action or proceeding
is hereby expressly waived by Borrower.

 

Section 10.16. No Joint Venture or Partnership; No Third Party Beneficiaries.
(a) Borrower and Lender intend that the relationships created hereunder and
under the other Loan Documents be solely that of borrower and lender. Nothing
herein or therein is intended to create a joint venture, partnership,
tenancy-in-common, or joint tenancy relationship between Borrower and Lender nor
to grant Lender any interest in the Properties other than that of mortgagee,
beneficiary or lender.

 

(b) This Agreement and the other Loan Documents are solely for the benefit of
Lender and Borrower and nothing contained in this Agreement or the other Loan
Documents shall be deemed to confer upon anyone other than Lender and Borrower
any right to insist upon or to enforce the performance or observance of any of
the obligations contained herein or therein. All conditions to the obligations
of Lender to make the Loan hereunder are imposed solely and exclusively for the
benefit of Lender and no other Person shall have standing to require
satisfaction of such conditions in accordance with their terms or be entitled to
assume that Lender will refuse to make the Loan in the absence of strict
compliance with any or all thereof and no other Person shall under any
circumstances be deemed to be a beneficiary of such conditions, any or all of
which may be freely waived in whole or in part by Lender if, in Lender’s sole
discretion, Lender deems it advisable or desirable to do so.

 

Section 10.17. Publicity. All news releases, publicity or advertising by
Borrower or its Affiliates through any media intended to reach the general
public which refers to the Loan Documents or the financing evidenced by the Loan
Documents, to Lender or any of their Affiliates shall be subject to the prior
reasonable approval of Lender.

 

Section 10.18. Cross Default; Cross Collateralization; Waiver of Marshalling of
Assets. (a) Borrower acknowledges that Lender has made the Loan to Borrower upon
the security of its collective interest in the Properties and in reliance upon
the aggregate of the Properties taken together being of greater value as
collateral security than the sum of each Individual Property taken separately.
Borrower agrees that the Mortgages are and will be cross-collateralized and
cross-defaulted with each other so that (i) an Event of Default under any of the
Mortgages shall constitute an Event of Default under each of the other Mortgages
which secure the Note; (ii) an Event of Default under the Note or this Loan
Agreement shall constitute an Event of Default under each Mortgage; (iii) each
Mortgage shall constitute security for the Note as if a single blanket lien were
placed on all of the Properties as security for the Note; and (iv) such
cross-collateralization shall in no event be deemed to constitute a fraudulent
conveyance.

 

-111-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(b) To the fullest extent permitted by law, Borrower, for itself and its
successors and assigns, waives all rights to a marshalling of the assets of
Borrower, Borrower’s partners, members or shareholders and others with interests
in Borrower, and of the Collateral, and shall not assert any right under any
laws pertaining to the marshalling of assets, the sale in inverse order of
alienation, homestead exemption, the administration of estates of decedents, or
any other matters whatsoever to defeat, reduce or affect the right of Lender
under the Loan Documents to a sale of the Collateral for the collection of the
Debt without any prior or different resort for collection or of the right of
Lender to the payment of the Debt out of the net proceeds of the Collateral in
preference to every other claimant whatsoever. In addition, Borrower, for itself
and its successors and assigns, waives in the event of foreclosure upon any or
all of the Collateral, any equitable right otherwise available to Borrower which
would require the separate sale of any part of the Collateral or require Lender
to exhaust its remedies against any part of the Collateral or any combination of
the Collateral before proceeding against any other part of the Collateral or
combination of the Collateral; and further in the event of such foreclosure
Borrower does hereby expressly consent to and authorize, at the option of
Lender, the foreclosure and sale either separately or together of any
combination of the Collateral.

 

Section 10.19. Waiver of Counterclaim. Borrower hereby waives the right to
assert a counterclaim, other than a compulsory counterclaim, in any action or
proceeding brought against it by Lender or its agents, but Borrower does not
waive any right to assert any such claim in a separate action.

 

Section 10.20. Conflict; Construction of Documents; Reliance. In the event of
any conflict between the provisions of this Loan Agreement and any of the other
Loan Documents, the provisions of this Loan Agreement shall control. The parties
hereto acknowledge that they were represented by competent counsel in connection
with the negotiation, drafting and execution of the Loan Documents and that such
Loan Documents shall not be subject to the principle of construing their meaning
against the party which drafted same. Borrower acknowledges that, with respect
to the Loan, Borrower shall rely solely on its own judgment and advisors in
entering into the Loan without relying in any manner on any statements,
representations or recommendations of Lender or any parent, subsidiary or
Affiliate of Lender. Lender shall not be subject to any limitation whatsoever in
the exercise of any rights or remedies available to it under any of the Loan
Documents or any other agreements or instruments which govern the Loan by virtue
of the ownership by it or any parent, subsidiary or Affiliate of Lender of any
equity interest any of them may acquire in Borrower, and Borrower hereby
irrevocably waives the right to raise any defense or take any action on the
basis of the foregoing with respect to Lender’s exercise of any such rights or
remedies. Borrower acknowledges that Lender engages in the business of real
estate financings and other real estate transactions and investments which may
be viewed as adverse to or competitive with the business of Borrower or its
Affiliates.

 

Section 10.21. Brokers and Financial Advisors. Borrower and Lender each hereby
represent that it has dealt with no financial advisors, brokers, underwriters,
placement agents, agents or finders in connection with the transactions
contemplated by this Agreement.

 

-112-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Borrower hereby agrees to indemnify, defend and hold Lender harmless from and
against any and all claims, liabilities, costs and expenses of any kind
(including Lender’s reasonable attorneys’ fees and expenses) in any way relating
to or arising from a claim by any Person that such Person acted on behalf of
Borrower or Lender in connection with the transactions contemplated herein. The
provisions of this Section 10.21 shall survive the expiration and termination of
this Agreement and the payment of the Debt.

 

Section 10.22. Prior Agreements. Notwithstanding the terms and conditions set
forth in this Agreement and the other Loan Documents, the terms and conditions
set forth in the Commitment Letter dated March 23, 2005 (as amended) between
Borrower and Lender (the “Commitment Letter”) continue to be in full force and
effect and are not superseded by the terms of this Agreement and the other Loan
Documents.

 

Section 10.23. Joint and Several Liability. The parties hereto acknowledge that
the defined term “Borrower” has been defined to collectively include each
Individual Borrower. It is the intent of the parties hereto in determining
whether (a) a breach of a representation or a covenant has occurred, (b) there
has occurred a Default or Event of Default, or (c) an event has occurred which
would create recourse obligations under Section 9.4 of this Agreement, that any
such breach, occurrence or event with respect to any Individual Borrower shall
be deemed to be such a breach, occurrence or event with respect to each
Individual Borrower and that each Individual Borrower need not have been
involved with such breach, occurrence or event in order for the same to be
deemed such a breach, occurrence or event with respect to each and every
Individual Borrower. The obligations and liabilities of each Individual Borrower
shall be joint and several.

 

Section 10.24. Co-Lenders. (a) Borrower hereby acknowledges and agrees that
notwithstanding the fact that the Loan may be serviced by Servicer, prior to a
Securitization of the Loan, all requests for approval and consents hereunder and
in every instance in which Lender’s consent or approval is required, Borrower
shall be required to obtain the consent and approval of each Co-Lender and all
copies of documents, reports, requests and other delivery obligations of
Borrower required hereunder shall be delivered by Borrower to each Co-Lender.

 

(b) Following the Closing Date (i) the liabilities of Lender shall be several
and not joint, (ii) neither Co-Lender shall be responsible for the obligations
of the other Co-Lender, and (iii) each Co-Lender shall be liable to Borrower
only for their respective Ratable Share of the Loan. Notwithstanding anything to
the contrary herein, all indemnities by Borrower and obligations for costs,
expenses, damages or advances set forth herein shall run to and benefit each
Co-Lender in accordance with its Ratable Share.

 

(c) Each Co-Lender agrees that it has, independently and without reliance on the
other Co-Lender, and based on such documents and information as it has deemed
appropriate, made its own credit analysis of Borrower and its Affiliates and
decision to enter into this Agreement and that it will, independently and
without reliance upon the other Co-Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement or
under any other Loan Document.

 

-113-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section 10.25. Certain Additional Rights of Lender (VCOC). Notwithstanding
anything to the contrary contained in this Agreement, Lender shall have:

 

(a) the right to routinely consult with and make suggestions to Borrower’s and
Lehman Borrowers’ management regarding the significant business activities and
business and financial developments of Borrower; provided, however, that such
consultations shall not include discussions of environmental compliance programs
or disposal of hazardous substances. Consultations and suggestions may occur no
more than once each quarter for Lender, at times as are reasonably satisfactory
to Borrower and if conducted or made in meetings at Guarantor’s principal place
of business or such other locations as are reasonably satisfactory to Borrower;

 

(b) the right, at the Lender’s expense and in accordance with the terms of this
Agreement, to examine the books and records of Borrower at any reasonable times
upon reasonable advance notice;

 

(c) the right, in accordance with the terms of this Agreement, including,
without limitation, Section 5.1.11 hereof, to receive monthly, quarterly and
year end financial reports, including balance sheets, statements of income,
shareholder’s equity and cash flow, a management report and schedules of
outstanding indebtedness as and to the extent provided for by the terms of this
Agreement; and

 

(d) the right, without restricting any other rights of Lender under this
Agreement (including any similar right), to approve any acquisition by Borrower
outside the ordinary course of business of any other significant property
(excluding, without limitation, personal property required for the day-to-day
operations of any Individual Property), property to be acquired pursuant to any
Approved Budget, and property to be acquired pursuant to any alteration or
Restoration made pursuant to the terms of this Agreement, which approval shall
not be unreasonably withheld, conditioned or delayed.

 

The rights described above in this Section 10.25 may be exercised by any entity
which owns and controls, directly or indirectly, substantially all of the
interests in Lender.

 

Section 10.26. Lender Cure Rights. Borrower shall cause the Lehman Cushion
Entity to cause the Lehman Borrowers to promptly deliver any and all notices of
any default under the Lehman Loan Documents and to grant to Lender, and Lender
shall have, the right, but not the obligation, to cure any and all defaults of
the Lehman Borrowers under any of the Lehman Loan Documents after five (5)
Business Days’ prior written notice to Borrower, unless such shorter period of
time is required in order to effectuate such cure in compliance with the
applicable Lehman Loan Document, in which case, in such shorter period of time.
With respect to the foregoing cure rights, Borrower shall (and shall cause the
Lehman Borrowers to promptly) facilitate, accept and cooperate with Lender and
take all such further actions in all respects (including, without limitation, by
making, or causing the Lehman Borrowers to make any payments in respect of
defaults under any of the Lehman Loan Documents (provided that funds are, or are
made, available to Borrower and/or the Lehman Borrowers), by providing, or
causing the Lehman Borrowers to provide, access to the Property and by making
available to Lender any and all key personnel and any and all books, records or
other materials) as reasonably requested by Lender in writing in order to assist
Lender if it desires to cure (it being agreed that Lender

 

-114-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

shall have no obligation to cure) any default, event of default, Default, or
Event of Default under any Lehman Loan Document. Borrower (i) confirms that the
name of the bank holding, and the account number and wire instructions for, each
lockbox account under the Lehman Loans is set forth in Schedule 1 attached
hereto and (ii) shall upon written request from Lender and not in violation of
the Lehman Loan Documents, authorize (and shall take all such further action to
cause the Lehman Borrowers to promptly authorize) the holder of such lockbox
account to deposit all amounts received in respect of any such default into the
lockbox account. Any amounts expended by Lender in exercising its rights to cure
any defaults under any of the Lehman Loan Documents under this Section 10.26
will immediately, upon demand, become due and payable from Borrower and shall
accrue at the Default Rate until the date any such sums are repaid by Borrower
to Lender.

 

Section 10.27. Lehman Cushion Entity. When specified in this Agreement that
Borrower shall cause Lehman Cushion Entity to act, it shall mean that Lehman
Cushion Entity shall cause the Lehman Junior Mezzanine Borrower to cause the
Lehman Senior Mezzanine Borrower to cause the Lehman Mortgage Borrower to take
such action.

 

-115-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their duly authorized representatives, all as of the day and year
first above written.

 

BORROWER:

PATRIOT MEZZ BORROWER #2, LLC, a

Delaware limited liability company

By:

 

/s/ Michael Higa

--------------------------------------------------------------------------------

Name:  

 

Michael Higa

Title:

 

Vice President

IHC MEZZ BORROWER #2, LLC, a Delaware

limited liability company

By:

 

/s/ Michael Higa

--------------------------------------------------------------------------------

Name:

 

Michael Higa

Title:

 

Vice President

LENDER:

JPMORGAN CHASE BANK, N.A.,
a national banking association

By:

 

/s/ Thomas M. Cosenza

--------------------------------------------------------------------------------

Name:

 

Thomas M. Cosenza

Title:

 

Vice President

BEAR STEARNS COMMERCIAL
MORTGAGE, INC.,
a New York corporation

By:

 

/s/ Richard A. Ruffer Jr.

--------------------------------------------------------------------------------

Name:

 

Richard A. Ruffer Jr.

Title:

 

Managing Director